 



EXHIBIT 10.1
EXECUTION COPY
 
FIFTH AMENDED AND RESTATED
CREDIT AGREEMENT
Dated as of May 9, 2007,
Among
TRW AUTOMOTIVE HOLDINGS CORP.,
TRW AUTOMOTIVE INTERMEDIATE HOLDINGS CORP.,
TRW AUTOMOTIVE INC. (f/k/a
TRW AUTOMOTIVE ACQUISITION CORP.),
THE FOREIGN SUBSIDIARY BORROWERS PARTY HERETO,
THE LENDERS PARTY HERETO,
JPMORGAN CHASE BANK, N.A.
(f/k/a JPMORGAN CHASE BANK),
as Administrative Agent,
and
BANK OF AMERICA, N.A.,
as Syndication Agent
 
J.P. MORGAN SECURITIES INC. and
BANC OF AMERICA SECURITIES LLC,
as Lead Arrangers
and
J.P. MORGAN SECURITIES INC. and
BANC OF AMERICA SECURITIES LLC,
as Joint Bookrunners
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS
Page(s)

                 
 
        ARTICLE I
   
 
        Definitions
   
 
        SECTION 1.01.  
Defined Terms
    5   SECTION 1.02.  
Terms Generally
    58   SECTION 1.03.  
Exchange Rates
    58   SECTION 1.04.  
Redenomination of Certain Foreign Currencies
    59   SECTION 1.05.  
Effectuation of Transfers
    59      
 
        ARTICLE II
   
 
        The Credits
   
 
        SECTION 2.01.  
Commitments
    59   SECTION 2.02.  
Loans and Borrowings
    60   SECTION 2.03.  
Requests for Borrowings
    61   SECTION 2.04.  
Swingline Loans
    62   SECTION 2.05.  
Letters of Credit
    65   SECTION 2.06.  
Funding of Borrowings
    71   SECTION 2.07.  
Interest Elections
    72   SECTION 2.08.  
Termination and Reduction of Commitments
    74   SECTION 2.09.  
Repayment of Loans; Evidence of Debt
    74   SECTION 2.10.  
Repayment of Term Loans and Revolving Loans
    75   SECTION 2.11.  
Prepayment of Loans
    78   SECTION 2.12.  
Fees
    79   SECTION 2.13.  
Interest
    80   SECTION 2.14.  
Alternate Rate of Interest
    81   SECTION 2.15.  
Increased Costs
    82   SECTION 2.16.  
Break Funding Payments
    83   SECTION 2.17.  
Taxes
    84   SECTION 2.18.  
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    85   SECTION 2.19.  
Mitigation Obligations; Replacement of Lenders
    87   SECTION 2.20.  
Foreign Subsidiary Borrowers
    88   SECTION 2.21.  
Additional Reserve Costs
    89   SECTION 2.22.  
Ancillary Facilities
    90   SECTION 2.23.  
Incremental Extensions of Credit
    95  



--------------------------------------------------------------------------------



 



2

Page(s)

              ARTICLE III
   
 
        Representations and Warranties
   
 
        SECTION 3.01.  
Organization; Powers
    96   SECTION 3.02.  
Authorization
    97   SECTION 3.03.  
Enforceability
    97   SECTION 3.04.  
Governmental Approvals
    97   SECTION 3.05.  
Financial Statements
    97   SECTION 3.06.  
No Material Adverse Change or Material Adverse Effect
    98   SECTION 3.07.  
Title to Properties; Possession Under Leases
    98   SECTION 3.08.  
Subsidiaries
    99   SECTION 3.09.  
Litigation; Compliance with Laws
    99   SECTION 3.10.  
Federal Reserve Regulations
    100   SECTION 3.11.  
Investment Company Act
    100   SECTION 3.12.  
Use of Proceeds
    100   SECTION 3.13.  
Tax Returns
    100   SECTION 3.14.  
No Material Misstatements
    101   SECTION 3.15.  
Employee Benefit Plans
    101   SECTION 3.16.  
Environmental Matters
    102   SECTION 3.17.  
Security Documents
    102   SECTION 3.18.  
Location of Real Property and Leased Premises
    103   SECTION 3.19.  
Solvency
    104   SECTION 3.20.  
Labor Matters
    104   SECTION 3.21.  
Insurance
    105      
 
        ARTICLE IV
   
 
        Conditions
   
 
        SECTION 4.01.  
Effectiveness of Restated Credit Agreement
    105   SECTION 4.02.  
All Credit Events
    108   SECTION 4.03.  
Credit Events Relating to Foreign Subsidiary Borrowers
    108      
 
        ARTICLE V
   
 
        Affirmative Covenants
   
 
        SECTION 5.01.  
Existence; Businesses and Properties
    109   SECTION 5.02.  
Insurance
    110   SECTION 5.03.  
Taxes
    112   SECTION 5.04.  
Financial Statements, Reports, etc
    113   SECTION 5.05.  
Litigation and Other Notices
    115   SECTION 5.06.  
Compliance with Laws
    115   SECTION 5.07.  
Maintaining Records; Access to Properties and Inspections
    115   SECTION 5.08.  
Use of Proceeds
    116  



--------------------------------------------------------------------------------



 



3

Page(s)

              SECTION 5.09.  
Compliance with Environmental Laws
    116   SECTION 5.10.  
Further Assurances; Additional Mortgages
    116   SECTION 5.11.  
Fiscal Year; Accounting
    118   SECTION 5.12.  
[Intentionally Omitted]
    118   SECTION 5.13.  
Proceeds of Certain Dispositions
    118   SECTION 5.14.  
Post Restatement Effective Date Matters
    119   SECTION 5.15.  
Collateral Release
    119      
 
        ARTICLE VI
   
 
        Negative Covenants
   
 
        SECTION 6.01.  
Indebtedness
    120   SECTION 6.02.  
Liens
    123   SECTION 6.03.  
Sale and Lease-Back Transactions
    125   SECTION 6.04.  
Investments, Loans and Advances
    125   SECTION 6.05.  
Mergers, Consolidations, Sales of Assets and Acquisitions
    128   SECTION 6.06.  
Dividends and Distributions
    130   SECTION 6.07.  
Transactions with Affiliates
    132   SECTION 6.08.  
Business of Holdings, Intermediate Holdings, the U.S. Borrower and the
Subsidiaries
    133   SECTION 6.09.  
Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc
    134   SECTION 6.10.  
[Intentionally Omitted.]
    136   SECTION 6.11.  
Interest Coverage Ratio
    136   SECTION 6.12.  
Leverage Ratio
    137   SECTION 6.13.  
Swap Agreements
    137      
 
        ARTICLE VII
   
 
        Events of Default
   
 
        SECTION 7.01.  
Events of Default
    138   SECTION 7.02.  
Exclusion of Immaterial Subsidiaries
    141   SECTION 7.03.  
U.S. Borrower’s Right to Cure
    141      
 
        ARTICLE VIII
   
 
        The Agents
   
 
        SECTION 8.01.  
Appointment
    142   SECTION 8.02.  
Nature of Duties
    143   SECTION 8.03.  
Resignation by the Agents
    144   SECTION 8.04.  
Each Agent in its Individual Capacity
    144   SECTION 8.05.  
Indemnification
    144  



--------------------------------------------------------------------------------



 



4

Page(s)

              SECTION 8.06.  
Lack of Reliance on Agents
    145   SECTION 8.07.  
Designation of Affiliates for Foreign Currency Loans
    145      
 
        ARTICLE IX
   
 
        Miscellaneous
   
 
        SECTION 9.01.  
Notices
    145   SECTION 9.02.  
Survival of Agreement
    146   SECTION 9.03.  
Binding Effect
    147   SECTION 9.04.  
Successors and Assigns
    147   SECTION 9.05.  
Expenses; Indemnity
    151   SECTION 9.06.  
Right of Set-off
    153   SECTION 9.07.  
Applicable Law
    153   SECTION 9.08.  
Waivers; Amendment
    153   SECTION 9.09.  
Interest Rate Limitation
    155   SECTION 9.10.  
Entire Agreement
    155   SECTION 9.11.  
WAIVER OF JURY TRIAL
    155   SECTION 9.12.  
Severability
    155   SECTION 9.13.  
Counterparts
    156   SECTION 9.14.  
Headings
    156   SECTION 9.15.  
Jurisdiction; Consent to Service of Process
    156   SECTION 9.16.  
Confidentiality
    156   SECTION 9.17.  
Conversion of Currencies
    158   SECTION 9.18.  
USA PATRIOT Act
    158      
 
        ARTICLE X
   
 
        Ancillary Facility Adjustments
   
 
        SECTION 10.01.  
Exchange of Interests in Ancillary Facilities
    158      
 
        ARTICLE XI
   
 
        Collection Allocation Mechanism
   
 
        SECTION 11.01.  
Implementation of CAM
    160   SECTION 11.02.  
Letters of Credit and Unfunded Ancillary Credit Extensions
    161   SECTION 11.03.  
Existing Credit Agreement; Effectiveness of this Agreement
    163  



--------------------------------------------------------------------------------



 



5

      Exhibits and Schedules
 
   
Exhibit A
  Form of Assignment and Acceptance
Exhibit B
  Form of Administrative Questionnaire
Exhibit C-1
  Form of Borrowing Request
Exhibit C-2
  Form of Swingline Borrowing Request
Exhibit D
  Form of U.S. Mortgage
Exhibit E
  Form of U.S. Collateral Agreement
Exhibit F
  Form of Foreign Guarantee
Exhibit G
  Form of Finco Guarantee
Exhibit H
  [Intentionally Omitted]
Exhibit I
  [Intentionally Omitted]
Exhibit J
  [Intentionally Omitted]
Exhibit K-1
  Form of Foreign Subsidiary Borrower Agreement
Exhibit K-2
  Form of Foreign Subsidiary Borrower Termination
Exhibit L
  Reserve Costs for Mandatory Costs Rate
Exhibit M
  [Intentionally Omitted]
Exhibit N
  [Intentionally Omitted]
Exhibit O
  Form of Opinion of Simpson Thacher & Bartlett LLP
Exhibit P
  Form of Reaffirmation Agreement
 
   
Schedule 1.01(a)
  Acquired Foreign Subsidiaries
Schedule 1.01(b)
  Foreign Acquirors, Foreign Acquiror Equity Contributions and Foreign Acquiror
Loans
Schedule 1.01(c)
  Restatement Effective Date Ancillary Facilities
Schedule 1.01(d)
  Foreign Pledge Agreements
Schedule 1.01(e)
  Foreign Subsidiary Loan Parties
Schedule 1.01(f)
  Ancillary Facility Limits
Schedule 1.01(g)
  Collateral and Guarantee Requirement
Schedule 1.01(h)
  Certain U.S. Subsidiaries
Schedule 1.01(i)
  Restatement Effective Date Foreign Subsidiary Borrower Agreements
Schedule 2.01
  Commitments
Schedule 2.04(a)
  Swingline Dollar Commitments
Schedule 2.04(b)
  Swingline Foreign Currency Commitments
Schedule 3.01
  Organization and Good Standing
Schedule 3.04
  Governmental Approvals
Schedule 3.08(b)
  Subsidiaries
Schedule 3.08(c)
  Subscriptions
Schedule 3.09
  Litigation
Schedule 3.13
  Taxes
Schedule 3.18
  Mortgaged Properties
Schedule 3.20
  Labor Matters
Schedule 3.21
  Insurance



--------------------------------------------------------------------------------



 



6

     
Schedule 4.01
Schedule 5.14
Schedule 6.02
Schedule 6.03
Schedule 6.04(h)
Schedule 6.07
  Restatement Effective Date Collateral Matters
Post Restatement Effective Date Collateral Matters
Liens
Sale and Lease-Back Transactions
Existing Investments
Transactions with Affiliates



--------------------------------------------------------------------------------



 



 

     FIFTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 9, 2007 (this
“Agreement”), among TRW AUTOMOTIVE HOLDINGS CORP., a Delaware corporation
(“Holdings”), TRW AUTOMOTIVE INTERMEDIATE HOLDINGS CORP., a Delaware corporation
(“Intermediate Holdings”), TRW AUTOMOTIVE INC. (f/k/a TRW AUTOMOTIVE ACQUISITION
CORP.), a Delaware corporation (the “U.S. Borrower”), the FOREIGN SUBSIDIARY
BORROWERS party hereto, the LENDERS party hereto from time to time, JPMORGAN
CHASE BANK, N.A. (f/k/a JPMORGAN CHASE BANK), as administrative agent (in such
capacity, the “Administrative Agent”), and as collateral agent (in such
capacity, the “Collateral Agent”) for the Lenders, and BANK OF AMERICA, N.A., as
syndication agent (in such capacity, the “Syndication Agent”).
          Pursuant to or in connection with the Purchase Agreement (with such
term and each other capitalized term used but not defined in this preamble
having the meaning assigned thereto in Article I), (a) the Equity Contributions
were made, (b) the financing transactions described in this preamble were
consummated, (c) the Finco Equity Contribution, the Finco Loan, the Newco UK
Equity Contribution, the Newco UK Loan, the Foreign Acquiror Equity
Contributions and the Foreign Acquiror Loans were consummated, (d) the Stock
Purchases were consummated, and (e) fees and expenses (the “Transaction Costs”)
incurred in connection with the foregoing were paid.
          On the Closing Date, (a) Automotive Investors L.L.C., a Delaware
limited liability company (“AILLC”) and a Fund Affiliate, the Management Group
and the Management Equity Vehicle together, contributed not less than
$500,000,000 in cash to Holdings in exchange for not less than 500,000 shares of
Holdings Common Stock (the “Holdings Equity Contribution”), (b) Holdings
contributed (i) the proceeds of the Holdings Equity Contribution and (ii) a
number of shares of Holdings Common Stock (the “Stock Consideration”), that
taken together with the shares issued pursuant to the Holdings Equity
Contribution had an implied value of not less than $868,000,000, to Intermediate
Holdings, in exchange for all the issued and outstanding Equity Interests of
Intermediate Holdings (the “Intermediate Holdings Equity Contribution”),
(c) Intermediate Holdings contributed to the U.S. Borrower in exchange for all
the issued and outstanding Equity Interests of the U.S. Borrower (i) the cash
proceeds of the Intermediate Holdings Equity Contribution, (ii) the Stock
Consideration and (iii) 62.7% shares of LucasVarity Automotive Holding Co., a
Delaware corporation (“LucasVarity Holdings”), purchased by Intermediate
Holdings from a subsidiary of Northrop Space and Mission in exchange for a note
(the “Seller Note”) in an aggregate principal amount of $600,000,000 issued by
Intermediate Holdings and (d) the U.S. Borrower contributed $10,000,000 in cash
to Automotive (LV) Corp. in exchange for all the issued and outstanding Equity
Interests of Automotive (LV) Corp. (the steps described in clauses (a)-(d) of
this paragraph together, the "Equity Contributions”).



--------------------------------------------------------------------------------



 



2

          On February 18, 2003, the U.S. Borrower issued and sold in offerings
pursuant to Rule 144A under the Securities Act of 1933 (the “Securities Act”)
and Regulation S under the Securities Act (a) Senior Notes having an aggregate
principal amount of $925,000,000, (b) Senior Notes having an aggregate principal
amount of €200,000,000, (c) Senior Subordinated Notes having an aggregate
principal amount of $300,000,000 and (d) Senior Subordinated Notes having an
aggregate principal amount of €125,000,000.
          Simultaneously with the consummation of the Equity Contributions,
(a) the U.S. Borrower obtained, and made Borrowings in an aggregate amount the
Dollar Equivalent of which is not in excess of $1,544,000,000 under, the senior
secured credit facilities provided for by the Original Credit Agreement, (b) the
U.S. Borrower made the Management Equity Loan and (c) the U.S. Borrower and
certain of the Subsidiaries obtained $150,000,000 in proceeds under the
Permitted Receivables Financing.
          Prior to the consummation of the transactions described in the
immediately preceding sentence, the U.S. Borrower contributed €12,500 in cash to
Finco in exchange for all of the issued and outstanding Equity Interests of
Finco (the “Finco Equity Contributions”). Concurrently with the consummation of
the transactions described in the immediately preceding paragraph, (a) the U.S.
Borrower (i) made the Foreign Acquiror Equity Contributions and the Finco Loan
and (ii) contributed no more than $12,000,000 to Automotive Holdings (UK), Ltd.
(“Newco UK”) in exchange for all the issued and outstanding Equity Interests of
Newco UK (the “Newco UK Equity Contribution”) and made the Newco UK Loan,
(b) Finco used the proceeds of the Finco Loan to make the Foreign Acquiror
Loans, (c) the U.S. Borrower purchased from a subsidiary of Northrop Space and
Mission all the issued and outstanding shares of LucasVarity Holdings not
purchased by Intermediate Holdings (as described above) for $356,510,000 in
cash, (d) (i) the Foreign Acquirors used the proceeds of the Foreign Acquiror
Equity Contributions and the Foreign Acquiror Loans to purchase from
subsidiaries of Northrop Space and Mission all the Equity Interests of the
Acquired Foreign Subsidiaries and (ii) Newco UK used the proceeds of the Newco
UK Equity Contribution and the Newco UK Loan to acquire 80.4% of the issued and
outstanding shares of LucasVarity, a company organized under the laws of England
and Wales (“LucasVarity”) and all the issued and outstanding Equity Interests in
TRW UK Ltd and all the issued and outstanding Equity Interests of TRW INO Ltd.,
(e) Automotive Holdings (France) S.A.S. purchased no less than 90% of the Equity
Interests of TRW France Holdings SAS from Lucas Investments, Limited in exchange
for a subordinated note of Automotive Holdings (France) S.A.S. in an aggregate
principal amount of up to $542,000,000, (f) Automotive (LV) Corp. purchased from
a subsidiary of Northrop Space and Mission 1% of the issued and outstanding
LucasVarity shares for $10,000,000 in cash, (g) the U.S. Borrower purchased from
a subsidiary of Northrop Space and Mission (i) all the issued and outstanding
LucasVarity shares not purchased by Automotive (LV) Corp. or Newco UK, and
(ii) all the issued and outstanding shares of TRW Steering & Suspension Co.
Ltd., TRW Vehicle Safety Systems and TRW Automotive JV LLC for $280,000,000 in
cash and the Stock Consideration, (h) the U.S. Borrower purchased from a
subsidiary of Northrop Space and Mission all the issued and outstanding Equity
Interests of TRW Auto Holdings Inc. and TRW Automotive U.S. LLC for



--------------------------------------------------------------------------------



 



3

$1,126,000,000 in cash (the steps described in clauses (c)-(h) of this paragraph
together, the "Stock Purchases”). Following the consummation of the Stock
Purchases, (i) the U.S. Borrower contributed to LucasVarity 1% of the Equity
Interests of Finco acquired by the U.S. Borrower as described in clause
(a) above and (j) the U.S. Borrower contributed to Newco UK all the LucasVarity
shares purchased by U.S. Borrower (as described in clause (g) above) in exchange
for 18.6% of the issued and outstanding shares of Newco UK.
          The Borrowers borrowed (a) tranche A term loans on the Closing Date,
in an aggregate principal amount not in excess of $410,000,000, (b) tranche B-1
term loans on the Closing Date, in an aggregate principal amount not in excess
of $1,030,000,000, and (c) tranche B-2 term loans on the Closing Date in an
aggregate principal amount in Euros not in excess of €64,814,815.
          The proceeds of such term loans were used by the U.S. Borrower and the
Subsidiaries on the Closing Date, together with (a) the Equity Contributions,
(b) up to $12,000,000 in proceeds of U.S. Revolving Facility Loans, (c) the
proceeds of the offering and sale of the Senior Notes and the Senior
Subordinated Notes and (d) the proceeds of the initial sale on the Closing Date
of accounts receivable and related assets under the Permitted Receivables
Financing, solely (v) to make the Management Equity Loan, (w) to make the Finco
Loan, (x) to make the Foreign Acquiror Loans and the Newco UK Loan, (y) to make
the Stock Purchases and (z) to pay the Transaction Costs.
          On July 22, 2003, Holdings, Intermediate Holdings, the U.S. Borrower,
the Administrative Agent and certain Lenders entered into an Amendment and
Restatement Agreement (the “First Amendment and Restatement Agreement”) pursuant
to which the Original Credit Agreement was amended and restated in its entirety
(as so amended and restated, the “First Amended and Restated Credit Agreement”).
          On January 9, 2004, Holdings, Intermediate Holdings, the U.S.
Borrower, the Administrative Agent and certain Lenders entered into an Amendment
and Restatement Agreement (the “Second Amendment and Restatement Agreement”)
pursuant to which the First Amended and Restated Credit Agreement was amended
and restated in its entirety (as so amended and restated, the “Second Amended
and Restated Credit Agreement”).
          On February 6, 2004, Holdings completed an initial public offering of
24,137,931 shares of its common stock (the “IPO”) and used the proceeds
therefrom to (a) repurchase 12,068,965 shares of its common stock from AILLC
(the “IPO Repurchase Transaction”) and (b) repay a portion of its Senior Notes
and Senior Subordinated Notes (both as defined below) as follows:
(i) approximately $117,000,000 of such proceeds to repay 35% of its $300,000,000
aggregate principal amount of 11% Senior Subordinated Notes, (ii) approximately
$61,000,000 of such proceeds to repay 35% of its €125,000,000 aggregate
principal amount of 11.75% Senior Subordinated Notes, (iii) approximately
$109,000,000 of such proceeds to repay approximately 11% of its $925,000,000
aggregate principal amount of 9.375% Senior Notes and (iv)



--------------------------------------------------------------------------------



 



4

approximately $30,000,000 of such proceeds to repay approximately 11% of its
€200,000,000 aggregate principal amount of 10.125% Senior Notes.
          On November 2, 2004, Holdings, Intermediate Holdings, the U.S.
Borrower, the Administrative Agent and certain Lenders entered into an Amendment
and Restatement Agreement (the “Third Amendment and Restatement Agreement”)
pursuant to which the Second Amended and Restated Credit Agreement was amended
and restated in its entirety (as so amended and restated, the “Third Amended and
Restated Credit Agreement”).
          The Third Amended and Restated Credit Agreement provided for the
Tranche E Facility, the proceeds of which (together with cash on hand) were
utilized to make the Intermediate Holdings Loan. On November 12, 2004,
Intermediate Holdings utilized the proceeds of the Intermediate Holdings Loan to
repurchase the entire outstanding principal amount of the Seller Note.
          On December 17, 2004, Holdings, Intermediate Holdings, the U.S.
Borrower, the Administrative Agent and certain Lenders entered into an Amendment
and Restatement Agreement (the “Fourth Amendment and Restatement Agreement”)
pursuant to which the Third Amended and Restated Credit Agreement was amended
and restated in its entirety (so amended and restated, and as further amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”).
          On November 18, 2005, the U.S. Borrower, the Administrative Agent and
certain Lenders entered into an Incremental Facility Amendment (the “Tranche B-2
Facility Amendment”) providing for the making of the Tranche B-2 Term Loans (as
defined below) in an aggregate principal amount of $300,000,000 and certain
amendments to the Existing Credit Agreement in order to give effect thereto.
          On March 26, 2007, the U.S. Borrower issued and sold in offerings
pursuant to Rule 144A under the Securities Act and Regulation S under the
Securities Act (a) New Senior Notes having an aggregate principal amount of
$500,000,000, (b) New Senior Notes having an aggregate principal amount of
€275,000,000 and (c) New Senior Notes having an aggregate principal amount of
$600,000,000.
          On April 19, 2007, the U.S. Borrower repurchased a total of
$825,218,850 of the aggregate principal amount of its 9-3/8% Senior Notes,
€121,123,000 of the aggregate principal amount of its 10-1/8% Senior Notes,
$192,909,000 of the aggregate principal amount of its 11% Senior Subordinated
Notes and €79,028,000 of the aggregate principal amount of its 11-3/4% Senior
Subordinated Notes.
          Holdings, Intermediate Holdings, the U.S. Borrower and the Required
Restatement Lenders desire to further amend and restate the Existing Credit
Agreement as more fully described herein. Subject to the satisfaction of the
conditions set forth herein, the Existing Credit Agreement shall be amended and
restated as provided herein.



--------------------------------------------------------------------------------



 



5

ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
          “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
          “ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or
Swingline Dollar Loan.
          “ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.
          “ABR Revolving Loan” shall mean any Revolving Loan bearing interest at
a rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
          “ABR Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
          “Accepting Lenders” shall have the meaning provided in
Section 2.10(h).
          “Acquired Foreign Subsidiaries” shall mean the Subsidiaries specified
on Schedule 1.01(a).
          “Additional Mortgage” shall have the meaning provided in
Section 5.10(c).
          “Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to the product of (a) the LIBO Rate
in effect for such Interest Period and (b) Statutory Reserves applicable to such
Eurocurrency Borrowing, if any.
          “Administrative Agent” shall have the meaning assigned to such term in
the introductory paragraph of this Agreement.
          “Administrative Agent Fees” shall have the meaning assigned to such
term in Section 2.12(c).
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form of Exhibit B.
          “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified.



--------------------------------------------------------------------------------



 



6

          “Agents” shall mean the Administrative Agent and the Collateral Agent.
          “Aggregate Revolving Credit Exposure” shall mean the aggregate amount
of the Lenders’ Revolving Credit Exposures and the Ancillary Facility Exposures.
          “Agreement” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
          “Agreement Currency” shall have the meaning assigned to such term in
Section 9.17(b).
          “AILLC” shall have the meaning assigned to such term in the preamble
to this Agreement.
          “Alternate Base Rate” shall mean, for any day, a rate per annum equal
to the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate, including the failure of the Federal Reserve Bank of New
York to publish rates or the inability of the Administrative Agent to obtain
quotations in accordance with the terms thereof, the Alternate Base Rate shall
be determined without regard to clause (b) of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
          “Ancillary Commitment” shall mean, with respect to any Ancillary
Lender, the maximum amount that such Ancillary Lender has agreed to make
available from time to time during the Availability Period under Ancillary
Facilities created pursuant to Section 2.22 by such Ancillary Lender; provided
that at no time shall (a) the sum of (i) the Ancillary Commitment of such
Ancillary Lender and (ii) the Available Unused Commitment of such Ancillary
Lender exceed (b) the Global Revolving Facility Commitment of such Ancillary
Lender.
          “Ancillary Commitment Limit” shall mean $200,000,000; provided that
the Ancillary Commitments with respect to the Ancillary Facilities in the
jurisdictions set forth on Schedule 1.01(f) shall be limited to the amounts set
forth opposite such jurisdictions on such Schedule.
          “Ancillary Credit Extensions” shall mean Funded Ancillary Credit
Extensions and Unfunded Ancillary Credit Extensions.
          “Ancillary Facility” shall mean any facility or financial
accommodation (including any revolving, overdraft, foreign exchange, guarantee,
letter of credit, bonding, credit card or automated payments facility) made
available to a Foreign Subsidiary Borrower by a Global Revolving Facility Lender
pursuant to Section 2.22.



--------------------------------------------------------------------------------



 



7

          “Ancillary Facility Document” shall mean, with respect to any
Ancillary Facility, the agreements between the applicable Foreign Subsidiary
Borrower and the Ancillary Lender thereunder providing for such Ancillary
Facility.
          “Ancillary Facility Exposure” shall mean, at any time with respect to
an Ancillary Facility made available by an Ancillary Lender, the sum of the
Dollar Equivalents at such time of each of the following amounts (as calculated
by such Ancillary Lender using the relevant Exchange Rate at such time):
     (a) the aggregate principal amount under any overdraft, check drawing or
other account facilities, determined on the same basis as that for determining
any limit on such facilities imposed by the terms of such Ancillary Facility;
     (b) the maximum potential liability (excluding amounts representing
interest, fees and similar amounts) under all letters of credit, guarantees and
bonds then outstanding under such Ancillary Facility;
     (c) the aggregate principal amount of loans outstanding thereunder; and
     (d) in the case of any other facility or financial accommodation, such
other amount as fairly represents the aggregate exposure of such Ancillary
Lender under such facility or financial accommodation, as reasonably determined
by such Ancillary Lender from time to time in accordance with its usual banking
practice for facilities or accommodations of such type.
          “Ancillary Facility Repayment Amount” shall have the meaning assigned
to such term in Section 2.22(e)(ii).
          “Ancillary Facility Termination Date” shall have the meaning assigned
to such term in Section 2.22(e)(i).
          “Ancillary Lender” shall mean, with respect to an Ancillary Facility,
the Global Revolving Facility Lender that has made such Ancillary Facility
available pursuant to Section 2.22.
          “Ancillary Replacement Borrowing” shall mean a Global Revolving
Facility Borrowing made by an Eligible Borrower upon the termination of an
Ancillary Facility pursuant to clause (ii) of the first sentence of
Section 2.22(e).
          “Applicable Agent” shall mean (a) with respect to a Loan or Borrowing
denominated in Dollars or with respect to any payment that does not relate to
any Loan or Borrowing, the Administrative Agent and (b) with respect to a Loan
or Borrowing denominated in a Foreign Currency, a Swingline Foreign Currency
Borrowing or Swingline Foreign Currency Loan, the Administrative Agent or an
Affiliate thereof designated pursuant to Section 8.07.
          “Applicable Creditor” shall have the meaning assigned to such term in
Section 9.17(b).



--------------------------------------------------------------------------------



 



8

          “Applicable Margin” shall mean, for any day, (a) with respect to any
Loan that is a Tranche A-1 Term Loan or a Revolving Loan, or with respect to the
Commitment Fees payable hereunder after the Effective Funding Time, as the case
may be, the applicable margin per annum set forth below under the caption
“Revolving Loan and Tranche A-1 Term Loan ABR Spread”, “Revolving Loan and
Tranche A-1 Term Loan Eurocurrency Spread” or “Commitment Fee Rate”, as
applicable, based upon the Leverage Ratio, and (b) with respect to any Tranche
B-1 Term Loan that is (i) an ABR Loan, 0.500% and (ii) a Eurocurrency Loan,
1.500%.
Applicable Margins for Revolving Loans,
Tranche A-1 Term Loans and Commitment Fee Rates

                                      Revolving Loan         Revolving Loan and
  and Tranche A-1 Term Loan         Tranche A-1 Term Loan   Eurocurrency  
Commitment Fee Leverage Ratio:   ABR Spread   Spread   Rate
Category 1
Leverage Ratio greater than or equal to 2.50 to 1.00
    0.250 %     1.250 %     0.250 %
Category 2
Leverage Ratio less than 2.50 to 1.00 but greater than or equal to 1.75 to 1.00
    0.125 %     1.125 %     0.250 %
Category 3
Leverage Ratio less than 1.75 to 1.00 but greater than or equal to 1.50 to 1.00
    0.000 %     1.000 %     0.200 %
Category 4
Leverage Ratio less than 1.50 to 1.00
    0.000 %     0.875 %     0.200 %

          For purposes of the foregoing, (a) the Leverage Ratio shall be
determined as of the end of each fiscal quarter of the U.S. Borrower’s fiscal
year and (b) each change in the Applicable Margin resulting from a change in the
Leverage Ratio shall be effective during the period commencing on and including
the first Business Day after the date of delivery to the Administrative Agent of
the consolidated financial information for the related period required to be
delivered pursuant to Section 5.04(a) or (b) and ending on the date immediately
preceding the effective date of the next such change; provided that the Leverage
Ratio shall be deemed to be in Category 1 (i) at any time that an Event of
Default has occurred and is continuing or (ii) at the option of the
Administrative Agent or at the request of the Required Lenders, if the U.S.
Borrower fails to deliver the consolidated financial information required to be
delivered pursuant to Section 5.04(a) or (b), during the period from the
expiration of the time for delivery thereof until such consolidated financial
information is delivered; and provided, further, that until the delivery
pursuant to Section 5.04(b) of the financial statements of the U.S. Borrower and
the Subsidiaries for the fiscal quarter ended June 29, 2007, for purposes of
determining the Applicable Margin with respect to any Tranche A-1 Term Loan or
Revolving Loan or



--------------------------------------------------------------------------------



 



9

the Commitment Fee payable hereunder after the Effective Funding Time the
Leverage Ratio shall be deemed to be in Category 2.
          “Applicant Party” shall mean, with respect to a Letter of Credit,
(i) the Borrower that requested such Letter of Credit and (ii) in the case of
Letters of Credit with respect to which the U.S. Borrower and a Subsidiary are
co-applicants, collectively, the U.S. Borrower and such Subsidiary.
          “Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b).
          “Asset Disposition” shall mean any sale, transfer or other disposition
by Holdings, the U.S. Borrower or any of the Subsidiaries to any person other
than a Borrower or any Subsidiary Loan Party of any asset or group of related
assets in one or a series of related transactions, the Net Proceeds from which
exceed $50,000,000.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee, and accepted by the Administrative
Agent and the U.S. Borrower, in the form of Exhibit A or such other form as
shall be approved by the Administrative Agent.
          “Automotive (LV) Corp.” shall mean Automotive (LV) Corp., a Delaware
corporation.
          “Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Revolving Credit Maturity Date
and (a) in the case of each of Global Revolving Facility Loans, Global Revolving
Facility Borrowings, Swingline Foreign Currency Loans and Swingline Foreign
Currency Borrowings, the date of termination of the Global Revolving Facility
Commitments and (b) in the case of each of U.S. Revolving Facility Loans, U.S.
Revolving Facility Borrowings, Swingline Dollar Loans, Swingline Dollar
Borrowings and Letters of Credit, the date of termination of the U.S. Revolving
Facility Commitments.
          “Available Intercompany Investment Amount” shall mean, at any time
with respect to any investment, loan or Guarantee, (a) 10% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
investment, loan or Guarantee for which financial statements have been delivered
pursuant to Section 5.04, minus (b) the sum of (x) the aggregate amount of
investments made prior to such time by the Borrowers and the Subsidiary Loan
Parties in Subsidiaries that are not Loan Parties pursuant to Section 6.04(a)
(valued at the time of the making thereof without giving effect to any
write-downs or write-offs thereof), (y) the aggregate amount of intercompany
loans made prior to such time by the Borrowers and the Subsidiary Loan Parties
in Subsidiaries that are not Loan Parties pursuant to Section 6.04(d) and
(z) the aggregate amount of Guarantees provided prior to such time by the
Borrowers and the Subsidiary Loan Parties in respect of obligations of
Subsidiaries that are not Loan Parties pursuant to Section 6.04(l), plus (c) the
sum of (x) the aggregate amount of returns of capital received by the Borrowers
and the Subsidiary Loan Parties in cash prior to such time in respect of
investments made by them in Subsidiaries that are not Loan Parties



--------------------------------------------------------------------------------



 



10

pursuant to Section 6.04(a) or Section 6.04(h), (y) the aggregate principal
amount of intercompany loans made by the Borrowers and the Subsidiary Loan
Parties in Subsidiaries that are not Loan Parties pursuant to Section 6.04(d) or
Section 6.04(h) that have been repaid in cash or with assets prior to such time
by Subsidiaries that are not Loan Parties to the Borrowers and the Subsidiary
Loan Parties, provided that, with respect to the repayment of intercompany loans
with assets pursuant to this clause (y), the aggregate principal amount of
intercompany loans repaid for purposes of this clause (y) shall not exceed the
fair market value of the assets of Subsidiaries that are not Loan Parties
received by the Borrowers and the Subsidiary Loan Parties in respect of such
repayments (as shall be specified in a certificate delivered by the chief
financial officer of the U.S. Borrower to the Administrative Agent at the time
of such repayment), and (z) the aggregate reduction prior to such time of
Indebtedness of Subsidiaries that are not Loan Parties that had been Guaranteed
by the Borrowers and the Subsidiary Loan Parties pursuant to Section 6.04(l) or
Section 6.04(h) (other than any such reduction in Indebtedness funded by the
Borrowers and the Subsidiary Loan Parties).
          “Available Unused Commitment” shall mean, with respect to any Global
Revolving Facility Lender at any time, an amount equal to the amount by which
(a) the Global Revolving Facility Commitment of such Global Revolving Facility
Lender at such time exceeds (b) the sum of (x) the Global Revolving Facility
Credit Exposure of such Global Revolving Facility Lender at such time and
(y) the Ancillary Commitment (if any) of such Global Revolving Facility Lender
at such time. For purposes of calculating any Global Revolving Facility Lender’s
Available Unused Commitment in connection with an Ancillary Replacement
Borrowing, the amount of the Ancillary Commitment of such Global Revolving
Facility Lender shall be reduced by the amount of the Ancillary Commitment being
terminated.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.
          “Board of Directors” means, as to any person, the board of directors
of such person (or, if such person is a partnership, the board of directors or
other governing body of the general partner of such person) or any duly
authorized committee thereof.
          “Borrowers” shall mean the U.S. Borrower and the Foreign Subsidiary
Borrowers.
          “Borrowing” shall mean a group of Loans of a single Type under a
single Facility and made on a single date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect.
          “Borrowing Minimum” shall mean (a) in the case of an ABR Revolving
Borrowing, $5,000,000, (b) in the case of a Eurocurrency Revolving Borrowing
denominated in Dollars, $5,000,000, (c) in the case of a Global Revolving
Facility Borrowing denominated in a Foreign Currency, the smallest amount of
such Foreign Currency that is a multiple of 1,000,000 units of such Foreign
Currency and has a Dollar Equivalent in excess of $5,000,000, (d) in the case of
a Swingline Dollar Borrowing, $500,000 and (e) in the case of a Swingline
Foreign Currency Borrowing, the smallest



--------------------------------------------------------------------------------



 



11

amount of such Foreign Currency that is a multiple of 500,000 units of such
Foreign Currency and has a Dollar Equivalent in excess of $1,000,000.
          “Borrowing Multiple” shall mean (a) in the case of a Revolving
Borrowing denominated in Dollars, $1,000,000, (b) in the case of a Swingline
Dollar Borrowing, $500,000 and (c) in the case of a Global Revolving Facility
Borrowing denominated in a Foreign Currency or a Swingline Foreign Currency
Borrowing, 100,000 units of such Foreign Currency.
          “Borrowing Request” shall mean a request by a Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C-1.
          “Business Day” shall mean any day that is not a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
by law to remain closed; provided that (a) when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market and (b) when used in connection with a Loan denominated
in Euros, the term “Business Day” shall also exclude any day on which the TARGET
payment system is not open for the settlement of payments in Euro.
          “Calculation Date” shall mean (a) the last Business Day of each
calendar month, (b) each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of (i) a Borrowing Request or
an Interest Election Request with respect to any Global Revolving Facility Loan
denominated in a Foreign Currency, (ii) the issuance, amendment, renewal or
extension of a Foreign Currency Letter of Credit or (iii) a request for a
Swingline Foreign Currency Borrowing and (c) if an Event of Default has occurred
and is continuing, any Business Day as determined by the Administrative Agent in
its sole discretion.
          “CAM” shall mean the mechanism for the allocation and exchange of
interests in the Loans and extensions of credit under Ancillary Facilities,
participations in Letters of Credit and collections thereunder established under
Article XI.
          “CAM Exchange” shall mean the exchange of the Lenders’ interests
provided for in Section 11.01.
          “CAM Exchange Date” shall mean the first date after the Closing Date
on which there shall occur (a) any event described in paragraph (h) or (i) of
Section 7.01 with respect to any Borrower or (b) an acceleration of Loans
pursuant to Section 7.01.
          “CAM Percentage” shall mean, as to each Lender, a fraction, expressed
as a decimal, of which (a) the numerator shall be the sum of (i) the Dollar
Equivalent, determined using the Exchange Rates calculated as of the CAM
Exchange Date, of the aggregate Obligations in respect of Loans (other than
Swingline Loans) owed to such Lender, (ii) the Revolving L/C Exposure, if any,
of such Lender, (iii) the Swingline Exposure, if any, of such Lender, and
(iv) the Ancillary Facility Exposure, if any, of such Lender, in each case
immediately prior to the CAM Exchange Date, and (b) the



--------------------------------------------------------------------------------



 



12

denominator shall be the sum of (i) the Dollar Equivalent, determined using the
Exchange Rates calculated as of the CAM Exchange Date, of the aggregate
Obligations in respect of Loans (other than Swingline Loans) owed to all the
Lenders, (ii) the aggregate Revolving L/C Exposure of all the Lenders, (iii) the
Swingline Exposures of all Lenders and (iv) the Ancillary Facility Exposures of
all Lenders, in each case immediately prior to the CAM Exchange Date; provided
that, for purposes of clause (a) above, the Obligations owed to a Swingline
Lender will be deemed not to include any Swingline Loans except to the extent
provided in clause (a)(iii) above.
          “Capital Expenditures” shall mean, for any person in respect of any
period, the aggregate of all expenditures incurred by such person during such
period that, in accordance with GAAP, are or should be included in “additions to
property, plant or equipment” or similar items reflected in the statement of
cash flows of such person, provided, however, that Capital Expenditures for the
U.S. Borrower and the Subsidiaries shall not include (a) expenditures to the
extent they are made with the proceeds of the issuance of Equity Interests of
Holdings after the Closing Date or with funds that would have constituted Net
Proceeds under clause (a) of the definition of the term “Net Proceeds” (but that
will not constitute Net Proceeds as a result of the first proviso to such clause
(a)), (b) expenditures of proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
U.S. Borrower and the Subsidiaries within 12 months of receipt of such proceeds,
(c) interest capitalized during such period, (d) expenditures that are accounted
for as capital expenditures of such person and that actually are paid for by a
third party (excluding Holdings or any subsidiary thereof) and for which neither
Holdings nor any subsidiary thereof has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such third
party or any other person (whether before, during or after such period), (e) the
book value of any asset owned by such person prior to or during such period to
the extent that such book value is included as a capital expenditure during such
period as a result of such person reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period, provided that (i) any expenditure necessary in order to permit
such asset to be reused shall be included as a Capital Expenditure during the
period that such expenditure actually is made and (ii) such book value shall
have been included in Capital Expenditures when such asset was originally
acquired, (f) the purchase price of equipment purchased during such period to
the extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business and (g) investments in respect of a Permitted Business
Acquisition.
          “Capital Lease Obligations” of any person shall mean the obligations
of such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance



--------------------------------------------------------------------------------



 



13

sheet of such person under GAAP and, for purposes hereof, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.
          “cash equivalents” shall mean Permitted Investments having a term of
not more than three months.
          “Cash Interest Expense” shall mean, with respect to the U.S. Borrower
and the Subsidiaries on a consolidated basis for any period, the sum of Interest
Expense of the U.S. Borrower and the Subsidiaries for such period less the sum
of (a) pay-in-kind Interest Expense, (b) to the extent included in Interest
Expense (and without duplication), the amortization of any financing fees paid
by, or on behalf of, the U.S. Borrower or any of the Subsidiaries, including
such fees paid in connection with the Restatement Transactions (including any
such fees paid by Holdings from the proceeds of distributions from the U.S.
Borrower) and (c) the amortization of debt discounts, if any, or fees in respect
of Swap Agreements.
          A “Change in Control” shall be deemed to occur if:
     (a) at any time, (i) Holdings shall fail to own directly, beneficially and
of record, 100% of the issued and outstanding Equity Interests of Intermediate
Holdings (or the surviving entity in any merger of Intermediate Holdings and the
U.S. Borrower pursuant to Section 6.05(b)), unless and until such time as
Intermediate Holdings (or such surviving entity) is merged with Holdings
pursuant to Section 6.05(b), (ii) Intermediate Holdings (or the surviving entity
in any merger of Intermediate Holdings and Holdings pursuant to Section 6.05(b))
shall fail to own directly, beneficially and of record, 100% of the issued and
outstanding Equity Interests of the U.S. Borrower, unless and until such time as
Intermediate Holdings (or such surviving entity) is merged with the U.S.
Borrower pursuant to Section 6.05(b), (iii) a majority of the seats (other than
vacant seats) on the Board of Directors of Holdings shall at any time be
occupied by persons who were neither (A) nominated by the Board of Directors of
Holdings or a Permitted Holder nor (B) appointed by directors so nominated or
(iv) a “Change in Control” shall occur under the New Senior Note Indentures;
     (b) any person or group (within the meaning of Rule 13d-5 of the Securities
Exchange Act of 1934 as in effect on the Closing Date), other than the Permitted
Holders or any combination of the Permitted Holders, shall own beneficially,
directly or indirectly, in the aggregate Equity Interests representing at least
50% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Holdings and the Permitted Holders own
beneficially, directly or indirectly, a smaller percentage of such ordinary
voting power at such time than the Equity Interests owned by such other person
or group.
          “Change in Law” shall mean (a) the adoption of any law, rule or
regulation after the Closing Date, (b) any change in law, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender or Issuing Bank (or, for
purposes of



--------------------------------------------------------------------------------



 



14

Section 2.15(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date.
          “Charges” shall have the meaning assigned to such term in
Section 9.09.
          “Closing Date” shall mean February 28, 2003.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
          “Collateral” shall mean all the “Collateral” as defined in any
Security Document and shall also include the Mortgaged Properties.
          “Collateral Agent” shall have the meaning given such term in the
introductory paragraph of this Agreement.
          “Collateral and Guarantee Requirement” shall mean the requirement
that:
     (a) the Collateral Agent shall have received (i) from Holdings,
Intermediate Holdings, the U.S. Borrower and each Domestic Subsidiary Loan
Party, a counterpart of the U.S. Collateral Agreement duly executed and
delivered on behalf of such person, (ii) from each Subsidiary listed on
Schedule 1.01(d), a counterpart of a Foreign Pledge Agreement with respect to
the amount of the Equity Interests of each Foreign Subsidiary listed opposite
such Subsidiary on such Schedule, duly executed and delivered on behalf of such
party, (iii) except as set forth on Schedule 1.01(g), from each Foreign
Subsidiary Loan Party a counterpart of a Foreign Security Agreement and a
Foreign Mortgage, duly executed and delivered on behalf of such Foreign
Subsidiary, (iv) except as set forth on Schedule 1.01(g), from each Foreign
Subsidiary Loan Party a counterpart of the Foreign Guarantee, duly executed and
delivered on behalf of each such person, (v) from Finco, a counterpart of the
Finco Guarantee and Foreign Pledge Agreements, with respect to its interest in
certain of the Foreign Acquiror Notes, in each case, duly executed and delivered
on behalf of Finco and (vi) from the U.S. Borrower and each Domestic Subsidiary
Loan Party thereto a counterpart of the First-Tier Subsidiary Pledge Agreement,
duly executed and delivered on behalf of each such person;
     (b) in the case of any person that becomes a Domestic Subsidiary Loan Party
after the Closing Date, the Collateral Agent shall have received from such
subsidiary (i) a supplement to the U.S. Collateral Agreement, in the form
specified therein, duly executed and delivered on behalf of such Domestic
Subsidiary Loan Party, (ii) if such Subsidiary owns Equity Interests of a
Foreign Subsidiary that, as a result the law of the jurisdiction or organization
of such Foreign Subsidiary, cannot be pledged to the Collateral Agent under the
U.S. Collateral Agreement, a counterpart of a Foreign Pledge Agreement with
respect to such Equity Interests (provided that in no event shall more than 65%
of the



--------------------------------------------------------------------------------



 



15

issued and outstanding voting Equity Interests of any Foreign Subsidiary, other
than Finco, be pledged to secure Obligations of the U.S. Borrower), duly
executed and delivered on behalf of such Subsidiary and (iii) a supplement to
the First-Tier Subsidiary Pledge Agreement or a Foreign Pledge Agreement, as
applicable, with respect to the portion that is not being pledged pursuant to
clause (ii) above of the Equity Interests of a Foreign Subsidiary owned by it,
duly executed and delivered on behalf of such Subsidiary;
     (c) in the case of any person that becomes a Foreign Subsidiary Loan Party
after the Closing Date, the Collateral Agent shall have received (i) from such
person (x) subject to clause (iii) of Section 5.10(f), a counterpart of a
Foreign Security Agreement and (if applicable) a Foreign Mortgage, duly executed
and delivered on behalf of such person and (y) a supplement to the Foreign
Guarantee, in the form specified therein, duly executed and delivered on behalf
of such person and (ii) from the parent of such Foreign Subsidiary, a
counterpart of a Foreign Pledge Agreement duly executed and delivered on behalf
of such parent;
     (d) all the issued and outstanding Equity Interests (i) of (A) Intermediate
Holdings (or the surviving entity of any merger of Intermediate Holdings and the
U.S. Borrower pursuant to Section 6.05(b)), until such time as Intermediate
Holdings (or such surviving entity) is merged with Holdings (or the surviving
entity of any merger of Intermediate Holdings and Holdings) pursuant to
Section 6.05(b), (B) the U.S. Borrower, until such time as the U.S. Borrower is
merged with Intermediate Holdings pursuant to Section 6.05(b), (C) each Domestic
Subsidiary Loan Party, (D) each Foreign Subsidiary Loan Party, (E) each Wholly
Owned Subsidiary directly owned by or on behalf of (1) the U.S. Borrower, (2) a
Subsidiary listed on Schedule 1.01(e), (3) any Domestic Subsidiary Loan Party or
(4) subject to clause (iii) of Section 5.10(f), any person that becomes a
Foreign Subsidiary Loan Party after the Closing Date, (ii) of any other person
owned on the Closing Date directly by or on behalf by any Loan Party, subject to
Section 5.10(h) and except to the extent that a pledge of such Equity Interests
would violate applicable law or a contractual obligation binding upon such
Equity Interests as of the Closing Date and for so long as such restriction
exists and (iii) subject to Section 5.10(h), that are acquired by a Loan Party
after the Closing Date, shall have been pledged pursuant to the U.S. Collateral
Agreement or a Foreign Pledge Agreement, as applicable (provided that in no
event shall more than 65% of the issued and outstanding voting Equity Interests
of any Foreign Subsidiary, other than Finco, be pledged to secure Obligations of
the U.S. Borrower), and the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;
     (e) all Indebtedness of Holdings, Intermediate Holdings, the U.S. Borrower
and each Subsidiary having an aggregate principal amount that has a Dollar
Equivalent in excess of $10,000,000 (other than intercompany current liabilities
incurred in the ordinary course of business in connection with the cash



--------------------------------------------------------------------------------



 



16

management operations of the U.S. Borrower and the Subsidiaries) that is owing
to any Loan Party shall be evidenced by a promissory note or an instrument and
shall have been pledged pursuant to the U.S. Collateral Agreement or a Foreign
Pledge Agreement, as applicable, and the Collateral Agent shall have received
all such promissory notes or instruments, together with note powers or other
instruments of transfer with respect thereto endorsed in blank;
     (f) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create the Liens intended to be
created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been filed, registered or
recorded or delivered to the Collateral Agent for filing, registration or the
recording concurrently with, or promptly following, the execution and delivery
of each such Security Document;
     (g) the Collateral Agent shall have received (i) counterparts of each
Mortgage to be entered into on the Closing Date with respect to each Mortgaged
Property duly executed and delivered by the record owner of such Mortgaged
Property, (ii) a policy or policies of title insurance, paid for by the U.S.
Borrower, issued by a nationally recognized title insurance company insuring the
Lien of each U.S. Mortgage specified on Schedule 3.18 as a valid first Lien on
the Mortgaged Property described therein, free of any other Liens except as
permitted by Section 6.02 and Liens arising by operation of law, together with
such endorsements, coinsurance and reinsurance as the Collateral Agent may
reasonably request, and (iii) such legal opinions and other documents as the
Collateral Agent may reasonably request with respect to any such Mortgage or
Mortgaged Property; and
     (h) each Loan Party shall have obtained (i) all consents and approvals
required to be obtained by it in connection with (A) the execution and delivery
of all Security Documents (or supplements thereto) to which it is a party and
the granting by it of the Liens thereunder, (B) in the case of each Domestic
Subsidiary Loan Party, the performance of its obligations thereunder and (C) in
the case of each Foreign Subsidiary Loan Party, the performance of its
obligations under the Foreign Guarantee and (ii) in the case of a Foreign
Subsidiary Loan Party, all material consents and approvals required to be
obtained by it in connection with the performance by it of its obligations under
the Security Documents (other than the Foreign Guarantee).
          “Collateral Release Period” shall mean any period after the repayment
of all outstanding Tranche B-1 Term Loans and, if applicable, Incremental
Extensions of Credit in the form of tranche B facilities during which the U.S.
Borrower has at least one Investment Grade Rating (determined without regard to
any form of credit enhancement), provided that each such Collateral Release
Period shall commence upon written notice by the U.S. Borrower to the
Administrative Agent and shall terminate, if requested by the Required Lenders,
on the first date following the commencement of such Collateral



--------------------------------------------------------------------------------



 



17

Release Period on which the U.S. Borrower has no Investment Grade Ratings
(determined without regard to any form of credit enhancement).
          “Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).
          “Commitments” shall mean, (a) with respect to any Lender, such
Lender’s Global Revolving Facility Commitment, U.S. Revolving Facility
Commitment, Tranche A-1 Term Loan Commitment and Tranche B-1 Term Loan
Commitment, or any commitment in respect of any Incremental Extension of Credit,
and (b) with respect to any Swingline Lender, its Swingline Dollar Commitment or
Swingline Foreign Currency Commitment, as applicable.
          “Consolidated Net Income” means, with respect to any person for any
period, the aggregate of the Net Income of such person and its subsidiaries for
such period, on a consolidated basis; provided, however, that (i) any net
after-tax extraordinary gains or losses (less all fees and expenses relating
thereto) shall be excluded, (ii) any net after-tax gains or losses on disposal
of discontinued operations shall be excluded, (iii) any net after-tax gains or
losses (less all fees and expenses relating thereto) attributable to asset
dispositions other than in the ordinary course of business (as determined in
good faith by the U.S. Borrower) shall be excluded, (iv) the Net Income for such
period of any person that is not a subsidiary of such person, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent person or a
subsidiary thereof in respect of such period, (v) the Net Income for such period
of any subsidiary of such person shall be excluded to the extent that the
declaration or payment of dividends or similar distributions by such subsidiary
of its Net Income is not at the date of determination permitted without any
prior governmental approval (which has not been obtained) or, directly or
indirectly, by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule, or governmental regulation
applicable to that subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or in similar distributions has been legally
waived, (vi) in the case of the U.S. Borrower, Consolidated Net Income for such
period shall be decreased by the amount of all payments made during such period
pursuant to Sections 6.06(b) and used by Holdings or Intermediate Holdings to
make payments that reduce the Consolidated Net Income of Holdings or
Intermediate Holdings, as applicable, for such period, (vii) Consolidated Net
Income for such period shall not include the cumulative effect of a change in
accounting principles during such period and (viii) Consolidated Net Income for
such period shall be (x) increased by the amount of the net after-tax premium
paid in respect of debt repurchases or redemptions during such period and
(y) decreased by any net after-tax gains in respect of debt repurchases or
redemptions during such period.
          “Consolidated Total Assets” shall mean, as of any date, the total
assets of the U.S. Borrower and the consolidated Subsidiaries, determined in
accordance with GAAP, as set forth on the consolidated balance sheet of the U.S.
Borrower as of such date.



--------------------------------------------------------------------------------



 



18

          “Consolidated Total Debt” at any date shall mean the sum of (without
duplication), (a) all Indebtedness consisting of Capital Lease Obligations,
Indebtedness for borrowed money and Indebtedness in respect of the deferred
purchase price of property or services of the U.S. Borrower and the Subsidiaries
determined on a consolidated basis on such date plus (b) the “Aggregate
Principal Balance” (as defined in the Receivables Loan Agreement) or any
analogous term in any replacement or amendment of the Receivables Loan Agreement
plus, (c) without duplication, the aggregate principal amount of any financing
of, or Net Investment in, accounts receivable that constitutes a Permitted
Receivables Financing.
          “Consolidated Total Net Debt” at any time shall mean (a) Consolidated
Total Debt minus (b) Unrestricted Cash in excess of $100,000,000; provided that
no more than $500,000,000 of Unrestricted Cash may be deducted in calculating
Consolidated Total Net Debt at any time.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
person, whether through the ownership of voting securities, by contract or
otherwise, and “Controlling” and “Controlled” shall have meanings correlative
thereto.
          “Credit Event” shall have the meaning assigned to such term in
Article IV.
          “Cumulative Net Income Amount” shall mean, at any time, an amount
equal to (a) the product of (i) Consolidated Net Income for the period (taken as
one accounting period) commencing January 1, 2005 to the end of the most
recently completed fiscal quarter for which financial statements are delivered
pursuant to Section 5.04 and (ii) 0.50, minus (b) the aggregate amount of such
Consolidated Net Income that has been utilized, or committed to be utilized,
prior to such time to purchase or redeem, or pay dividends or make other
distributions in respect of, Equity Interests of Holdings pursuant to
Section 6.06(e)(ii), minus (c) the aggregate amount of such Consolidated Net
Income that has been utilized, or committed to be utilized, prior to such time
to purchase, redeem, retire or otherwise acquire New Senior Notes, Senior Notes,
Senior Subordinated Notes or Permitted Notes Refinancing Indebtedness pursuant
to clause (E)(2) of Section 6.09(b)(i).
          “Cure Amount” shall have the meaning provided in Section 7.03.
          “Cure Right” shall have the meaning provided in Section 7.03.
          “Currency” shall mean Dollars, Euros and Sterling.
          “Current Assets” shall mean, with respect to the U.S. Borrower and the
Subsidiaries on a consolidated basis at any date of determination, the sum of
(a) all assets (other than cash and Permitted Investments or other cash
equivalents) that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the U.S. Borrower and the Subsidiaries as current
assets at such date of determination, other than amounts related to current or
deferred Taxes based on income or profits (including the Michigan Single
Business Tax and similar Taxes) and (b) in the event that the Permitted



--------------------------------------------------------------------------------



 



19

Receivables Financing is accounted for off-balance sheet, (x) gross accounts
receivable sold by the U.S. Borrower or any Subsidiary pursuant to a Permitted
Receivables Financing less (y) collections against the amounts sold pursuant to
clause (x).
          “Current Liabilities” shall mean, with respect to the U.S. Borrower
and the Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the U.S. Borrower and the Subsidiaries as current liabilities
at such date of determination, other than (a) the current portion of any debt or
Capital Lease Obligations, (b) accruals of Interest Expense (excluding Interest
Expense that is due and unpaid), (c) accruals for current or deferred Taxes
based on income or profits (including the Michigan Single Business Tax and
similar Taxes), (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, (f) the current portion of the
obligations of the U.S. Borrower and the Subsidiaries under the Trust Agreement
between Lucas and Fidelity Management Trust dated as of October 1, 1995, with
respect to the Varity Automotive Inc. Deferred Compensation Plan and the Varity
Automotive Inc. Deferred Compensation Trust Agreement dated as of November 1,
1997, with respect to the Varity Automotive Supplemental Compensation and
Deferred Compensation Plan and (g) accruals for add-backs to EBITDA included in
clauses (a)(v) through (a)(ix) of paragraph (B) of the definition of such term.
          “Debt Service” shall mean, with respect to the U.S. Borrower and the
Subsidiaries on a consolidated basis for any period, Cash Interest Expense for
such period plus scheduled principal amortization of Consolidated Total Debt for
such period (whether or not such payments are made).
          “Default” shall mean any event or condition that upon notice, lapse of
time or both would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender or Ancillary Lender with
respect to which a Lender Default is in effect.
          “Designated Non-Cash Consideration” shall mean all non-cash
consideration received by the U.S. Borrower or any Subsidiary in respect of any
sale, transfer or other disposition of assets pursuant to Section 6.05(h) that
is designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer, which certificate shall set forth the fair market value
of such Designated Non-Cash Consideration and the basis of such valuation.
          “Dividend Payment Amount” shall mean (a) at any time during the fiscal
year ending December 31, 2005, an amount equal to (i) $50,000,000, minus
(ii) the aggregate amount of payments made during such fiscal year and prior to
such time pursuant to Section 6.06(e)(i) and (b) at any time during each fiscal
year thereafter, an amount equal to (i) $25,000,000, plus (ii) any portion of
the Dividend Payment Amount for prior fiscal years not utilized to make payments
pursuant to Section 6.06(e)(i) during



--------------------------------------------------------------------------------



 



20

such prior fiscal years, minus (iii) the aggregate amount of payments made
during the current fiscal year and prior to such time pursuant to
Section 6.06(e)(i).
          “Dollars” or “$” shall mean lawful money of the United States of
America.
          “Dollar Equivalent” shall mean, on any date of determination (a) with
respect to any amount in Dollars, such amount, and (b) with respect to any
amount in any Foreign Currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.03(b) using the
Exchange Rate with respect to such Foreign Currency at the time in effect under
the provisions of such Section.
          “Dollar Letter of Credit” shall mean a Letter of Credit denominated in
Dollars.
          “Domestic Subsidiary Loan Party” shall mean each Wholly Owned
Subsidiary that is not (a) a Foreign Subsidiary, (b) the Receivables Subsidiary,
(c) the Transferor or (d) listed on Schedule 1.01(h).
          “EBITDA” shall mean, with respect to the U.S. Borrower and the
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of the U.S. Borrower and the Subsidiaries for such period:
plus (a) the sum of (in each case without duplication and to the extent the
respective amounts described in subclauses (i) through (ix) of this clause
(a) reduced such Consolidated Net Income for the respective period for which
EBITDA is being determined) (i) provision for Taxes based on income or profits
of the U.S. Borrower and the Subsidiaries (including the Michigan Single
Business Tax and similar Taxes) for such period and provision for Taxes based on
income or profits of Holdings and Intermediate Holdings during such period to
the extent paid using the proceeds of dividends made by the U.S. Borrower in
accordance with Section 6.06(b), (ii) Interest Expense of the U.S. Borrower and
the Subsidiaries for such period, (iii) depreciation and amortization expense of
the U.S. Borrower and the Subsidiaries for such period, (iv) any fees, expenses
or charges related to any equity offering, any investment or acquisition
permitted hereunder or occurring prior to the Closing Date, any recapitalization
permitted hereunder or any Indebtedness permitted to be incurred hereunder
(whether or not successful) and fees, expenses, charges or change of control
payments related to the Transactions (including fees to the Fund and Fund
Affiliates) or the acquisition by Northrop Grumman Corporation of TRW Inc.,
(v) the amount of any cash restructuring or other nonrecurring charges incurred
not in excess of (A) $30,000,000 in fiscal year 2004 or (B) $50,000,000 in any
fiscal year thereafter, (vi) any other noncash charges, including increases in
costs of sales resulting from purchase accounting in



--------------------------------------------------------------------------------



 



21

relation to the Transactions or any acquisition (but excluding any such charge
which requires an accrual of a cash reserve for anticipated cash charges for any
future period and any noncash expense relating to defined benefits pension or
post-retirement benefit plans), (vii) the amount of any minority interest
expense, (viii) noncash exchange, translation or performance losses relating to
any foreign currency hedging transactions or currency fluctuations and (ix) the
amount of management, consulting, monitoring and advisory fees paid to the Fund
and/or Fund Affiliates (or any accruals related to such fees) during such period
not to exceed $7,500,000 during any four quarter period (provided that, for
purposes of subclauses (vi) and (viii) of this clause (a), any noncash charges
or losses shall be treated as cash charges or losses in any subsequent period
during which cash disbursements attributable thereto are made),
minus (b) the sum of (in each case without duplication and to the extent the
respective amounts described in subclauses (i) through (iii) of this clause
(b) increased such Consolidated Net Income for the respective period for which
EBITDA is being determined) (i) the amount of any minority interest income,
(ii) noncash exchange, translation or performance gains relating to any foreign
currency hedging transactions or currency fluctuations and (iii) noncash items
increasing Consolidated Net Income of the U.S. Borrower and the Subsidiaries for
such period (but excluding any such items (A) in respect of which cash was
received in a prior period or will be received in a future period, (B) which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period or (C) which constitute noncash gains or income
relating to defined benefits pension or post-retirement benefit plans).
          “Effective Funding Time” shall mean the time on the Restatement
Effective Date at which all Tranche A Term Loans, Tranche B Term Loans, Tranche
B-2 Term Loans, Tranche E Term Loans, Existing Swingline Loans and Existing
Revolving Loans are repaid with the proceeds of Tranche A-1 Term Loans, Tranche
B-1 Term Loans and Revolving Loans, respectively, pursuant to Section 2.01.
          “Eligible Borrower” shall mean the U.S. Borrower or any Foreign
Subsidiary Borrower that has been designated under Section 2.20 to make
Borrowings under the Global Revolving Facilities.
          “EMU Legislation” shall mean the legislative measures of the European
Union for the introduction of, changeover to or operation of the Euro in one or
more member states of the European Union.



--------------------------------------------------------------------------------



 



22

“environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, the workplace or as otherwise defined in any Environmental Law.
          “Environmental Laws” shall mean all applicable laws (including common
law), rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of, or exposure to, any Hazardous Material or to health and
safety matters (to the extent relating to the environment or Hazardous
Materials).
          “Environmental Liability” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
investigation or remediation, fines, penalties or indemnities), of Holdings,
Intermediate Holdings, the U.S. Borrower or any of the Subsidiaries directly or
indirectly resulting from or based upon (a) a violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Contributions” shall have the meaning assigned to such term in
the preamble to this Agreement.
          “Equity Interests” of any person shall mean any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interests in (however designated) equity of such person,
including any preferred stock, any limited or general partnership interest and
any limited liability company membership interest.
          “Equity Offering” shall mean any public or private sale of common
stock of Holdings, other than public offerings with respect to the common stock
of Holdings registered on Form S-8 under the Securities Act (or any successor
form thereto).
          “Equity Offering Net Proceeds” shall mean the cash proceeds from any
Equity Offering, net of all fees (including investment banking fees), discounts,
commissions, costs and other expenses, in each case incurred in connection with
such Equity Offering. In connection with the calculation of the Equity Offering
Net Proceeds with respect to any Equity Offering, all fees, discounts,
commissions, costs and expenses shall be allocated among the shares sold in such
Equity Offering on a pro rata basis.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with Holdings, Intermediate Holdings, the U.S.
Borrower or a Subsidiary is treated as a single employer under Section 414(b) or
(c) of the Code, or,



--------------------------------------------------------------------------------



 



23

solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.
          “ERISA Event” shall mean (a) any Reportable Event; (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) and, on and after the
effectiveness of Title I of the Pension Act, any failure by any Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Holdings, Intermediate Holdings, the U.S. Borrower,
a Subsidiary or any ERISA Affiliate of any liability under Title IV of ERISA
with respect to the termination of any Plan or Multiemployer Plan; (e) the
receipt by Holdings, Intermediate Holdings, the U.S. Borrower, a Subsidiary or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or to appoint a trustee to administer any
Plan under Section 4042 of ERISA; (f) the incurrence by Holdings, Intermediate
Holdings, the U.S. Borrower, a Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by Holdings, Intermediate Holdings, the U.S.
Borrower, a Subsidiary or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from Holdings, Intermediate Holdings, the U.S. Borrower,
a Subsidiary or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA (or, after the effectiveness of Title II of the Pension Act, that it is
in endangered or critical status, within the meaning of Section 305 of ERISA);
or (h) on and after the effectiveness of Title I of the Pension Act, a
determination that any Plan is, or is expected to be, in “at-risk” status (as
defined in Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code).
          “Euro” or “€” shall mean the single currency of the European Union as
constituted by the treaty establishing the European Community being the Treaty
of Rome, as amended from time to time and as referred to in the EMU Legislation.
          “Euro Equivalent” shall mean, on any date of determination, (a) with
respect to any amount in Euros, such amount and (b) with respect to any amount
in Dollars or any Foreign Currency other than Euros, the equivalent in Euros of
such amount or determined by the Administrative Agent pursuant to
Section 1.03(b) using the Exchange Rate with respect to such currency of the
time in effect under the provisions of such Section.
          “Eurocurrency Borrowing” shall mean a Borrowing comprised of
Eurocurrency Loans.
          “Eurocurrency Loan” shall mean any Eurocurrency Term Loan or
Eurocurrency Revolving Loan.



--------------------------------------------------------------------------------



 



24

          “Eurocurrency Revolving Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.
          “Eurocurrency Revolving Loan” shall mean any Revolving Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.
          “Eurocurrency Term Loan” shall mean any Term Loan bearing interest at
a rate determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.
          “Event of Default” shall have the meaning given such term in
Section 7.01.
          “Excess Cash Flow” shall mean, with respect to the U.S. Borrower and
the Subsidiaries on a consolidated basis for any Excess Cash Flow Period, EBITDA
of the U.S. Borrower and the Subsidiaries on a consolidated basis for such
Excess Cash Flow Period,
     minus, without duplication, (a) Debt Service for such Excess Cash Flow
Period, (b) (i) any voluntary prepayments of Term Loans during such Excess Cash
Flow Period, (ii) any permanent voluntary reductions during such Excess Cash
Flow Period of Revolving Credit Commitments to the extent that an equal amount
of Revolving Loans was simultaneously repaid and (iii) any voluntary prepayment
permitted hereunder of term Indebtedness during such Excess Cash Flow Period to
the extent not financed, or intended to be financed, using the proceeds of the
incurrence of Indebtedness, so long as the amount of such prepayment is not
already reflected in Debt Service, (c) (i) Capital Expenditures by the U.S.
Borrower and the Subsidiaries on a consolidated basis during such Excess Cash
Flow Period (excluding Capital Expenditures made in such Excess Cash Flow Period
where a certificate in the form contemplated by the following clause (d) was
previously delivered) that are paid in cash and (ii) the aggregate consideration
paid in cash during such Excess Cash Flow Period in respect of Permitted
Business Acquisitions and other investments permitted hereunder (less any
amounts received in respect thereof as a return of capital), (d) Capital
Expenditures that the U.S. Borrower or any Subsidiary shall, during such Excess
Cash Flow Period, become obligated to make but that are not made during such
Excess Cash Flow Period, provided that the U.S. Borrower shall deliver a
certificate to the Administrative Agent not later than 90 days after the end of
such Excess Cash Flow Period, signed by a Responsible Officer of the U.S.
Borrower and certifying that such Capital Expenditures and the delivery of the
related equipment will be made in the following Excess Cash Flow Period,
(e) Taxes paid in cash by the U.S. Borrower and the Subsidiaries on a
consolidated basis during such Excess Cash Flow Period or that will be paid
within six months after the close of such Excess Cash Flow Period (provided that
any amount so deducted that will be paid after the close of such Excess Cash
Flow Period shall not be deducted again in a subsequent Excess Cash Flow Period)
and for which reserves



--------------------------------------------------------------------------------



 



25

have been established, including income tax expense and withholding tax expense
incurred in connection with cross-border transactions involving the Foreign
Subsidiaries, (f) an amount equal to any increase in Working Capital of the U.S.
Borrower and the Subsidiaries for such Excess Cash Flow Period, (g) to the
extent not deducted in determining EBITDA, consulting, monitoring and advisory
fees paid to the Fund and Fund Affiliates during such Excess Cash Flow Period,
(h) cash expenditures made in respect of Swap Agreements during such Excess Cash
Flow Period, to the extent not reflected in the computation of EBITDA or
Interest Expense, (i) permitted dividends or distributions or repurchases of its
Equity Interests paid in cash by Holdings during such Excess Cash Flow Period
and permitted dividends paid by the U.S. Borrower or by any Subsidiary to any
person other than the U.S. Borrower or any of the other Subsidiaries during such
Excess Cash Flow Period, in each case in accordance with Section 6.06,
(j) amounts paid in cash during such Excess Cash Flow Period on account of
(x) items that were accounted for as noncash reductions of the Consolidated Net
Income of the U.S. Borrower and the Subsidiaries in a prior Excess Cash Flow
Period and (y) reserves or accruals established in purchase accounting,
(k) extraordinary special charges or any nonrecurring loss paid in cash during
such Excess Cash Flow Period, (l) to the extent not deducted in the computation
of Net Proceeds in respect of any asset disposition or condemnation giving rise
thereto, the amount of any mandatory prepayment of Indebtedness (other than
Indebtedness created hereunder or under any other Loan Document), together with
any interest, premium or penalties required to be paid (and actually paid) in
connection therewith, (m) the amount, if any, by which consolidated deferred
revenues of the U.S. Borrower and the Subsidiaries decreased during such Excess
Cash Flow Period, (n) the amount related to items that were added to
Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment, or an accrual for a cash payment, by the U.S.
Borrower and the Subsidiaries on a consolidated basis during such Excess Cash
Flow Period, (o) the amount of minority interest expense added to Consolidated
Net Income in calculating EBITDA for such Excess Cash Flow Period and (p) any
income relating to defined benefits pension or post-retirement benefit plans and
any cash payment relating to defined benefits pension or post-retirement benefit
plans net of any amounts received by Holdings, Intermediate Holdings, the U.S.
Borrower or any Subsidiary from Northrop Grumman Corporation pursuant to the
Purchase Agreement for post-retirement benefit plans,
     plus, without duplication, (q) an amount equal to any decrease in Working
Capital for such Excess Cash Flow Period, (r) all proceeds received during such
Excess Cash Flow Period of Capital Lease Obligations, purchase money
Indebtedness, Sale and Lease-Back Transactions pursuant to Section 6.03 and any
other Indebtedness, in each case to the extent used to finance any Capital
Expenditure (other than Indebtedness under this Agreement to the extent there is
no corresponding deduction to Excess Cash Flow above in respect of the use of
such Borrowings), (s) all amounts referred to in clause (c) above to the extent
funded with the proceeds of the issuance of Equity Interests of, or capital
contributions to, Holdings after the Closing Date (to the extent not previously



--------------------------------------------------------------------------------



 



26

used to prepay Indebtedness (other than Revolving Loans or Swingline Loans),
make any investment or capital expenditure or otherwise for any purpose
resulting in a deduction to Excess Cash Flow in any prior Excess Cash Flow
Period) or any amount that would have constituted Net Proceeds under clause
(a) of the definition of the term “Net Proceeds” if not so spent, in each case
to the extent there is a corresponding deduction from Excess Cash Flow above,
(t) to the extent any Capital Expenditures and the corresponding delivery of
equipment referred to in clause (d) above do not occur in the Excess Cash Flow
Period of the U.S. Borrower specified in the certificate of the U.S. Borrower
provided pursuant to clause (d) above, the amount of such Capital Expenditures
that were not so made in the Excess Cash Flow Period of the U.S. Borrower
specified in such certificates, (u) cash payments received in respect of Swap
Agreements during such Excess Cash Flow Period to the extent (i) not included in
the computation of EBITDA or (ii) such payments do not reduce Cash Interest
Expense, (v) any extraordinary or nonrecurring gain realized in cash during such
Excess Cash Flow Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(c)), (w) to the extent deducted in the computation of
EBITDA, interest income, (x) the amount, if any, by which consolidated deferred
revenues of the U.S. Borrower and the Subsidiaries increased during such Excess
Cash Flow Period, (y) the amount related to items that were deducted from
Consolidated Net Income in calculating EBITDA to the extent such items
represented cash received by the U.S. Borrower and the Subsidiaries on a
consolidated basis during such Excess Cash Flow Period, (z) the amount of
minority interest income deducted from Consolidated Net Income in calculating
EBITDA for such Excess Cash Flow Period and (aa) any expense relating to defined
benefits pension or post-retirement benefit plans.
          “Excess Cash Flow Period” shall mean (i) the period taken as one
accounting period beginning on January 1, 2008, and ending on December 31, 2008,
and (ii) each fiscal year of the U.S. Borrower ended thereafter.
          “Exchange Rate” shall mean on any day, for purposes of determining the
Dollar Equivalent or Euro Equivalent of any other currency, the rate at which
such other currency may be exchanged into Dollars, Sterling or Euros (as
applicable), as set forth at approximately 11:00 a.m., London time, on such day
on the Reuters World Currency Page for such currency. In the event that such
rate does not appear on any Reuters World Currency Page, the Exchange Rate shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the U.S. Borrower, or, in the absence of such an agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m., Local Time, on such date for the purchase of Dollars, Sterling or
Euros (as applicable) for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.



--------------------------------------------------------------------------------



 



27

          “Excluded Taxes” shall mean, with respect to the Agents, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of a Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by a Borrower under Section
2.19(b)), any withholding tax (other than a withholding tax levied upon any
amounts payable to such Foreign Lender in respect of any interest in any Loan or
Ancillary Credit Extension acquired by such Foreign Lender pursuant to
Section 11.01) that is in effect and would apply to amounts payable hereunder to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from a Borrower with respect to any withholding tax pursuant to
Section 2.17(a).
          “Exempted Intercompany Investment” shall mean (a)(i) any investment or
series of related investments (valued at the time of the making thereof) by any
Borrower or Subsidiary Loan Party in any Subsidiary that is not a Loan Party,
(ii) any intercompany loan or series of related intercompany loans by any
Borrower or Subsidiary Loan Party to any Subsidiary that is not a Loan Party or
(iii) any Guarantee or series of related Guarantees provided by any Borrower or
Subsidiary Loan Party of Indebtedness of any Subsidiary that is not a Loan
Party, in each case in an amount not in excess of $10,000,000 and (b) any
keep-well or similar contingent arrangement provided to Automotive Holdings
(France), S.A.S. by a Loan Party (provided that amounts paid in respect of any
such keep-well or similar arrangement shall not constitute an Exempted
Intercompany Investment).
          “Existing Ancillary Commitment” shall mean an Ancillary Commitment (as
defined in the Existing Credit Agreement).
          “Existing Ancillary Credit Extension” shall mean an Ancillary Credit
Extension (as defined in the Existing Credit Agreement).
          “Existing Ancillary Facility” shall mean an Ancillary Facility (as
defined in the Existing Credit Agreement).
          “Existing Credit Agreement” shall have the meaning assigned to such
term in the preamble to this Agreement.
          “Existing Global Revolving Facility” shall mean the Existing Global
Revolving Facility Commitments and the extensions of credit made thereunder by
the applicable Global Revolving Facility Lenders.



--------------------------------------------------------------------------------



 



28

          “Existing Global Revolving Facility Commitment” shall mean, with
respect to each Global Revolving Facility Lender, the commitment of such Global
Revolving Facility Lender to make Existing Global Revolving Facility Loans
pursuant to Section 2.01 of the Existing Credit Agreement.
          “Existing Global Revolving Facility Lender” shall mean a Lender with
an Existing Global Revolving Facility Commitment or with outstanding Existing
Global Revolving Facility Loans immediately prior to the Effective Funding Time.
          “Existing Global Revolving Facility Loan” shall mean a Loan made by a
Global Revolving Facility Lender in respect of an Existing Global Revolving
Facility Commitment pursuant to Section 2.01 of the Existing Credit Agreement.
          “Existing Revolving Loans” shall mean the Existing Global Revolving
Facility Loans and the Existing U.S. Revolving Facility Loans.
          “Existing Swingline Loan” shall mean a Swingline Loan (as defined in
the Existing Credit Agreement) made under the Existing Credit Agreement and
outstanding immediately prior to the Effective Funding Time.
          “Existing U.S. Revolving Facility” shall mean the Existing U.S.
Revolving Facility Commitments and the extensions of credit made hereunder in
respect thereof by the U.S. Revolving Facility Lenders.
          “Existing U.S. Revolving Facility Commitment” shall mean, with respect
to each U.S. Revolving Facility Lender, the commitment of such U.S. Revolving
Facility Lender to make Existing U.S. Revolving Facility Loans pursuant to
Section 2.01 of the Existing Credit Agreement.
          “Existing U.S. Revolving Facility Lender” shall mean a Lender with an
Existing U.S. Revolving Facility Commitment or with outstanding Existing U.S.
Revolving Facility Loans immediately prior to the Effective Funding Time.
          “Existing U.S. Revolving Facility Loan” shall mean a Loan made by a
U.S. Revolving Facility Lender in respect of an Existing U.S. Revolving Facility
Commitment pursuant to Section 2.01 of the Existing Credit Agreement.
          “Facility” shall mean the respective facility and commitments utilized
in making Loans and credit extensions hereunder, it being understood that
(a) prior to the Effective Funding Time, there are six Facilities, i.e., the
Tranche A Facility, the Tranche B Facility, the Tranche B-2 Facility, the
Tranche E Facility, the Existing Global Revolving Facility and the Existing U.S.
Revolving Facility, and (b) at and after the Effective Funding Time, there will
be four Facilities, i.e., the Tranche A-1 Facility, the Tranche B-1 Facility,
the Global Revolving Facility and the U.S. Revolving Facility.
          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average (rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by



--------------------------------------------------------------------------------



 



29

Federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average (rounded upward, if necessary, to the
next 1/100 of 1%) of the quotations for the day of such transactions received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
          “Fees” shall mean the Commitment Fees, the L/C Participation Fees, the
Issuing Bank Fees and the Administrative Agent Fees.
          “Financial Officer” of any person shall mean the Chief Financial
Officer, principal accounting officer, Treasurer, Assistant Treasurer or
Controller of such person.
          “Financial Performance Covenants” shall mean the covenants of the U.S.
Borrower set forth in Sections 6.11 and 6.12.
          “Finco” shall mean TRW Automotive Finance (Luxembourg) S.À R.L., a
company organized under the laws of Luxembourg and a Wholly Owned Subsidiary.
          “Finco Equity Contribution” shall have the meaning assigned to such
term in the preamble to this Agreement.
          “Finco Guarantee” shall mean the Finco Guarantee Agreement, in the
form of Exhibit G, between Finco and the Collateral Agent, as amended,
supplemented or otherwise modified from time to time.
          “Finco Loan” shall mean the loan from the U.S. Borrower to Finco on
the Closing Date in an aggregate principal amount equal to approximately
$681,501,000 out of the proceeds of Loans made to the U.S. Borrower on the
Closing Date, which loan has been evidenced by a note and pledged pursuant to
the Collateral and Guarantee Requirement.
          “First Amended and Restated Credit Agreement” shall have the meaning
assigned to such term in the preamble to this Agreement.
          “First Amendment and Restatement Agreement” shall have the meaning
assigned to such term in the preamble to this Agreement.
          “First-Tier Subsidiary Pledge Agreement” shall mean the First-Tier
Subsidiary Pledge Agreement among the Subsidiaries party thereto and the
Collateral Agent.
          “Foreign Acquiror Equity Contributions” shall mean direct or indirect
equity contributions from the U.S. Borrower to each Foreign Acquiror on the
Closing Date in the respective amount set forth on Schedule 1.01(b) in exchange
for all the issued and outstanding Equity Interests of such Foreign Acquiror.
          “Foreign Acquiror Loans” shall mean loans from Finco to the Foreign
Acquirors on the Closing Date in the respective principal amounts set forth on



--------------------------------------------------------------------------------



 



30

Schedule 1.01(b) out of the proceeds of the Finco Loan, which loans are
evidenced by notes or other instruments reasonably satisfactory to the
Collateral Agent.
          “Foreign Acquirors” shall mean the Wholly Owned Subsidiaries set forth
on Schedule 1.01(b).
          “Foreign Currency” shall mean (a) with respect to an Ancillary
Facility, any currency reasonably acceptable to the Administrative Agent that is
freely available, freely transferable and freely convertible into Dollars and
(b) otherwise, Euros and Sterling.
          “Foreign Currency Letter of Credit” shall mean a Letter of Credit
denominated in a Foreign Currency.
          “Foreign Guarantee” shall mean the Foreign Guarantee Agreement, in the
form of Exhibit F, among the Foreign Subsidiary Loan Parties and the Collateral
Agent, as amended, supplemented or otherwise modified from time to time.
          “Foreign Lender” shall mean any Lender that is organized under the
laws of a jurisdiction other than that in which the U.S. Borrower is located.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
          “Foreign Mortgages” shall mean the mortgages, deeds of trust, charges,
assignments of leases and rents and other security documents delivered on or
prior to the Restatement Effective Date with respect to Mortgaged Properties
located outside the United States of America or pursuant to Section 5.10, each
in form and substance reasonably satisfactory to the Collateral Agent.
          “Foreign Perfection Certificate” shall mean a certificate with respect
to a Foreign Subsidiary Loan Party in the form approved by the Collateral Agent.
          “Foreign Pledge Agreement” shall mean (a) each pledge agreement listed
on Schedule 1.01(d) and (b) each other pledge agreement with respect to the
Pledged Collateral delivered pursuant to Section 5.10 with respect to a Foreign
Subsidiary Loan Party or Foreign Subsidiary, in form and substance reasonably
satisfactory to the Collateral Agent, in each case, as amended, supplemented or
otherwise modified from time to time.
          “Foreign Security Agreement” shall mean one or more security
agreements, charges, mortgages or pledges with respect to the Collateral (other
than Pledged Collateral or Collateral that is subject to a Foreign Mortgage) of
a Foreign Subsidiary Loan Party, each in form and substance reasonably
satisfactory to the Collateral Agent, as amended, supplemented or otherwise
modified from time to time.
          “Foreign Subsidiary” shall mean any Subsidiary that is incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia.



--------------------------------------------------------------------------------



 



31

          “Foreign Subsidiary Borrower” shall mean, at any time, each Foreign
Subsidiary that (a) has entered into a Restatement Effective Date Foreign
Subsidiary Borrower Agreement or (b) has been designated as a Foreign Subsidiary
Borrower by the U.S. Borrower pursuant to Section 2.20, other than a Foreign
Subsidiary Borrower that has ceased to be a Foreign Subsidiary Borrower as
provided in Section 2.20; provided, that until such time as such Foreign
Subsidiary has become a Foreign Subsidiary Loan Party and has satisfied the
requirements described in Section 5.10(f), such Foreign Subsidiary shall be
permitted to be a Foreign Subsidiary Borrower solely for purposes of obtaining
an Unsecured Ancillary Facility and shall not be permitted to make any other
Borrowings hereunder.
          “Foreign Subsidiary Borrower Agreement” shall mean a Foreign
Subsidiary Borrower Agreement substantially in the form of Exhibit K-1.
          “Foreign Subsidiary Borrower Termination” shall mean a Foreign
Subsidiary Borrower Termination substantially in the form of Exhibit J-2.
          “Foreign Subsidiary Loan Party” shall mean (a) each Foreign Subsidiary
that is set forth on Schedule 1.01(e) and (b) each Wholly Owned Foreign
Subsidiary that has met the requirements of Section 5.10(f) after the
Restatement Effective Date.
          “Fortuna” means Fortuna Assurance Company, a captive insurance company
that provides insurance coverage solely for the benefit of the U.S. Borrower and
the Subsidiaries.
          “Fourth Amendment and Restatement Agreement” shall have the meaning
assigned to such term in the preamble to this Agreement.
          “Fund” shall mean Blackstone Capital Partners IV Merchant Banking Fund
L.P., a Delaware limited partnership.
          “Fund Affiliate” shall mean (i) each Affiliate of the Fund that is
neither an operating company nor a company controlled by an operating company
and (ii) each general partner of the Fund or any Fund Affiliate who is a partner
or employee of the Blackstone Group L.P.
          “Funded Ancillary Credit Extension” shall mean, at any time, an
extension of credit under an Ancillary Facility in respect of which the
applicable Ancillary Lender has advanced funds to, or on behalf of, the Foreign
Subsidiary Borrower thereunder.
          “GAAP” shall mean generally accepted accounting principles in effect
from time to time in the United States, applied on a consistent basis.
          “Global Lending Office” shall mean, as to any Global Revolving
Facility Lender, the applicable branch, office or Affiliate of such Global
Revolving Facility Lender designated by such Global Revolving Facility Lender to
make Loans denominated in a Foreign Currency.



--------------------------------------------------------------------------------



 



32

          “Global Revolving Facility” shall mean the Global Revolving Facility
Commitments and the extensions of credit made thereunder by the Global Revolving
Facility Lenders.
          “Global Revolving Facility Commitment” shall mean, with respect to
each Global Revolving Facility Lender, the commitment of such Global Revolving
Facility Lender to make Global Revolving Facility Loans at or after the
Effective Funding Time pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Global
Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender under
Section 9.04. The amount of each Global Revolving Facility Lender’s Global
Revolving Facility Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Global Revolving Facility
Lender shall have assumed its Global Revolving Facility Commitment, as
applicable. The aggregate amount of the Global Revolving Facility Commitments on
the date hereof is $700,000,000.
          “Global Revolving Facility Credit Exposure” shall mean, at any time,
the sum of (a) the aggregate principal amount of the Global Revolving Facility
Loans denominated in Dollars outstanding at such time, (b) the Dollar Equivalent
of the aggregate principal amount of the Global Revolving Facility Loans
denominated in a Foreign Currency outstanding at such time and (c) the Swingline
Foreign Currency Exposure at such time. The Global Revolving Facility Credit
Exposure of any Global Revolving Facility Lender at any time at and after the
Effective Funding Time shall be the sum of (a) the aggregate principal amount of
such Global Revolving Facility Lender’s Global Revolving Facility Loans
denominated in Dollars outstanding at such time, (b) the Dollar Equivalent of
the aggregate principal amount of such Global Revolving Facility Lender’s Global
Revolving Facility Loans denominated in a Foreign Currency outstanding at such
time and (c) such Global Revolving Facility Lender’s ratable share (based on
Available Unused Commitments) of the Swingline Foreign Currency Exposure at such
time.
          “Global Revolving Facility Lender” shall mean a Lender with a Global
Revolving Facility Commitment or with outstanding Global Revolving Facility
Loans.
          “Global Revolving Facility Loan” shall mean a Loan made by a Global
Revolving Facility Lender in respect of a Global Revolving Facility Commitment
pursuant to Section 2.01. Each Global Revolving Facility Loan denominated in
Dollars shall be a Eurocurrency Loan or an ABR Loan, and each Global Revolving
Facility Loan denominated in a Foreign Currency shall be a Eurocurrency Loan.
          “Governmental Authority” shall mean any federal, state, local or
foreign court or governmental agency, authority, instrumentality or regulatory
body.
          “Guarantee” of or by any person (the “guarantor”) shall mean (a) any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other person (the



--------------------------------------------------------------------------------



 



33

“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation (whether arising by virtue of partnership arrangements, by
agreement to keep well, to purchase assets, goods, securities or services, to
take-or-pay or otherwise) or to purchase (or to advance or supply funds for the
purchase of) any security for the payment of such Indebtedness or other
obligation, (ii) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness or other obligation of the payment thereof or to protect such
holders against loss in respect thereof (in whole or in part) or (v) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or other obligation, or (b) any Lien on any assets of
the guarantor securing any Indebtedness (or any existing right, contingent or
otherwise, of the holder of Indebtedness to be secured by such a Lien) of any
other person, whether or not such Indebtedness or other obligation is assumed by
the guarantor; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement.
          “Hazardous Materials” shall mean all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
          “Holdings” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
          “Holdings Common Stock” shall mean common stock issued by Holdings.
          “Holdings Equity Contribution” shall have the meaning assigned to such
term in the preamble to this Agreement.
          “Incremental Effective Date” shall have the meaning set forth in
Section 1 of the Tranche B-2 Facility Amendment.
          “Incremental Extensions of Credit” shall have the meaning assigned to
such term in Section 2.23.
          “Incremental Facility Amendment” shall have the meaning assigned to
such term in Section 2.23.
          “Incremental Facility Closing Date” shall have the meaning assigned to
such term in Section 2.23.



--------------------------------------------------------------------------------



 



34

          “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person upon which interest charges are customarily paid,
(d) all obligations of such person under conditional sale or other title
retention agreements relating to property or assets purchased by such person,
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (other than current trade liabilities and current
intercompany liabilities (but not any refinancings, extensions, renewals or
replacements thereof) incurred in the ordinary course of business and maturing
within 365 days after the incurrence thereof), (f) all Guarantees by such person
of Indebtedness of others, (g) all Capital Lease Obligations of such person,
(h) all payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Swap Agreements, (i) all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit
and (j) all obligations of such person in respect of bankers’ acceptances. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such person in respect thereof.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Indemnitee” shall have the meaning assigned to such term in
Section 9.05(b).
          “Installment Date” shall mean a Tranche A Installment Date, a Tranche
A-1 Installment Date, a Tranche B Installment Date, a Tranche B-2 Installment
Date, a Tranche D Installment Date or a Tranche E Installment Date, as
applicable.
          “Intercreditor Agreement” shall mean the Intercreditor Agreement dated
as of February 28, 2003, among JPMorgan Chase Bank, as Administrative Agent, the
Receivables Subsidiary, the U.S. Borrower and the Collateral Agent.
          “Interest Coverage Ratio” shall have the meaning given such term in
Section 6.11.
          “Interest Election Request” shall mean a request by a Borrower to
convert or continue a Term Borrowing or Revolving Borrowing in accordance with
Section 2.07.
          “Interest Expense” shall mean, with respect to any person for any
period, the sum of (a) gross interest expense of such person for such period on
a consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense and (iv) commissions,
discounts, yield and other fees and charges incurred in connection with the
Permitted Receivables Financing which are payable to any person other than the
U.S. Borrower or a Subsidiary Loan Party and (b) capitalized interest of



--------------------------------------------------------------------------------



 



35

such person. For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received by the U.S.
Borrower and the Subsidiaries with respect to Swap Agreements.
          “Interest Payment Date” shall mean, (a) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing and, in addition, the
date of any refinancing or conversion of such Borrowing with or to a Borrowing
of a different Type, (b) with respect to any ABR Loan, the last day of each
calendar quarter, (c) with respect to any Swingline Dollar Loan, the day that
such Swingline Dollar Loan is required to be repaid pursuant to Section 2.09(a)
and (d) with respect to any Swingline Foreign Currency Loan, the last day of the
Interest Period applicable to such Swingline Foreign Currency Loan or any day
otherwise agreed to by the Swingline Foreign Currency Lenders.
          “Interest Period” shall mean, (a) as to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter (or (i) 9 or 12 months, if at the time of the
relevant Borrowing, all Lenders make interest periods of such length available
and (ii) solely with respect to any Eurocurrency Borrowing that is a Revolving
Borrowing, 7 or 14 days), as the applicable Borrower may elect, or the date any
Eurocurrency Borrowing is converted to an ABR Borrowing in accordance with
Section 2.07 or repaid or prepaid in accordance with Section 2.09, 2.10 or 2.11
and (b) as to any Swingline Foreign Currency Borrowing, the period commencing on
the date of such Borrowing and ending on the day that is designated in the
notice delivered pursuant to Section 2.04 with respect to such Swingline Foreign
Currency Borrowing, which shall not be later than the seventh day thereafter;
provided, however, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.
          “Intermediate Holdings” shall have the meaning assigned to such term
in the introductory paragraph of this Agreement.
          “Intermediate Holdings Equity Contribution” shall have the meaning
assigned to such term in the preamble to this Agreement.
          “Intermediate Holdings Loan” shall mean the loan from the U.S.
Borrower to Intermediate Holdings in an aggregate principal amount of
$499,000,000 made with the proceeds of the Tranche E Term Loans and
approximately $200,000,000 of cash of



--------------------------------------------------------------------------------



 



36

the U.S. Borrower, which loan has been evidenced by a note and pledged pursuant
to the Collateral and Guarantee Requirement.
          “Investment Grade Rating” shall mean any of (a) a corporate rating of
the U.S. Borrower by S&P of BBB- (with a stable outlook) or better or (b) a
corporate family rating of the U.S. Borrower by Moody’s of Baa3 (with a stable
outlook) or better.
          “IPO” shall have the meaning assigned to such term in the preamble to
this Agreement.
          “IPO Repurchase Transaction” shall have the meaning assigned to such
term in the preamble to this Agreement.
          “Issuing Bank” shall mean JPMorgan Chase Bank, N.A., each other
Issuing Bank designated pursuant to Section 2.05(l), in each case in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.05(i). An Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
          “Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).
          “Judgment Currency” shall have the meaning assigned to such term in
Section 9.17(b).
          “L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Letter of Credit.
          “L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).
          “Lender” shall mean each financial institution listed on Schedule 2.01
that has executed a Lender Addendum on the Restatement Effective Date, as well
as any person that becomes a “Lender” hereunder pursuant to Section 9.04 or
pursuant to an Incremental Facility Amendment. For the avoidance of doubt, it is
understood that each financial institution that has executed a Lender Addendum
on the Restatement Effective Date shall thereby become a party to this Agreement
and a Lender hereunder.
          “Lender Default” shall mean (i) the refusal (which has not been
retracted) of a Lender to make available its portion of any Borrowing, to
acquire participations in a Swingline Loan pursuant to Section 2.04 or to fund
its portion of any unreimbursed payment under Section 2.05(e), (ii) a Lender
having notified in writing the applicable Borrower and/or the Applicable Agent
that it does not intend to comply with its obligations under Section 2.04, 2.05
or 2.06 or (iii) the refusal of an Ancillary Lender to extend credit under an
Ancillary Facility other than a refusal in accordance with the terms of the
applicable Ancillary Facility Document and the terms hereof.



--------------------------------------------------------------------------------



 



37

          “Lenders’ Presentation” shall mean the Lenders’ Presentation dated
April 16, 2007, as modified or supplemented prior to the Restatement Effective
Date.
          “Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05 (including each letter of credit issued under the Existing Credit
Agreement and outstanding at the Effective Funding Time).
          “Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated Total Net Debt as of such date to (b) EBITDA for the period of
four consecutive fiscal quarters of the U.S. Borrower most recently ended as of
such date, all determined on a consolidated basis in accordance with GAAP;
provided that to the extent any Asset Disposition or any Permitted Business
Acquisition (or any similar transaction or transactions that require a waiver or
a consent of the Required Lenders pursuant to Section 6.04 or Section 6.05) has
occurred during the relevant Test Period, EBITDA shall be determined for the
respective Test Period on a Pro Forma Basis for such occurrences.
          “LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, the rate per annum determined by the Applicable Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in the currency of such Borrowing (as reflected on the
applicable Telerate screen page), for a period equal to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
average (rounded upward, if necessary, to the next 1/100 of 1%) of the
respective interest rates per annum at which deposits in the currency of such
Borrowing are offered for such Interest Period to major banks in the London
interbank market by JPMorgan Chase Bank, N.A., at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period.
          “Lien” shall mean, with respect to any asset, (a) any mortgage, deed
of trust, lien, hypothecation, pledge, encumbrance, charge or security interest
in or on such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Documents” shall mean this Agreement, the Letters of Credit, the
Security Documents, the Ancillary Facility Documents, the Intercreditor
Agreement, any promissory note issued under Section 2.09(e) and any Incremental
Facility Amendment.
          “Loan Parties” shall mean Holdings, Intermediate Holdings, the
Borrowers and the Subsidiary Loan Parties.
          “Loans” shall mean the Term Loans, the Revolving Loans, the Swingline
Loans and any loans made in respect of any Incremental Extension of Credit.



--------------------------------------------------------------------------------



 



38

          “Local Time” shall mean (a) with respect to a Loan or Borrowing
denominated in Dollars and made from a U.S. Lending Office, New York City time
and (b) with respect to a Loan or Borrowing denominated in any Foreign Currency
or a Loan or Borrowing denominated in Dollars and made from a Global Lending
Office, London time.
          “London Administrative Office” shall mean the office of the
Administrative Agent at J.P. Morgan Europe Limited, 125 London Wall, London EC2Y
5AJ, England, Attention of Claire Johnson (Telecopy No. 011-44-207-777-2360).
          “Lucas” shall mean Lucas Industries Limited, a company organized under
the Laws of England and Wales.
          “Majority Lenders” of any Facility shall mean, at any time, Lenders
under such Facility having Loans, Ancillary Commitments and unused Commitments
representing more than 50% of the sum of all Loans outstanding under such
Facility, Ancillary Commitments and unused Commitments under such Facility at
such time.
          “Management Equity Loan” shall mean (a) the loan on the Closing Date
by the U.S. Borrower or Holdings to the Management Equity Vehicle in an
aggregate principal amount not in excess of $12,000,000 and (b) if applicable,
the loan on the Closing Date by the U.S. Borrower to Holdings in an aggregate
principal amount equal to the loan, if any, by Holdings to the Management Equity
Vehicle on the Closing Date.
          “Management Equity Vehicle” shall mean trust accounts pursuant to
escrow agreements dated as of February 21, 2003, and as of the Closing Date.
          “Management Group” shall mean the group consisting of the directors,
executive officers and other management personnel of the U.S. Borrower, Holdings
and Intermediate Holdings on the Closing Date together with (1) any new
directors whose election by such boards of directors or whose nomination for
election by the stockholders of the U.S. Borrower, Holdings, or Intermediate
Holdings, as applicable, was approved by a vote of a majority of the directors
of the U.S. Borrower, Holdings or Intermediate Holdings, as applicable, then
still in office who were either directors on the Closing Date or whose election
or nomination was previously so approved and (2) executive officers and other
management personnel of the U.S. Borrower, Holdings or Intermediate Holdings, as
applicable, hired at a time when the directors on the Closing Date together with
the directors so approved constituted a majority of the directors of the U.S.
Borrower, Holdings or Intermediate Holdings, as applicable.
          “Margin Stock” shall have the meaning given such term in Regulation U.
          “Material Adverse Effect” shall mean the existence of events,
conditions and/or contingencies that have had or are reasonably likely to have
(a) a materially adverse effect on the business, operations, properties, assets
or financial condition of the U.S. Borrower and the Subsidiaries, taken as a
whole, (b) a material impairment of the ability of Holdings, Intermediate
Holdings, the U.S. Borrower or any of the Subsidiaries to perform any of its
material obligations under any Loan Document to which it is or will



--------------------------------------------------------------------------------



 



39

be a party or to consummate the Restatement Transactions or (c) an impairment of
the validity or enforceability of, or a material impairment of the material
rights, remedies or benefits available to the Lenders, any Issuing Bank, the
Administrative Agent or the Collateral Agent under, any Loan Document.
          “Material Indebtedness” shall mean Indebtedness (other than Loans,
Ancillary Credit Extensions and Letters of Credit) of any one or more of the
Loan Parties in an aggregate principal amount exceeding $100,000,000.
          “Maximum Rate” shall have the meaning provided in Section 9.09.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgaged Properties” shall mean the owned real properties of the
Loan Parties set forth on Schedule 3.18.
          “Mortgages” shall mean the U.S. Mortgages and the Foreign Mortgages.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which a Borrower, Holdings, Intermediate Holdings
or any ERISA Affiliate (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding five plan
years made or accrued an obligation to make contributions.
          “Net Income” means, with respect to any person, the net income
(loss) of such person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends.
          “Net Proceeds” shall mean (a) 100% of the cash proceeds actually
received by Holdings, Intermediate Holdings, the U.S. Borrower or any of the
Subsidiaries (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but only as and when received) from any loss, damage,
destruction or condemnation of, or any sale, transfer or other disposition
(including any sale and leaseback of assets and any mortgage or lease of real
property) to any person of any asset or assets of the U.S. Borrower or any of
the Subsidiaries (other than those pursuant to Section 6.05(a), (b), (c), (e),
(f), (g), (i) or (j)), net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer Taxes, deed or mortgage recording Taxes, required
debt payments and required payments of other obligations relating to the
applicable asset (other than pursuant hereto or pursuant to the New Senior
Notes, Senior Notes or Senior Subordinated Notes), other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith and (ii) Taxes paid or payable as a result thereof, provided that, if
no Event of Default exists and the U.S. Borrower shall deliver a certificate of
a Responsible Officer of the U.S. Borrower to the Administrative Agent promptly
following receipt of any such proceeds setting forth the



--------------------------------------------------------------------------------



 



40

U.S. Borrower’s intention to use any portion of such proceeds, to acquire,
maintain, develop, construct, improve, upgrade or repair assets (including
inventory) useful in the business of the U.S. Borrower and the Subsidiaries, or
make investments pursuant to Section 6.04(j), in each case within 15 months of
such receipt, such portion of such proceeds shall not constitute Net Proceeds
except to the extent not so used or contractually committed to be used within
such 15-month period (it being agreed that if any of such proceeds are not so
used within such 15-month period but within such 15-month period are
contractually committed to be used, such proceeds shall be used within 18 months
from the receipt thereof and, to the extent not so used within such 18-month
period, shall constitute Net Proceeds notwithstanding this proviso), and
provided, further, that (x) no proceeds realized in a single transaction or
series of related transactions shall constitute Net Proceeds unless such
proceeds shall exceed $20,000,000 and (y) no proceeds shall constitute Net
Proceeds in any fiscal year until the aggregate amount of all such proceeds in
such fiscal year (excluding any proceeds that do not constitute Net Proceeds
during such fiscal year pursuant to clause (x) of this proviso) shall exceed
$100,000,000, and (b) 100% of the cash proceeds from the incurrence, issuance or
sale by the U.S. Borrower or any of the Subsidiaries of any Indebtedness (other
than Indebtedness permitted pursuant to Section 6.01), net of all Taxes and fees
(including investment banking fees), commissions, costs and other expenses, in
each case incurred in connection with such issuance or sale. For purposes of
calculating the amount of Net Proceeds, fees, commissions and other costs and
expenses payable to Holdings, Intermediate Holdings or the U.S. Borrower or any
Affiliate of either of them shall be disregarded, except for financial advisory
fees customary in type and amount paid to Affiliates of the Fund.
          “New Senior Note Documents” shall mean the New Senior Notes and the
New Senior Note Indentures.
          “New Senior Note Indentures” shall mean the Indentures dated as of
March 26, 2007, among the U.S. Borrower, the Subsidiaries party thereto and the
trustee named therein from time to time, as in effect on the Restatement
Effective Date and as amended, supplemented or otherwise modified from time to
time in accordance with the requirements thereof and of this Agreement.
          “New Senior Notes” shall mean the U.S. Borrower’s 6-3/8% Senior Notes
due 2014, 7% Senior Notes due 2014 and 7-1/4% Senior Notes due 2017, in each
case issued pursuant to the New Senior Note Indentures, and any notes issued by
the U.S. Borrower in exchange for, and as contemplated by, the New Senior Notes
with substantially identical terms as the New Senior Notes.
          “Newco UK” shall have the meaning assigned to such term in the
preamble to this Agreement.
          “Newco UK Equity Contribution” shall have the meaning assigned to such
term in the preamble to this Agreement.
          “Newco UK Loan” shall mean the loan from the U.S. Borrower to Newco UK
on the Closing Date in an aggregate principal amount equal to $725,740,000 out
of



--------------------------------------------------------------------------------



 



41

the proceeds of Loans made to the U.S. Borrower on the Closing Date, which loan
is evidenced by a note and pledged pursuant to a Foreign Pledge Agreement.
          “Northrop Space and Mission” shall mean Northrop Grumman Space &
Mission Systems Corp., an Ohio corporation.
          “Notice of Termination” shall have the meaning assigned to such term
in Section 2.22(e)(ii).
          “Obligations” shall mean the “Obligations”, as such term is defined in
the U.S. Collateral Agreement, and the “Foreign Obligations”, as such term is
defined in the Foreign Guarantee.
          “Original Credit Agreement” shall mean the Credit Agreement dated as
of February 27, 2003 among Holdings, Intermediate Holdings, the U.S. Borrower,
the Foreign Subsidiary Borrowers party thereto, the lenders party thereto from
time to time and JPMorgan Chase Bank, as administrative agent, Credit Suisse
First Boston, acting through its Cayman Islands Branch, Lehman Commercial Paper
Inc., and Deutsche Bank Securities Inc., each as co-syndication agent, and Bank
of America, N.A., as documentation agent.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, the Loan Documents.
          “Participant” shall have the meaning assigned to such term in
Section 9.04(c).
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.
          “Pension Act” shall mean the Pension Act of 2006, as amended.
          “Perfection Certificates” shall mean the U.S. Perfection Certificate
and the Foreign Perfection Certificates.
          “Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a person or division or line of business of a
person (or any subsequent investment made in a person, division or line of
business previously acquired in a Permitted Business Acquisition) if (a) such
person or division is engaged in the same or a similar line of business as the
U.S. Borrower and the Subsidiaries or a reasonable extension, development or
expansion of such line of business or a business ancillary to such line of
business, (b) such acquisition was not preceded by, or effected pursuant to, an
unsolicited or hostile offer and (c) immediately after giving effect thereto:
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom; (ii) all transactions related thereto shall be
consummated in accordance with



--------------------------------------------------------------------------------



 



42

applicable laws; (iii) the Equity Interests of any acquired or newly formed
corporation, partnership, association or other business entity are held directly
by (A) the U.S. Borrower, (B) a Wholly Owned Subsidiary that is a Domestic
Subsidiary Loan Party or (C) if such corporation, partnership, association or
other business entity is incorporated or organized under the laws of any
jurisdiction other than the United States of America, any State thereof or the
District of Columbia, a Foreign Subsidiary Loan Party and, in each case, such
acquired or newly formed Subsidiary shall become a Subsidiary Loan Party and all
actions required to be taken with respect to such acquired or newly formed
Subsidiary Loan Party under Section 5.10 shall have been taken and (iv)(A) the
U.S. Borrower and the Subsidiaries shall be in compliance, on a Pro Forma Basis
after giving effect to such acquisition or formation, with the covenants
contained in Sections 6.11 and 6.12 recomputed as at the last day of the most
recently ended fiscal quarter of the U.S. Borrower and the Subsidiaries, and the
U.S. Borrower shall have delivered to the Administrative Agent a certificate of
a Responsible Officer of the U.S. Borrower to such effect, together with all
relevant financial information for such Subsidiary or assets, and (B) any
acquired or newly formed Subsidiary shall not be liable for any Indebtedness
(except for Indebtedness permitted by Section 6.01).
          “Permitted Cure Security” means an equity security of Holdings (or the
surviving entity in any merger of Holdings permitted under Section 6.05(b))
having no mandatory redemption, repurchase or similar requirements prior to
December 31, 2012, and upon which all dividends or distributions (if any) shall
be payable solely in additional shares of such equity security.
          “Permitted Holder” shall mean the Fund, the Fund Affiliates and the
Management Group.
          “Permitted Investments” shall mean: (a) direct obligations of the
United States of America or any agency thereof or obligations guaranteed by the
United States of America or any agency thereof; (b) time deposit accounts,
certificates of deposit and money market deposits maturing within 365 days of
the date of acquisition thereof issued by a bank or trust company that is
organized under the laws of the United States of America, any state thereof or
any foreign country recognized by the United States of America having capital,
surplus and undivided profits having a Dollar Equivalent that is in excess of
$500,000,000 and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act); (c) repurchase obligations with a term of
not more than 365 days for underlying securities of the types described in
clause (a) above entered into with a bank meeting the qualifications described
in clause (b) above; (d) commercial paper, maturing not more than 365 days after
the date of acquisition, issued by a corporation (other than an Affiliate of any
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of P-1 (or higher)
according to Moody’s, or A-1 (or higher) according to S&P; (e) securities with
maturities of twelve months or less from the date of acquisition issued or fully
guaranteed by any State, commonwealth or territory of the United States of
America, or by any political



--------------------------------------------------------------------------------



 



43

subdivision or taxing authority thereof, and rated at least A by S&P or A by
Moody’s; (f) in the case of any Foreign Subsidiary: (i) direct obligations of
the sovereign nation (or any agency thereof) in which such Foreign Subsidiary is
organized and is conducting business or in obligations fully and unconditionally
guaranteed by such sovereign nation (or any agency thereof), (ii) investments of
the type and maturity described in clauses (a) through (e) above of foreign
obligors, which investments or obligors (or the parents of such obligors) have
ratings described in such clauses or equivalent ratings from comparable foreign
rating agencies or (iii) investments of the type and maturity described in
clauses (a) through (e) above of foreign obligors (or the parents of such
obligors), which investments or obligors (or the parents of such obligors) are
not rated as provided in such clauses or in clause (ii) above but which are, in
the reasonable judgment of the U.S. Borrower, comparable in investment quality
to such investments and obligors (or the parents of such obligors); (g) shares
of mutual funds whose investment guidelines restrict 95% of such funds’
investments to those satisfying the provisions of clauses (a) through (e) above;
(h) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and (i) time
deposit accounts, certificates of deposit and money market deposits in an
aggregate face amount not in excess of 5% of the total assets of the U.S.
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
U.S. Borrower’s most recently completed fiscal year.
          “Permitted Notes Refinancing Indebtedness” means any Indebtedness of
the U.S. Borrower issued in exchange for, or the net proceeds of which are used
to extend, refinance, renew, replace, defease or refund (collectively, to
“Refinance”), all or any portion of the New Senior Notes, Senior Notes or Senior
Subordinated Notes (or previous refinancings thereof constituting Permitted
Notes Refinancing Indebtedness); provided that (a) the principal amount of such
Permitted Notes Refinancing Indebtedness does not exceed the principal amount of
the New Senior Notes, Senior Notes or Senior Subordinated Notes being Refinanced
(plus unpaid accrued interest, fees and premium thereon (including in connection
with a tender offer)), (b) the stated maturity of such Permitted Notes
Refinancing Indebtedness is no earlier than 180 days after the Tranche B-1
Maturity Date or the maturity date for any Incremental Extensions of Credit
outstanding on the date of issuance of such Indebtedness, (c) such Permitted
Notes Refinancing Indebtedness does not require any scheduled amortization,
principal or sinking fund payments earlier than 180 days after the Tranche B-1
Maturity Date or the maturity date for any Incremental Extensions of Credit
outstanding on the date of issuance of such Indebtedness, (d) such Permitted
Notes Refinancing Indebtedness does not have different obligors or guarantors
than those with respect to the New Senior Notes, Senior Notes or Senior
Subordinated Notes, as applicable, (e) such Permitted Notes Refinancing
Indebtedness is not secured by any collateral and (f) all other terms (excluding
interest rates and redemption premiums) of such Permitted Refinancing
Indebtedness are not less favorable to the Lenders in any material respect than
those contained in the Senior Notes.



--------------------------------------------------------------------------------



 



44

          “Permitted Receivables Documents” means the U.S. Receivables Purchase
Agreement, the Receivables Transfer Agreement and the Receivables Loan Agreement
and all other documents and agreements relating to the Permitted Receivables
Financing.
          “Permitted Receivables Financing” shall mean (a)(i) the sale by the
U.S. Borrower and certain Subsidiaries of accounts receivable to the Transferor
pursuant to the U.S. Receivables Purchase Agreement and (ii) the sale of such
accounts receivable by the Transferor to the Receivables Subsidiary pursuant to
the Receivables Transfer Agreement, (b) the loans made by the lenders under the
Receivables Loan Agreement to the Receivables Subsidiary to finance the purchase
of such accounts receivables and loans or (c) any sale or financing by the U.S.
Borrower or any Subsidiary of accounts receivable (including any bills of
exchange), provided that (A) any such sale or financing shall provide for
recourse to such Subsidiary or the U.S. Borrower (as applicable) only to the
extent customary for similar sales or financings in the jurisdiction relevant to
such sale or financing and (B) the sum of, without duplication, (x) the
aggregate principal amounts financed pursuant to clauses (a) and (b) of this
definition, (y) the aggregate principal amounts financed pursuant to clause
(c) of this definition and (z) the aggregate Net Investment in accounts
receivable pursuant to clause (c) shall not exceed $600,000,000 at any time. For
the purpose of this definition, “Net Investment” means the cash purchase price
paid by the buyer in connection with its purchase of accounts receivable
(including any bills of exchange) less the amount of collections received in
respect of such accounts receivable and paid to such buyer, excluding any
amounts applied to purchase fees or discount or in the nature of interest, in
each case as determined in good faith and in a consistent and commercially
reasonable manner by the U.S. Borrower.
          “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code and in respect of which Holdings, Intermediate Holdings,
the U.S. Borrower, any Subsidiary or any ERISA Affiliate is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
          “Pledged Collateral” shall have the meaning assigned to such term in
the U.S. Collateral Agreement or a Foreign Pledge Agreement, as applicable.
          “primary obligor” shall have the meaning given such term in the
definition of the term Guarantee.
          “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate in
effect at its principal office in New York City; each change in the Prime Rate
shall be effective on the date such change is publicly announced as being
effective.



--------------------------------------------------------------------------------



 



45

          “Pro Forma Basis” shall mean, as to any person, for any events as
described in clauses (i) and (ii) below that occur subsequent to the
commencement of a period for which the financial effect of such events is being
calculated, and giving effect to the events for which such calculation is being
made, such calculation as will give pro forma effect to such events as if such
events occurred on the first day of the four consecutive fiscal quarter period
last ended on or before the occurrence of such event (the “Reference Period”):
     (i) in making any determination of EBITDA, pro forma effect shall be given
to any Asset Disposition and to any Permitted Business Acquisition (or any
similar transaction or transactions that require a waiver or consent of the
Required Lenders pursuant to Section 6.04 or 6.05), in each case that occurred
during the Reference Period (or, in the case of determinations made pursuant to
the definition of the term “Permitted Business Acquisition” and Section 2.23,
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Permitted Business Acquisition is consummated
or the date of the applicable Incremental Extension of Credit as the case may
be); and
     (ii) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case not to finance any acquisition) incurred or permanently
repaid during the Reference Period (or, in the case of determinations made
pursuant to the definition of the term “Permitted Business Acquisition” and
Section 2.23 occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Business Acquisition is
consummated or the date of the applicable Incremental Extension of Credit, as
the case may be) shall be deemed to have been incurred or repaid at the
beginning of such period and (y) Interest Expense of such person attributable to
interest on any Indebtedness, for which pro forma effect is being given as
provided in preceding clause (x), bearing floating interest rates shall be
computed on a pro forma basis as if the rates that would have been in effect
during the period for which pro forma effect is being given had been actually in
effect during such periods.
Pro forma calculations made pursuant to the definition of “Pro Forma Basis”
shall be determined in good faith by a Responsible Officer of the U.S. Borrower
and, for any fiscal period ending on or prior to the first anniversary of a
Permitted Business Acquisition or Asset Disposition (or any similar transaction
or transactions that require a waiver or consent of the Required Lenders
pursuant to Section 6.04 or 6.05), may include adjustments to reflect operating
expense reductions reasonably expected to result from such Permitted Business
Acquisition, Asset Disposition or other similar transaction, less the amount of
costs reasonably expected to be incurred by the U.S. Borrower and the
Subsidiaries to achieve such cost savings, to the extent that the U.S. Borrower
delivers to the Administrative Agent (i) a certificate of a Financial Officer of
the U.S. Borrower



--------------------------------------------------------------------------------



 



46

setting forth such operating expense reductions and the costs to achieve such
reductions and (ii) information and calculations supporting in reasonable detail
such estimated operating expense reductions and the costs to achieve such
reductions.
          “Projections” shall mean the projections of the U.S. Borrower and the
Subsidiaries included in the Lenders’ Presentation and any other projections and
any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, Intermediate Holdings, the U.S. Borrower or a
Subsidiary prior to the Restatement Effective Date in connection with the
Restatement Transactions.
          “Purchase Agreement” shall mean the Master Purchase Agreement between
BCP Acquisition Company L.L.C. and Northrop Grumman Corporation dated as of
November 18, 2002, as amended, restated, supplemented or otherwise modified from
time to time in accordance with the requirements thereof and of this Agreement.
          “Quotation Day” shall mean, with respect to any Eurocurrency Borrowing
or Swingline Foreign Currency Borrowing and any Interest Period, the day on
which it is market practice in the relevant interbank market for prime banks to
give quotations for deposits in the currency of such Borrowing for delivery on
the first day of such Interest Period. If such quotations would normally be
given by prime banks on more than one day, the Quotation Day will be the last of
such days.
          “Reaffirmation Agreement” shall mean the Reaffirmation Agreement,
attached hereto as Exhibit P, among Holdings, Intermediate Holdings, the U.S.
Borrower and the other Reaffirming Parties (as defined therein), as amended,
supplemented or otherwise modified from time to time.
          “Receivables Loan Agreement” shall mean the Receivables Loan Agreement
dated as of February 28, 2003, by and among the Receivables Subsidiary, the
conduit lenders and committed lenders from time to time party thereto, JPMorgan
Chase Bank, Credit Suisse First Boston, Lehman Commercial Paper Inc. and
Deutsche Bank A.G., New York Branch, as funding agents, and JPMorgan Chase Bank,
as administrative agent, as it may be amended, supplemented or otherwise
modified to the extent permitted by Section 6.09 and (b) any agreement replacing
the Receivables Loan Agreement, provided that such replacing agreement contains
terms that are substantially similar to such Receivables Loan Agreement and that
are otherwise no more adverse in any material respect to the Lenders than the
applicable terms of such Receivables Loan Agreement.
          “Receivables Subsidiary” shall mean TRW Auto Global Receivables, LLC,
a Delaware limited liability company.
          “Receivables Transfer Agreement” shall mean (a) the Transfer Agreement
dated as of February 28, 2003, between the Transferor and the Receivables
Subsidiary, relating to the Permitted Receivables Financing, as it may be
amended, supplemented or otherwise modified to the extent permitted by
Section 6.09 and (b) any agreement replacing such Receivables Transfer
Agreement, provided that such replacing agreement



--------------------------------------------------------------------------------



 



47

contains terms that are substantially similar to such Receivables Transfer
Agreement and that are otherwise no more adverse in any material respect to the
Lenders than the applicable terms of such Receivables Transfer Agreement.
          “Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis”.
          “Refinance” shall have the meaning assigned to such term in the
definition of “Permitted Notes Refinancing Indebtedness”, and “Refinanced” and
“Refinancing” shall have the meanings correlative thereto.
          “Register” shall have the meaning assigned to such term in
Section 9.04(b).
          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Related Parties” means, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.
          “Remaining Present Value” shall mean, as of any date with respect to
any lease, the present value as of such date of the scheduled future lease
payments with respect to such lease, determined with a discount rate equal to a
market rate of interest for such lease reasonably determined at the time such
lease was entered into.
          “Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period referred to in Section 4043(c) of
ERISA has been waived, with respect to a Plan (other than a Plan maintained by
an ERISA Affiliate that is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code).
          “Required Lenders” shall mean, at any time, Lenders having (a) Loans
(other than Swingline Loans) outstanding, (b) Revolving L/C Exposures,
(c) Swingline Exposures, (d) unused U.S. Revolving Facility Commitments
(excluding Commitments to make Swingline Loans), (e) Available Unused
Commitments, (f) Ancillary Commitments, (g) unfunded Tranche A-1 Term Loan
Commitments and (h) unfunded Tranche B-1 Term Loan Commitments, that taken
together, represent more than 50% of the sum of (i) all Loans (other than
Swingline Loans) outstanding, (ii) Revolving L/C Exposures, (iii) Swingline
Exposures, (iv) unused U.S. Revolving Facility Commitments (excluding
commitments to make Swingline Loans), (v) the total Available Unused
Commitments, (vi) Ancillary Commitments, (vii) all unfunded Tranche A-1 Term
Loan Commitments and (viii) all unfunded Tranche B-1 Term Loan Commitments at
such time. For purposes of the foregoing, the Loans, Revolving L/C Exposures,
Swingline



--------------------------------------------------------------------------------



 



48

Exposures, unused U.S. Revolving Facility Commitment, Available Unused
Commitment, Ancillary Commitment, unfunded Tranche A-1 Term Loan Commitment and
unfunded Tranche B-1 Term Loan Commitment of any Defaulting Lender shall be
disregarded in determining the Required Lenders at any time.
          “Required Percentage” shall mean, with respect to an Excess Cash Flow
Period, (i) 25%, if the Leverage Ratio at the end of such Excess Cash Flow
Period is greater than 3.50 to 1.00 and (ii) 0%, if the Leverage Ratio at the
end of such Excess Cash Flow Period is less than or equal to 3.50 to 1.00.
          “Required Restatement Lenders” shall mean (a) each of the Revolving
Facility Lenders, (b) each of the Tranche A-1 Term Loan Lenders and (c) each of
the Tranche B-1 Term Loan Lenders.
          “Reserve Account” shall have the meaning assigned to such term in
Section 11.02(a).
          “Reset Date” shall have the meaning assigned to such term in
Section 1.03(a).
          “Responsible Officer” of any person shall mean any executive officer
or Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
          “Restatement Effective Date” shall mean the date on which the
conditions specified in Section 4.01 are satisfied (or waived by the Required
Restatement Lenders).
          “Restatement Effective Date Ancillary Facility” shall mean each
Ancillary Facility made available on the Restatement Effective Date and set
forth on Schedule 1.01(c).
          “Restatement Effective Date Foreign Subsidiary Borrower Agreement”
shall mean a Foreign Subsidiary Borrower Agreement listed on Schedule 1.01(i)
entered into by Foreign Subsidiary Borrowers listed on such schedule on or prior
to the Restatement Effective Date.
          “Restatement Transactions” shall mean the execution and delivery of
this Agreement by each Person party thereto, the satisfaction of the conditions
to the effectiveness thereof and the consummation of the transactions
contemplated thereby.
          “Revolving Borrowing” shall mean a Borrowing comprised of Revolving
Loans.
          “Revolving Credit Commitment” shall mean a Global Revolving Facility
Commitment or a U.S. Revolving Facility Commitment.
          “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the sum at such time, without duplication, of (a) such Lender’s Global



--------------------------------------------------------------------------------



 



49

Revolving Facility Credit Exposure and (b) such Lender’s U.S. Revolving Facility
Credit Exposure.
          “Revolving Credit Lender” shall mean a Lender with a Revolving Credit
Commitment.
          “Revolving Credit Maturity Date” shall mean May 9, 2012.
          “Revolving Facility Lenders” shall mean the Global Revolving Facility
Lenders and the U.S. Revolving Facility Lenders.
          “Revolving L/C Exposure” shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit denominated in Dollars
outstanding at such time, (b) the Dollar Equivalent of the aggregate undrawn
amount of all Letters of Credit denominated in a Foreign Currency outstanding at
such time, (c) the aggregate principal amount of all L/C Disbursements (i) made
in Dollars that have not yet been reimbursed at such time or (ii) made in a
Foreign Currency and converted into Dollars pursuant to Section 2.05(e) or
2.05(k) and (d) the Dollar Equivalent of the aggregate principal amount of all
L/C Disbursements made in a Foreign Currency that have not yet been reimbursed
or converted into Dollars pursuant to Section 2.05(e) or 2.05(k). The Revolving
L/C Exposure of any U.S. Revolving Facility Lender at any time shall mean its
U.S. Revolving Facility Percentage of the aggregate Revolving L/C Exposure at
such time.
          “Revolving Loans” shall mean Global Revolving Facility Loans and U.S.
Revolving Facility Loans.
          “Sale and Lease-Back Transaction” shall have the meaning assigned to
such term in Section 6.03.
          “S&P” shall mean Standard & Poor’s Ratings Group, Inc.
          “SEC” shall mean the Securities and Exchange Commission or any
successor thereto.
          “Second Amendment and Restatement Agreement” shall have the meaning
assigned to such term in the preamble to this Agreement.
          “Second Restatement Effective Date” shall mean January 9, 2004.
          “Secured Parties” shall mean the “Secured Parties” as defined in the
U.S. Collateral Agreement.
          “Securities Act” shall have the meaning assigned to such term in the
preamble to this Agreement.
          “Security Documents” shall mean the Mortgages, the U.S. Collateral
Agreement, the Foreign Pledge Agreements, the Foreign Security Agreements, the
Foreign Guarantee, the Finco Guarantee, the Reaffirmation Agreement and each of
the



--------------------------------------------------------------------------------



 



50

security agreements, mortgages and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 5.10.
          “Senior Note Documents” shall mean the Senior Notes and the Senior
Note Indentures.
          “Senior Note Indentures” shall mean the Indentures dated as of
February 18, 2003, among the U.S. Borrower, the Subsidiaries party thereto and
the trustee named therein from time to time, as in effect on the Closing Date
and as amended, restated, supplemented or otherwise modified from time to time
in accordance with the requirements thereof and of this Agreement.
          “Senior Notes” shall mean the U.S. Borrower’s 9.375% Senior Notes due
2013 and 10.125% Senior Notes due 2013, in each case issued pursuant to the
Senior Note Indentures and any notes issued by the U.S. Borrower in exchange
for, and as contemplated by, the Senior Notes with substantially identical terms
as the Senior Notes.
          “Senior Subordinated Note Documents” shall mean the Senior
Subordinated Notes and the Senior Subordinated Note Indentures.
          “Senior Subordinated Note Indentures” shall mean the Indentures dated
as of February 18, 2003, among the U.S. Borrower, the Subsidiaries party thereto
and the trustee named therein from time to time, as in effect on the Closing
Date and as amended, restated, supplemented or otherwise modified from time to
time in accordance with the requirements thereof and of this Agreement.
          “Senior Subordinated Notes” shall mean the U.S. Borrower’s 11% Senior
Subordinated Notes due 2013 and 11.75% Senior Subordinated Notes due 2013, in
each case issued pursuant to the Senior Subordinated Note Indentures and any
notes issued by the U.S. Borrower in exchange for, and as contemplated by, the
Senior Subordinated Notes with substantially identical terms as the Senior
Subordinated Notes.
          “Statutory Reserves” shall mean, with respect to any currency, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or other similar percentages (expressed as a decimal)
established by any Governmental Authority of the United States of America or of
the jurisdiction of such currency or any jurisdiction in which Loans in such
currency are made to which banks in such jurisdiction are subject for any
category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to Loans in such
currency are determined.
          “Sterling” or “£” shall mean the lawful money of the United Kingdom.
          “Stock Consideration” shall have the meaning assigned to such term in
the preamble to this Agreement.



--------------------------------------------------------------------------------



 



51

          “Stockholders Agreement” shall mean the Stockholders Agreement dated
as of February 28, 2003, among the Fund and Northrop Grumman Corporation, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.
          “Stock Purchases” shall have the meaning assigned to such term in the
preamble to this Agreement.
          “Subordinated Intercompany Debt” shall have the meaning assigned to
such term in Section 6.01(d).
          “subsidiary” shall mean, with respect to any person (herein referred
to as the “parent”), any corporation, partnership, association or other business
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or more
than 50% of the general partnership interests are, at the time any determination
is being made, directly or indirectly, owned, Controlled or held, or (b) that
is, at the time any determination is made, otherwise Controlled, by the parent
or one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.
          “Subsidiary” shall mean a subsidiary of the U.S. Borrower.
          “Subsidiary Loan Party” shall mean each Subsidiary that is (a) a
Domestic Subsidiary Loan Party or (b) a Foreign Subsidiary Loan Party.
          “Swap Agreement” shall mean any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the U.S. Borrower or a Subsidiary shall be a Swap Agreement.
          “Swingline Borrowing Request” shall mean a request by a Borrower
substantially in the form of Exhibit C-2.
          “Swingline Dollar Borrowing” shall mean a Borrowing comprised of
Swingline Dollar Loans.
          “Swingline Dollar Commitment” shall mean, with respect to each
Swingline Dollar Lender, the commitment of such Swingline Dollar Lender to make
Swingline Dollar Loans pursuant to Section 2.04. The amount of each Swingline
Dollar Lender’s Swingline Dollar Commitment on the Restatement Effective Date is
set forth on Schedule 2.04(a). The aggregate amount of the Swingline Dollar
Commitments on the Restatement Effective Date is $100,000,000.



--------------------------------------------------------------------------------



 



52

          “Swingline Dollar Exposure” shall mean at any time the aggregate
principal amount of all outstanding Swingline Dollar Borrowings at such time.
The Swingline Dollar Exposure of any U.S. Revolving Facility Lender at any time
shall mean its U.S. Revolving Facility Percentage of the aggregate Swingline
Dollar Exposure at such time.
          “Swingline Dollar Lender” shall mean a Lender with a Swingline Dollar
Commitment or outstanding Swingline Dollar Loans.
          “Swingline Dollar Loans” shall mean the swingline loans denominated in
Dollars and made to the U.S. Borrower pursuant to Section 2.04.
          “Swingline Exposure” shall mean at any time the sum of the Swingline
Dollar Exposure and the Swingline Foreign Currency Exposure.
          “Swingline Foreign Currency Borrowing” shall mean a Borrowing
comprised of Swingline Foreign Currency Loans.
          “Swingline Foreign Currency Commitment” shall mean, with respect to
each Swingline Foreign Currency Lender, the commitment of such Swingline Foreign
Currency Lender to make Swingline Foreign Currency Loans pursuant to
Section 2.04. The amount of each Swingline Foreign Currency Lender’s Swingline
Foreign Currency Commitment on the Restatement Effective Date is set forth on
Schedule 2.04(b). The aggregate amount of the Swingline Foreign Currency
Commitments on the Restatement Effective Date is $75,000,000.
          “Swingline Foreign Currency Exposure” shall mean at any time the
Dollar Equivalent of the aggregate principal amount of all outstanding Swingline
Foreign Currency Loans at such time. The Swingline Foreign Currency Exposure of
any Global Revolving Facility Lender at any time shall mean its ratable share
(based on Available Unused Commitments) of the aggregate Swingline Foreign
Currency Exposure at such time.
          “Swingline Foreign Currency Lender” shall mean a Lender with a
Swingline Foreign Currency Commitment or outstanding Swingline Foreign Currency
Loans.
          “Swingline Foreign Currency Loans” shall mean the swingline loans
denominated in a Foreign Currency and made to a Foreign Subsidiary Borrower
pursuant to Section 2.04.
          “Swingline Foreign Currency Rate” shall mean with respect to any
Swingline Foreign Currency Borrowing, for any Interest Period, the interest rate
per annum at which deposits in the currency of such Swingline Foreign Currency
Borrowing are offered for such Interest Period to major banks in the London
interbank market by JPMorgan Chase Bank, N.A., on the Quotation Day.



--------------------------------------------------------------------------------



 



53

          “Swingline Lender” shall mean (i) the Swingline Dollar Lenders, in
their respective capacities as Lenders of Swingline Dollar Loans, and (ii) the
Swingline Foreign Currency Lenders, in their respective capacities as Lenders of
Swingline Foreign Currency Loans.
          “Swingline Loans” shall mean the Swingline Dollar Loans and the
Swingline Foreign Currency Loans.
          “Syndication Agent” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties (including stamp duties), deductions, charges (including ad
valorem charges) or withholdings imposed by any Governmental Authority.
          “Term Borrowing” shall mean a Borrowing comprised of Term Loans.
          “Term Loans” shall mean the Tranche A-1 Term Loans and the Tranche B-1
Term Loans. Each Tranche A-1 Term Loan and each Tranche B-1 Term Loan shall be a
Eurocurrency Term Loan or an ABR Term Loan.
          “Test Period” shall mean, on any date of determination, the period of
four consecutive fiscal quarters of the U.S. Borrower then last ended (taken as
one accounting period).
          “Third Amendment and Restatement Agreement” shall have the meaning
assigned to such term in the preamble to this Agreement.
          “Total Revolving Credit Commitment” shall mean, at any time, the total
Global Revolving Facility Commitments and the total U.S. Revolving Facility
Commitments, as in effect at such time.
          “Tranche A Facility” shall mean the Tranche A Term Loans made or
converted pursuant to the Fourth Amendment and Restatement Agreement.
          “Tranche A Term Borrowing” shall mean a Borrowing comprised of Tranche
A Term Loans.
          “Tranche A Term Loans” shall mean the Tranche A Term Loans made by the
Lenders to the U.S. Borrower or converted from Tranche A-1 Term Loans (as
defined in the Fourth Amendment and Restatement Agreement) pursuant to the
Fourth Amendment and Restatement Agreement.
          “Tranche A-1 Facility” shall mean the Tranche A-1 Term Loan
Commitments and the Tranche A-1 Term Loans made hereunder.
          “Tranche A-1 Installment Date” shall have the meaning assigned to such
term in Section 2.10(b).

 



--------------------------------------------------------------------------------



 



54
     “Tranche A-1 Maturity Date” shall mean May 9, 2013.
     “Tranche A-1 Term Borrowing” shall mean a Borrowing comprised of Tranche
A-1 Term Loans.
     “Tranche A-1 Term Loan Commitment” shall mean, with respect to each Lender,
the agreement of such Lender to make Tranche A-1 Term Loans as set forth in
Section 2.01. The aggregate amount of the Tranche A-1 Term Loan Commitments on
the date hereof is $600,000,000.
     “Tranche A-1 Term Loans” shall mean the Tranche A-1 Term Loans made by the
Lenders to the U.S. Borrower pursuant to Section 2.01.
     “Tranche A-1 Term Borrowing” shall mean a Borrowing comprised of Tranche
A-1 Term Loans.
     “Tranche B Facility” shall mean the Tranche B Term Loans made or converted
pursuant to the Fourth Amendment and Restatement Agreement.
     “Tranche B Term Borrowing” shall mean a Borrowing comprised of Tranche B
Term Loans.
     “Tranche B Term Loans” shall mean the Tranche B Term Loans made by the
Lenders to the U.S. Borrower or converted from Tranche D-1 Term Loans (as
defined in the Fourth Amendment and Restatement Agreement) pursuant to the
Fourth Amendment and Restatement Agreement.
     “Tranche B-1 Facility” shall mean the Tranche B Term Loan Commitments and
the Tranche B-1 Term Loans made hereunder.
     “Tranche B-1 Installment Date” shall have the meaning assigned to such term
in Section 2.10(d).
     “Tranche B-1 Maturity Date” shall mean February 9, 2014.
     “Tranche B-1 Term Borrowing” shall mean a Borrowing comprised of Tranche
B-1 Term Loans.
     “Tranche B-1 Term Loan Commitment” shall mean, with respect to each Lender,
the agreement of such Lender to make Tranche B-1 Term Loans as set forth in
Section 2.01. The aggregate amount of the Tranche B-1 Term Loan Commitments on
the date hereof is $500,000,000.
     “Tranche B-1 Term Loans” shall mean the Tranche B Term Loans converted from
Tranche B Term Loans, Tranche B-2 Term Loans and/or Tranche E Term Loans or made
by the Lenders to the U.S. Borrower pursuant to Section 2.01.
     “Tranche B-2 Facility” shall mean the Tranche B-2 Term Loans made pursuant
to the Tranche B-2 Facility Amendment.



--------------------------------------------------------------------------------



 



55

     “Tranche B-2 Term Borrowing” shall mean a Borrowing comprised of Tranche
B-2 Term Loans.
     “Tranche B-2 Term Loans” shall mean the loans made pursuant to Section 2 of
the Tranche B-2 Facility Amendment.
     “Tranche E Facility” shall mean the Tranche E Term Loans made pursuant to
the Third Amendment and Restatement Agreement.
     “Tranche E Term Borrowing” shall mean a Borrowing comprised of Tranche E
Term Loans.
     “Tranche E Term Loans” shall mean the Tranche E Term Loans made by the
Lenders to the U.S. Borrower pursuant to the Third Amendment and Restatement
Agreement.
     “Transaction Costs” shall have the meaning given such term in the preamble
to this Agreement.
     “Transactions” shall mean all the transactions described in the preamble
to, or otherwise contemplated by, this Agreement or the Purchase Agreement.
     “Transferor” shall mean TRW Automotive Receivables, LLC, a Delaware limited
liability company.
     “Type”, when used in respect of any Loan or Borrowing, shall refer to the
Rate by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate, the Alternate Base Rate and the Swingline Foreign Currency
Rate.
     “Unfunded Ancillary Credit Extension” shall mean, at any time, an extension
of credit under an Ancillary Facility in respect of which the applicable
Ancillary Lender has not previously advanced funds to, or on behalf of, the
Foreign Subsidiary Borrower but in respect of which such Ancillary Lender
remains obligated so to advance funds.
     “Unrestricted Cash” shall mean cash and cash equivalents of any of the U.S.
Borrower and its consolidated Subsidiaries that would not appear as “restricted”
on a consolidated balance sheet of any of the U.S. Borrower and its consolidated
Subsidiaries.
     “Unsecured Ancillary Facility” shall mean any Ancillary Facility made
available, as set forth herein, to any Foreign Subsidiary Borrower that is not a
Loan Party. The Dollar Equivalent aggregate principal amount of all Unsecured
Ancillary Facilities at any time shall not exceed $30,000,000.
     “U.S. Borrower” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, provided that unless the context
requires otherwise, if the U.S. Borrower merges with Intermediate Holdings (or
the surviving



--------------------------------------------------------------------------------



 



56

entity of any merger of Holdings or Intermediate Holdings) pursuant to
Section 6.05(b), the surviving entity in such merger shall be deemed to be the
U.S. Borrower for all purposes under this Agreement and all terms and conditions
applicable to Intermediate Holdings or Holdings, as applicable, shall cease to
be in force and effect.
     “U.S. Collateral Agreement” shall mean the U.S. Guarantee and Collateral
Agreement, as amended, supplemented or otherwise modified from time to time, in
the form of Exhibit E, among Holdings, Intermediate Holdings, the U.S. Borrower,
each Domestic Subsidiary Loan Party and the Collateral Agent.
     “U.S. Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans in
Dollars.
     “U.S. Mortgages” shall mean the mortgages, deeds of trust, assignments of
leases and rents and other security documents delivered on the Closing Date, as
amended, supplemented or otherwise modified from time to time, with respect to
Mortgaged Properties located in the United States of America or pursuant to
Section 5.10, each substantially in the form of Exhibit D.
     “U.S. Perfection Certificate” shall mean a certificate in the form of Annex
I to the U.S. Collateral Agreement or any other form approved by the Collateral
Agent.
     “U.S. Receivables Purchase Agreement” shall mean (a) the Receivables
Purchase Agreement dated as of February 28, 2003, among the Receivables
Subsidiary, Transferor, the U.S. Borrower and the Subsidiaries party thereto,
related to the Permitted Receivables Financing, as it may be amended,
supplemented or otherwise modified to the extent permitted by Section 6.09 and
(b) any agreement replacing such agreement, provided that such replacing
agreement contains terms that are substantially similar to the agreement being
replaced and that are otherwise no more adverse in any material respect to the
Lenders than the applicable terms of the agreement being replaced.
     “U.S. Revolving Facility” shall mean the U.S. Revolving Facility
Commitments and the extensions of credit made thereunder by the U.S. Revolving
Facility Lenders.
     “U.S. Revolving Facility Borrowing” shall mean a Borrowing comprised of
U.S. Revolving Facility Loans.
     “U.S. Revolving Facility Commitment” shall mean, with respect to each U.S.
Revolving Facility Lender, the commitment of such U.S. Revolving Facility Lender
to make U.S. Revolving Facility Loans at or after the Effective Funding Time
pursuant to Section 2.01, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s U.S. Revolving Facility Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The amount of each
U.S. Revolving Facility Lender’s U.S. Revolving Facility Commitment on the date
hereof is set forth on Schedule 2.01, or in the



--------------------------------------------------------------------------------



 



57

Assignment and Acceptance pursuant to which such U.S. Revolving Facility Lender
shall have assumed its U.S. Revolving Facility Commitment, as applicable. The
aggregate amount of the U.S. Revolving Facility Commitments on the date hereof
is $700,000,000.
     “U.S. Revolving Facility Credit Exposure” shall mean, at any time, the sum
of (a) the aggregate principal amount of the U.S. Revolving Facility Loans
outstanding at such time, (b) the Swingline Dollar Exposure at such time and
(c) the Revolving L/C Exposure at such time. The U.S. Revolving Facility Credit
Exposure of any Lender at any time at and after the Effective Funding Time shall
be such Lender’s U.S. Revolving Facility Percentage of the U.S. Revolving
Facility Credit Exposure at such time.
     “U.S. Revolving Facility Lender” shall mean a Lender with a U.S. Revolving
Facility Commitment or with outstanding U.S. Revolving Facility Loans.
     “U.S. Revolving Facility Loan” shall mean a Loan made by a U.S. Revolving
Facility Lender in respect of a U.S. Revolving Facility Commitment pursuant to
Section 2.01. Each U.S. Revolving Facility Loan shall be a Eurocurrency Loan or
an ABR Loan.
     “U.S. Revolving Facility Percentage” shall mean, with respect to any U.S.
Revolving Facility Lender, the percentage of the total U.S. Revolving Facility
Commitments represented by such Lender’s U.S. Revolving Facility Commitment. If
the U.S. Revolving Facility Commitments have terminated or expired, the U.S.
Revolving Facility Percentages shall be determined based upon the U.S. Revolving
Facility Commitments most recently in effect, giving effect to any assignments
pursuant to Section 9.04.
     “Wholly Owned Subsidiary” of any person means a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise indicates, all references herein to a “Wholly Owned
Subsidiary” are references to a Wholly Owned Subsidiary of the U.S. Borrower.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     “Working Capital” shall mean, with respect to the U.S. Borrower and the
Subsidiaries on a consolidated basis at any date of determination, Current
Assets at such date of determination minus Current Liabilities at such date of
determination; provided that, for purposes of calculating Excess Cash Flow,
increases or decreases in Working Capital shall be calculated without regard to
any changes in Current Assets or Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (b) the effects of purchase
accounting.



--------------------------------------------------------------------------------



 



58

     SECTION 1.02. Terms Generally. (a) The definitions set forth or referred to
in Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the U.S.
Borrower notifies the Administrative Agent that the U.S. Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the U.S.
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. For the purposes of
determining compliance with Section 6.01 through Section 6.10 with respect to
any amount in a currency other than Dollars, amounts shall be deemed to equal
the Dollar Equivalent thereof determined using the Exchange Rate calculated as
of the Business Day on which such amounts were incurred or expended, as
applicable.
     (b) All section references in this Agreement that relate to time periods
prior to the Restatement Effective Date shall be deemed to be references to such
sections in the Existing Credit Agreement.
     SECTION 1.03. Exchange Rates. (a) Not later than 1:00 p.m., New York City
time, on each Calculation Date, the Administrative Agent shall (i) determine the
Exchange Rate as of such Calculation Date and (ii) give notice thereof to the
Borrowers. The Exchange Rates so determined shall become effective on the first
Business Day immediately following the relevant Calculation Date (a “Reset
Date”) or other date of determination, shall remain effective until the next
succeeding Reset Date, and shall for all purposes of this Agreement (other than
any other provision expressly requiring the use of an Exchange Rate calculated
as of a specified date) be the Exchange Rates employed in converting any amounts
between Dollars and each of the Foreign Currencies.
     (b) Not later than 5:00 p.m., New York City time, on each Reset Date, the
Administrative Agent shall (i) determine the aggregate amount of the Dollar
Equivalents of the principal amounts of the Loans denominated in Foreign
Currencies then outstanding (after giving effect to any Loans denominated in
Foreign Currencies made or repaid on such date) and the Revolving L/C Exposure
and (ii) notify the Lenders, each Issuing Bank and the Borrowers of the results
of such determination.



--------------------------------------------------------------------------------



 



59

     SECTION 1.04. Redenomination of Certain Foreign Currencies. (a) Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
     (b) Without prejudice and in addition to any method of conversion or
rounding prescribed by any EMU Legislation and (i) without limiting the
liability of any Borrower for any amount due under this Agreement and
(ii) without increasing any Commitment of any Lender, all references in this
Agreement to minimum amounts (or integral multiples thereof) denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall, immediately upon such
adoption, be replaced by references to such minimum amounts (or integral
multiples thereof) as shall be specified herein with respect to Borrowings
denominated in Euros.
     (c) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
     SECTION 1.05. Effectuation of Transfers. Each of the representations and
warranties of Holdings, Intermediate Holdings and the Borrowers contained in
this Agreement (and all corresponding definitions) are made after giving effect
to the Restatement Transactions, unless the context otherwise requires.
ARTICLE II
The Credits
     SECTION 2.01. Commitments. (a) Subject to the terms and conditions set
forth herein, each Lender agrees (i) to make (A) Global Revolving Facility Loans
denominated in Dollars or Foreign Currencies to the U.S. Borrower from its U.S.
Lending Office or Global Lending Office, as applicable, and (B) Global Revolving
Facility Loans denominated (1) in Dollars to Foreign Subsidiary Borrowers from
its U.S. Lending Office or Global Lending Office (as requested by the applicable
Borrower) or (2) in Foreign Currencies to Foreign Subsidiary Borrowers from its
Global Lending Office, in the case of clauses (A) and (B) from time to time
during the Availability Period in an aggregate



--------------------------------------------------------------------------------



 



60

principal amount that will not result in (1) such Lender’s Global Revolving
Facility Credit Exposure exceeding (x) such Lender’s Global Revolving Facility
Commitment minus (y) such Lender’s Ancillary Commitment or (2) the Global
Revolving Facility Credit Exposure exceeding (x) the total Global Revolving
Facility Commitments minus (y) the total Ancillary Commitments, and (ii) to make
U.S. Revolving Facility Loans denominated in Dollars to the U.S. Borrower from
its U.S. Lending Office from time to time during the Availability Period in an
aggregate principal amount that will not result in (A) such Lender’s U.S.
Revolving Facility Credit Exposure exceeding such Lender’s U.S. Revolving
Facility Commitment or (B) the U.S. Revolving Facility Credit Exposure exceeding
the total U.S. Revolving Facility Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.
     (b) Subject to the terms and conditions set forth herein, at the Effective
Funding Time (i) each Lender agrees to make Tranche A-1 Term Loans to the U.S.
Borrower in a principal amount equal to the Tranche A-1 Term Loan Commitment of
such Lender and (ii) each Lender agrees to make Tranche B-1 Term Loans to the
U.S. Borrower in a principal amount equal to the Tranche B-1 Term Loan
Commitment of such Lender.
     (c) At the Effective Funding Time, all Tranche A Term Loans, Tranche B Term
Loans, Tranche B-2 Term Loans, Tranche E Term Loans and Existing Revolving Loans
will be repaid and the Commitments (as defined in the Existing Credit Agreement)
shall be terminated.
     (d) Amounts repaid in respect of Term Loans may not be reborrowed.
     SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of
a Borrowing consisting of Loans under the same Facility and of the same Type
made by the Lenders ratably in accordance with their respective Commitments
under the applicable Facility (or, in the case of Swingline Loans, in accordance
with their respective Swingline Dollar Commitments or Swingline Foreign Currency
Commitments, as applicable); provided, however, that Global Revolving Facility
Loans under the Global Revolving Facility shall be made by the Global Revolving
Facility Lenders ratably in accordance with their respective Available Unused
Commitments on the date such Loans are made hereunder. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
     (b) Subject to Section 2.14, (i) each Borrowing denominated in Dollars and
made from a U.S. Lending Office (other than a Swingline Dollar Borrowing) shall
be comprised entirely of ABR Loans or Eurocurrency Loans as the applicable
Borrower may request in accordance herewith and (ii) each Borrowing denominated
in a Foreign Currency (other than a Swingline Foreign Currency Borrowing) and
each Borrowing denominated in Dollars and made from a Global Lending Office
shall be comprised entirely of Eurocurrency Loans. Each Swingline Dollar
Borrowing shall be an ABR



--------------------------------------------------------------------------------



 



61

Borrowing. Each Swingline Foreign Currency Borrowing shall be comprised entirely
of Swingline Foreign Currency Loans. Each Lender at its option may make any ABR
Loan or Eurocurrency Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.15, 2.17 or 2.21 solely in
respect of increased costs resulting from such exercise.
     (c) At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that a Eurocurrency Revolving Borrowing that is an Ancillary
Replacement Borrowing shall be permitted to be in an amount necessary to finance
Ancillary Credit Extensions under an Ancillary Facility being terminated
pursuant to Section 2.22(e). At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the U.S. Revolving Facility Commitments or
that is required to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e). Each Swingline Dollar Borrowing and Swingline
Foreign Currency Borrowing shall be in an amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. Borrowings of
more than one Type and under more than one Facility may be outstanding at the
same time; provided that there shall not at any time be more than a total of
(i) 10 Eurocurrency Borrowings outstanding under each of the Tranche A-1
Facility and the Tranche B-1 Facility and (ii) 35 Eurocurrency Borrowings
outstanding under each of the Global Revolving Facility and the U.S. Revolving
Facility (not including Ancillary Replacement Borrowings).
     (d) Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Revolving Credit Maturity Date, Tranche A-1 Maturity Date or Tranche B-1
Maturity Date, as applicable.
     SECTION 2.03. Requests for Borrowings. Except in the case of an Ancillary
Replacement Borrowing (which shall be governed by Section 2.22(e)) or a
Swingline Borrowing (which shall be governed by Section 2.04), to request a
Borrowing, the applicable Borrower shall notify the Applicable Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing, not later than
2:00 p.m., Local Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 2:00 p.m.,
Local Time, one Business Day before the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e) may be given not later
than 10:00 a.m., Local Time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Applicable Agent of a written



--------------------------------------------------------------------------------



 



62

Borrowing Request in a form approved by the Applicable Agent and signed by the
applicable Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrower requesting such Borrowing;
     (ii) whether the requested Borrowing is to be a Global Revolving Facility
Borrowing, a U.S. Revolving Facility Borrowing, a Tranche A-1 Term Borrowing or
a Tranche B-1 Term Borrowing;
     (iii) in the case of a Global Revolving Facility Borrowing, the Currency in
which such Borrowing is to be denominated;
     (iv) the aggregate amount of the requested Borrowing (expressed in Dollars
or the applicable Foreign Currency);
     (v) the date of such Borrowing, which shall be a Business Day;
     (vi) in the case of a Borrowing denominated in Dollars and requested to be
made from a U.S. Lending Office, whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;
     (vii) in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by clause (a) of
the definition of the term “Interest Period”; and
     (viii) the location and number of the applicable Borrower’s account to
which funds are to be disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing, unless such Borrowing is a Global Revolving
Facility Borrowing denominated in a Foreign Currency, in which case such Global
Revolving Facility Borrowing shall be a Eurocurrency Borrowing. If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Applicable Agent shall advise each Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.
     SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set
forth herein, (i) each Swingline Dollar Lender agrees to make Swingline Dollar
Loans to the U.S. Borrower from time to time during the Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(x) the aggregate principal amount of outstanding Swingline Dollar Loans made by
such Swingline Dollar Lender exceeding such Swingline Dollar Lender’s Swingline
Dollar Commitment or (y) the U.S. Revolving Facility Credit Exposure exceeding
the U.S. Revolving Facility Commitments and (ii) each Swingline Foreign Currency
Lender agrees to make Swingline Foreign Currency Loans to the Foreign Subsidiary
Borrowers from time to time during the



--------------------------------------------------------------------------------



 



63

Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (x) the Dollar Equivalent of the aggregate principal
amount of outstanding Swingline Foreign Currency Loans made by such Swingline
Foreign Currency Lender exceeding such Swingline Foreign Currency Lender’s
Swingline Foreign Currency Commitment or (y) the sum of the Global Revolving
Facility Credit Exposure and the total Ancillary Commitments exceeding the total
Global Revolving Facility Commitments; provided that no Swingline Lender shall
be required to make a Swingline Loan to refinance an outstanding Swingline
Dollar Borrowing or Swingline Foreign Currency Borrowing. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans.
     (b) To request a Swingline Dollar Borrowing or Swingline Foreign Currency
Borrowing, the applicable Borrower shall notify the Applicable Agent of such
request by telephone (confirmed by a Swingline Borrowing Request by telecopy),
not later than 1:00 p.m., Local Time, on the day of a proposed Swingline Dollar
Borrowing or Swingline Foreign Currency Borrowing. Each such notice and
Swingline Borrowing Request shall be irrevocable and shall specify (i) in the
case of a Swingline Foreign Currency Borrowing, the Borrower requesting such
Borrowing, (ii) the requested date (which shall be a Business Day), (iii) in the
case of a Swingline Foreign Currency Borrowing, the Foreign Currency in which
such Swingline Foreign Currency Borrowing is to be denominated, (iv) the amount
of the requested Swingline Dollar Borrowing (expressed in Dollars) or Swingline
Foreign Currency Borrowing (expressed in the applicable Foreign Currency), as
applicable, and (v) in the case of a Swingline Foreign Currency Borrowing, the
Interest Period to be applicable thereto, which shall be a period contemplated
by clause (b) of the definition of the term “Interest Period”. The Applicable
Agent shall promptly advise each Swingline Dollar Lender (in the case of a
notice relating to a Swingline Dollar Borrowing) or each Swingline Foreign
Currency Lender (in the case of a notice relating to a Swingline Foreign
Currency Borrowing) of any such notice received from a Borrower and the amount
of such Swingline Lender’s Swingline Loan to be made as part of the requested
Swingline Dollar Borrowing or Swingline Foreign Currency Borrowing, as
applicable. Each Swingline Dollar Lender shall make each Swingline Dollar Loan
to be made by it hereunder in accordance with Section 2.02(a) on the proposed
date thereof by wire transfer of immediately available funds by 3:00 p.m., Local
Time, to the account of the Applicable Agent most recently designated by it for
such purpose by notice to the Swingline Dollar Lenders. The Applicable Agent
will make such Swingline Dollar Loans available to the U.S. Borrower by promptly
crediting the amounts so received, in like funds, to the general deposit account
of the U.S. Borrower with the Applicable Agent (or, in the case of a Swingline
Dollar Borrowing made to finance the reimbursement of an L/C Disbursement as
provided in Section 2.05(e), by remittance to the applicable Issuing Bank). Each
Swingline Foreign Currency Lender shall make each Swingline Foreign Currency
Loan to be made by it hereunder in accordance with Section 2.02(a) on the
proposed date thereof by wire transfer of immediately available funds by 3:00
p.m., Local Time, to the account of the Applicable Agent most recently
designated by it for such purpose by notice to the Swingline Foreign Currency
Lenders. The Applicable Agent will make such Swingline Foreign Currency Loans
available to the applicable Foreign Subsidiary Borrower by (i) promptly
crediting the amounts so received, in like funds, to the general



--------------------------------------------------------------------------------



 



64

deposit account with the Applicable Agent of the applicable Foreign Subsidiary
Borrower most recently designated to the Applicable Agent or (ii) by wire
transfer of the amounts received in immediately available funds to the general
deposit account of the applicable Foreign Subsidiary Borrower most recently
designated to the Applicable Agent.
     (c) A Swingline Lender may by written notice given to the Applicable Agent
(and to the other Swingline Dollar Lenders or Swingline Foreign Currency
Lenders, as applicable) not later than 10:00 a.m., Local Time, on any Business
Day require (i) in the case of a Swingline Dollar Lender, the U.S. Revolving
Facility Lenders to acquire participations on such Business Day in all or a
portion of the outstanding Swingline Dollar Loans made by it or (ii) in the case
of a Swingline Foreign Currency Lender, the Global Revolving Facility Lenders to
acquire participations on such Business Day in all or a portion of the
outstanding Swingline Foreign Currency Loans made by it. Such notice shall
specify the aggregate amount of such Swingline Loans in which the U.S. Revolving
Facility Lenders or Global Revolving Facility Lenders, as applicable, will
participate. Promptly upon receipt of such notice, the Applicable Agent will
give notice thereof to each such Lender, specifying in such notice such Lender’s
U.S. Revolving Facility Percentage or such Global Revolving Facility Lender’s
ratable share (based on Available Unused Commitments), as applicable, of such
Swingline Loan or Loans. Each U.S. Revolving Facility Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Applicable Agent, for the account of the applicable Swingline Dollar Lender,
such U.S. Revolving Facility Lender’s U.S. Revolving Facility Percentage of such
Swingline Dollar Loan or Loans. Each Global Revolving Facility Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Applicable Agent, for the account of the applicable Swingline
Foreign Currency Lender, such Global Revolving Facility Lender’s ratable share
(based on Available Unused Commitments) of such Swingline Foreign Currency Loan
or Loans. Each Global Revolving Facility Lender and each U.S. Revolving Facility
Lender acknowledges and agrees that its respective obligation to acquire
participations in Swingline Foreign Currency Loans and Swingline Dollar Loans,
as applicable, pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Credit Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Revolving Credit Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Applicable Agent shall promptly
pay to the applicable Swingline Lender the amounts so received by it from the
Revolving Credit Lenders. The Applicable Agent shall notify the applicable
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph (c), and thereafter payments in respect of such Swingline Loan shall
be made to the Applicable Agent and not to the applicable Swingline Lender. Any
amounts received by a Swingline Lender from the applicable Borrower (or other
party on behalf of such Borrower) in respect of a Swingline Loan after receipt
by such Swingline Lender of the proceeds of a sale of participations therein
shall be promptly remitted to the Applicable Agent; any such amounts received by
the Applicable Agent shall be promptly



--------------------------------------------------------------------------------



 



65

remitted by the Applicable Agent to the Revolving Credit Lenders that shall have
made their payments pursuant to this paragraph and to such Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to such Swingline Lender or to the Applicable Agent, as applicable, if
and to the extent such payment is required to be refunded to the applicable
Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the applicable Borrower of any
default in the payment thereof.
     SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Borrower may request the issuance of Dollar
Letters of Credit and Foreign Currency Letters of Credit for its own account
(or, in the case of the U.S. Borrower, for the account of a Subsidiary, so long
as the U.S. Borrower and such Subsidiary are co-applicants), in each case in a
form reasonably acceptable to the applicable Issuing Bank, at any time and from
time to time during the Availability Period and prior to the date that is five
Business Days prior to the Revolving Credit Maturity Date. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Applicant Party to, or entered into by the Applicant Party
with, an Issuing Bank relating to any Letter of Credit, the terms and conditions
of this Agreement shall control. Each Letter of Credit (as defined in the
Existing Credit Agreement) outstanding at the Effective Funding Time shall
remain outstanding as a Letter of Credit hereunder on the terms set forth
herein.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic renewal in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Applicant Party shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the
applicable Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, (subject to paragraph
(n) of this Section) the currency in which such Letter of Credit is to be
denominated, the name and address of the beneficiary thereof and such other
information as shall be necessary to issue, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, the Applicant Party also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Applicant Party shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the Revolving L/C Exposure shall not exceed
$400,000,000 and (ii) the U.S. Revolving Facility Credit Exposure shall not
exceed the total U.S. Revolving Facility Commitments.



--------------------------------------------------------------------------------



 



66

     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Credit Maturity Date; provided that
any Letter of Credit with a one-year tenor may provide for the automatic renewal
thereof for additional one-year periods (which, in no event, shall extend beyond
the date referred to in clause (ii) of this paragraph (c)).
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the U.S. Revolving Facility
Lenders, such Issuing Bank hereby grants to each U.S. Revolving Facility Lender,
and each U.S. Revolving Facility Lender hereby acquires from such Issuing Bank,
a participation in such Letter of Credit equal to such U.S. Revolving Facility
Lender’s U.S. Revolving Facility Percentage of the aggregate amount available to
be drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each U.S. Revolving Facility Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent in Dollars, for the
account of the applicable Issuing Bank, such U.S. Revolving Facility Lender’s
U.S. Revolving Facility Percentage of (i) each L/C Disbursement made by such
Issuing Bank in Dollars and (ii) the Dollar Equivalent, determined using the
Exchange Rates calculated as of the date such payment is required, of each L/C
Disbursement made by such Issuing Bank in a Foreign Currency and, in each case,
not reimbursed by the U.S. Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the U.S. Borrower for any reason (or, if such reimbursement payment was refunded
in a Foreign Currency, the Dollar Equivalent thereof determined using the
Exchange Rates calculated as of the date of such refund). Each U.S. Revolving
Facility Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
     (e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the U.S. Borrower shall reimburse
such L/C Disbursement by paying to the Administrative Agent an amount equal to
such L/C Disbursement in Dollars or (subject to the immediately succeeding
sentence) the applicable Foreign Currency, not later than 5:00 p.m., New York
City time, on the Business Day immediately following the date the U.S. Borrower
receives notice under paragraph (g) of this Section of such L/C Disbursement,
provided that in the case of any L/C Disbursement made in Dollars with respect
to a Letter of Credit issued for the account of the U.S. Borrower, the U.S.
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.04 that such payment be financed with an
ABR Revolving Borrowing or a Swingline Dollar Borrowing, as applicable, in an
equivalent amount and, to the extent so financed, the U.S. Borrower’s obligation
to make such payment shall be discharged and replaced by the



--------------------------------------------------------------------------------



 



67

resulting ABR Revolving Borrowing or Swingline Dollar Borrowing. If the U.S.
Borrower fails to reimburse any L/C Disbursement when due, then (i) if such
payment relates to a Foreign Currency Letter of Credit, automatically and with
no further action required, the obligation to reimburse the applicable L/C
Disbursement shall be permanently converted into an obligation to reimburse the
Dollar Equivalent, determined using the Exchange Rates calculated as of the date
when such payment was due, of such L/C Disbursement and (ii) the Administrative
Agent shall promptly notify the applicable Issuing Bank and each other U.S.
Revolving Facility Lender of the applicable L/C Disbursement, the Dollar
Equivalent thereof (if such L/C Disbursement relates to a Foreign Currency
Letter of Credit), the payment then due from the U.S. Borrower in respect
thereof and, in the case of a U.S. Revolving Facility Lender, such Lender’s U.S.
Revolving Facility Percentage thereof. Promptly following receipt of such
notice, each U.S. Revolving Facility Lender shall pay to the Administrative
Agent in Dollars its U.S. Revolving Facility Percentage of the payment then due
from the U.S. Borrower (determined as provided in clause (i) of the immediately
preceding sentence, if such payment relates to a Foreign Currency Letter of
Credit), in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the U.S. Revolving Facility Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank in
Dollars the amounts so received by it from the U.S. Revolving Facility Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
U.S. Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
U.S. Revolving Facility Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a U.S. Revolving Facility Lender
pursuant to this paragraph to reimburse an Issuing Bank for any L/C Disbursement
(other than the funding of an ABR Revolving Loan or a Swingline Dollar Borrowing
as contemplated above) shall not constitute a Loan and shall not relieve the
U.S. Borrower of its obligation to reimburse such L/C Disbursement.
     (f) Obligations Absolute. The obligation of the U.S. Borrower to reimburse
L/C Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the U.S. Borrower’s
obligations hereunder. Neither the Administrative Agent, the Lenders nor any
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any



--------------------------------------------------------------------------------



 



68

payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse the applicable
Issuing Bank from liability to an Applicant Party to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by each Applicant Party to the extent permitted by applicable law)
suffered by such Applicant Party that are caused by (i) such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof or (ii) such
Issuing Bank’s refusal to issue a Letter of Credit in accordance with the terms
of this Agreement. The parties hereto expressly agree that, in the absence of
gross negligence or wilful misconduct on the part of the applicable Issuing
Bank, such Issuing Bank shall be deemed to have exercised care in each such
determination and each refusal to issue a Letter of Credit. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
     (g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent, the Applicant Party and the U.S. Borrower (if
the U.S. Borrower is not the Applicant Party) by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make a L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the U.S. Borrower of its
obligation to reimburse such Issuing Bank and the U.S. Revolving Facility
Lenders with respect to any such L/C Disbursement.
     (h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement,
then, unless the U.S. Borrower shall reimburse such L/C Disbursement in full on
the date such L/C Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date that the U.S. Borrower reimburses such L/C
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if such L/C Disbursement is not reimbursed by the U.S. Borrower
when due pursuant to paragraph (e) of this Section, then Section 2.13(d) shall
apply; provided, further, that, in the case of a L/C Disbursement made under a
Foreign Currency Letter of Credit, the amount of interest due with respect
thereto shall (i) in the case of any L/C Disbursement that is reimbursed on or
before the date such L/C Disbursement is required to be reimbursed under
paragraph (e) of this Section, (A) be payable in the applicable Foreign Currency
and (B) bear interest at a rate equal to the rate reasonably determined by the
applicable Issuing Bank to be the



--------------------------------------------------------------------------------



 



69

cost to such Issuing Bank of funding such L/C Disbursement plus the Applicable
Margin applicable to Eurocurrency Revolving Loans at such time and (ii) in the
case of any L/C Disbursement that is reimbursed after the date such L/C
Disbursement is required to be reimbursed under paragraph (e) of this Section,
(A) be payable in Dollars, (B) accrue interest on the Dollar Equivalent,
determined using the Exchange Rates calculated as of the date such L/C
Disbursement was made, of such L/C Disbursement, (C) bear interest at the rate
per annum then applicable to ABR Revolving Loans and (D) Section 2.13(d) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any U.S. Revolving Facility Lender pursuant to paragraph (e) of
this Section to reimburse such Issuing Bank shall be for the account of such
U.S. Revolving Facility Lender to the extent of such payment.
     (i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the U.S. Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the U.S. Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default,
on the third Business Day, in each case, following the date on which the U.S.
Borrower receives notice from the Administrative Agent (or, if the maturity of
the Loans has been accelerated, U.S. Revolving Facility Lenders with Revolving
L/C Exposure representing greater than 50% of the total Revolving L/C Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the U.S.
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
Dollars in cash equal to the Revolving L/C Exposure as of such date plus any
accrued and unpaid interest thereon; provided that (i) the portion of such
amount attributable to undrawn Foreign Currency Letters of Credit or L/C
Disbursements in a Foreign Currency that the U.S. Borrower is not late in
reimbursing pursuant to Section 2.05(e) shall be deposited with the
Administrative Agent in the applicable Foreign Currencies in the actual amounts
of such undrawn Letters of Credit and L/C Disbursements and (ii) upon the
occurrence of any Event of Default with respect to a Borrower described in
clause (h) or (i) of Section 7.01, the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become



--------------------------------------------------------------------------------



 



70

immediately due and payable in Dollars, without demand or other notice of any
kind. The U.S. Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b). Each such deposit
pursuant to this paragraph or pursuant to Section 2.11(b) shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the U.S. Borrower under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of (i) for so long as an Event of Default shall be continuing, the
Administrative Agent and (ii) at any other time, the U.S. Borrower, in each
case, in Permitted Investments and at the risk and expense of the U.S. Borrower,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse each Issuing Bank for L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the U.S. Borrower for the Revolving L/C Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
U.S. Revolving Facility Lenders with Revolving L/C Exposure representing greater
than 50% of the total Revolving L/C Exposure), be applied to satisfy other
obligations of the U.S. Borrower under this Agreement. If the U.S. Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the U.S. Borrower within three Business Days
after all Events of Default have been cured or waived. If the U.S. Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.11(b), such amount (to the extent not applied as aforesaid) shall be
returned to the U.S. Borrower as and to the extent that, after giving effect to
such return, the U.S. Borrower would remain in compliance with Section 2.11(b)
and no Event of Default shall have occurred and be continuing.
     (k) Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Section 7.01, all amounts (i) that the U.S.
Borrower is at such time or thereafter become required to reimburse or otherwise
pay to the Administrative Agent in respect of L/C Disbursements made under any
Foreign Currency Letter of Credit (other than amounts in respect of which the
U.S. Borrower has deposited cash collateral pursuant to Section 2.05(j), if such
cash collateral was deposited in the applicable Foreign Currency to the extent
so deposited or applied), (ii) that the U.S. Revolving Facility Lenders are at
the time or thereafter become required to pay to the Administrative Agent and
the Administrative Agent is at the time or thereafter becomes required to
distribute to an Issuing Bank pursuant to paragraph (e) of this Section in
respect of unreimbursed L/C Disbursements made under any Foreign Currency Letter
of Credit and (iii) that constitute each U.S. Revolving Facility Lender’s
participation in any L/C Disbursement made under a Foreign Currency Letter of
Credit, in each case, shall, automatically and with no further action required,
be converted into the Dollar Equivalent, determined using the Exchange Rates
calculated as of such date (or in the case of any L/C Disbursement made after
such date, on the date such L/C Disbursement is made), of such amounts. On and
after such conversion, all amounts accruing and owed to an Agent, an Issuing
Bank or any Lender in respect of the obligations described in this



--------------------------------------------------------------------------------



 



71

paragraph shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder.
     (l) Additional Issuing Banks. From time to time, the U.S. Borrower may by
notice to the Administrative Agent designate up to four Lenders (in addition to
JPMorgan Chase Bank, N.A.) that agree (in their sole discretion) to act in such
capacity and are reasonably satisfactory to the Administrative Agent as Issuing
Banks. Each such additional Issuing Bank shall execute a counterpart of this
Agreement upon the approval of the Administrative Agent (which approval shall
not be unreasonably withheld) and shall thereafter be an Issuing Bank hereunder
for all purposes.
     (m) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall report in writing to the Administrative Agent (i) on the
first Business Day of each week and the first Business Day of each fiscal
quarter, the aggregate face amount of Letters of Credit issued by it and
outstanding as of the last Business Day of the preceding week or the preceding
fiscal quarter, as applicable, (ii) on or prior to each Business Day on which
such Issuing Bank expects to issue, amend, renew or extend any Letter of Credit,
the date of such issuance, amendment, renewal or extension, and the aggregate
face amount of the Letters of Credit to be issued, amended, renewed or extended
by it and outstanding after giving effect to such issuance, amendment, renewal
or extension occurred (and whether the amount thereof changed), (iii) on each
Business Day on which such Issuing Bank makes any L/C Disbursement, the date of
such L/C Disbursement and the amount of such L/C Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.
     (n) Notwithstanding any other provision of this Agreement, if, after the
Closing Date, any Change in Law shall make it unlawful for an Issuing Bank to
issue Letters of Credit denominated in a Foreign Currency, then by prompt
written notice thereof to the Borrowers and to the Administrative Agent (which
notice shall be withdrawn whenever such circumstances no longer exist), such
Issuing Bank may declare that Letters of Credit will not thereafter be issued by
it in the affected Foreign Currency or Foreign Currencies, whereupon the
affected Foreign Currency or Foreign Currencies shall be deemed (for the
duration of such declaration) not to constitute a Foreign Currency for purposes
of the issuance of Letters of Credit by such Issuing Bank.
     SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Applicable Agent most recently designated by it for such purpose by notice to
the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Applicable Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account designated by the applicable Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans and Swingline Dollar
Borrowings made to finance the reimbursement of a L/C Disbursement and
reimbursements as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.



--------------------------------------------------------------------------------



 



72

     (b) Unless the Applicable Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Applicable Agent such Lender’s share of such Borrowing, the
Applicable Agent may assume that such Lender has made such share available on
such date in accordance with paragraph (a) of this Section and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Applicable Agent, then the applicable
Lender and the applicable Borrower severally agree to pay to the Applicable
Agent forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrower to but excluding the date of payment to the
Applicable Agent, at (i) in the case of such Lender, (x) the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (in the case
of a Borrowing denominated in Dollars) or (y) the rate reasonably determined by
the Applicable Agent to be the cost to it of funding such amount (in the case of
a Borrowing denominated in a Foreign Currency) or (ii) in the case of the
applicable Borrower, the interest rate applicable to ABR Loans (in the case of a
Borrowing denominated in Dollars) or the rate reasonably determined by the
Applicable Agent to be the cost to it of funding such amount (in the case of a
Borrowing denominated in a Foreign Currency). If such Lender pays such amount to
the Applicable Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
     SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the applicable Borrower may elect to convert
such Borrowing to a different Type, in the case of ABR Borrowings, or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The applicable
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Foreign Currency Borrowings or Swingline
Dollar Borrowings, which may not be converted or continued.
     (b) To make an election pursuant to this Section, the applicable Borrower
shall notify the Applicable Agent of such election by telephone by the time that
a Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Applicable Agent of a written Interest Election Request in a
form approved by the Applicable Agent and signed by the applicable Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:



--------------------------------------------------------------------------------



 



73

     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; provided that the resulting Borrowing is required to be
a Eurocurrency Borrowing in the case of a Borrowing denominated in a Foreign
Currency and in the case of Borrowings denominated in Dollars and funded out of
a Global Lending Office; and
     (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by clause (a) of the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Applicable Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
     (e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing (unless such Borrowing is denominated in a Foreign
Currency or is denominated in Dollars and funded out of a Global Lending Office,
in which case such Borrowing shall be continued as a Eurocurrency Borrowing with
an Interest Period of one month’s duration commencing on the last day of such
Interest Period). Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the applicable Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or, in
the case of a Borrowing denominated in Dollars and funded out of a U.S. Lending
Office, continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars and funded out of a U.S. Lending
Office shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Borrowing
denominated in a Foreign Currency or denominated in Dollars and funded out of a
Global Lending Office shall be continued as a Eurocurrency Borrowing with an
Interest Period of one month’s duration.



--------------------------------------------------------------------------------



 



74

     SECTION 2.08. Termination and Reduction of Commitments. (a) (i) Unless
previously terminated, the U.S. Revolving Facility Commitments and Global
Revolving Facility Commitments shall terminate (1) on May 31, 2007, if the
Effective Funding Time does not occur by 5:00 p.m., New York City time, on such
date, or (2) otherwise, on May 9, 2012.
          (ii) Unless previously terminated, the Tranche A-1 Term Loan
Commitments and the Tranche B-1 Term Loan Commitments shall terminate at 5:00
p.m., New York City time, on May 31, 2007.
     (b) The U.S. Borrower (on behalf of itself and all Foreign Subsidiary
Borrowers) may at any time terminate, or from time to time reduce, the Revolving
Credit Commitments; provided that (i) each reduction of the Commitments under
any Facility shall be in an amount that is an integral multiple of $1,000,000
and not less than $5,000,000 (or, if less, the remaining amount of the Revolving
Credit Commitments) and (ii) the U.S. Borrower shall not terminate or reduce the
Revolving Credit Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.11, (x) the
Global Revolving Facility Credit Exposure plus the total Ancillary Facility
Commitments would exceed the total Global Revolving Facility Commitments or
(y) the U.S. Revolving Facility Credit Exposure would exceed the total U.S.
Revolving Facility Commitments.
     (c) The U.S. Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Credit Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the U.S. Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Credit Commitments
delivered by the U.S. Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the U.S. Borrower (by notice to the Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments under any Facility shall be made ratably among the Lenders in
accordance with their respective Commitments under such Facility.
     SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The U.S. Borrower
hereby unconditionally promises to pay (i) to the Applicable Agent for the
account of each U.S. Revolving Facility Lender the then unpaid principal amount
of each U.S. Revolving Facility Loan made by such Lender to the U.S. Borrower on
the Revolving Credit Maturity Date, (ii) to the Applicable Agent for the account
of each Global Revolving Facility Lender the then unpaid principal amount of
each Global Revolving Facility Loan made by such Lender to the U.S. Borrower on
the Revolving Credit Maturity Date, (iii) to the Applicable Agent for the
account of each Lender the then unpaid principal amount of each Term Loan made
by such Lender as provided in Section 2.10 and (iv) to each Swingline Dollar
Lender the then unpaid principal amount of each Swingline Dollar



--------------------------------------------------------------------------------



 



75

Loan made by such Lender to the U.S. Borrower on the earlier of the Revolving
Credit Maturity Date and the first date after such Swingline Dollar Loan is made
that is the 15th or last day of a calendar month and is at least five Business
Days after such Swingline Dollar Loan is made; provided that on each date that a
U.S. Revolving Facility Borrowing is made by the U.S. Borrower, the U.S.
Borrower shall repay all Swingline Dollar Loans then outstanding. Each Foreign
Subsidiary Borrower hereby unconditionally promises to pay (i) to the Applicable
Agent for the account of each Global Revolving Facility Lender the then unpaid
principal amount of each Global Revolving Facility Loan made by such Lender to
such Foreign Subsidiary Borrower on the Revolving Credit Maturity Date and
(ii) to each Swingline Foreign Currency Lender the then unpaid principal amount
of each Swingline Foreign Currency Loan made by such Lender to such Foreign
Subsidiary Borrower on the earlier of the Revolving Credit Maturity Date and the
last day of the Interest Period applicable to such Swingline Foreign Currency
Loan.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) Each Applicable Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) any amount received by such
Applicable Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or an Applicable Agent to maintain such accounts or any error therein
shall not in any manner affect the obligation of any Borrower to repay the Loans
in accordance with the terms of this Agreement.
     (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Applicable Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
     SECTION 2.10. Repayment of Term Loans and Revolving Loans. (a) [reserved]



--------------------------------------------------------------------------------



 



76

     (b) Subject to adjustment pursuant to paragraph (g) of this Section, the
U.S. Borrower shall repay Tranche A-1 Term Borrowings on each date set forth
below in the aggregate principal amount set forth opposite such date (each such
date being referred to as a “Tranche A-1 Installment Date”):

          Date   Amount
September 30, 2009
  $ 15,000,000.00  
December 31, 2009
  $ 15,000,000.00  
March 31, 2010
  $ 15,000,000.00  
June 30, 2010
  $ 15,000,000.00  
September 30, 2010
  $ 22,500,000.00  
December 31, 2010
  $ 22,500,000.00  
March 31, 2011
  $ 22,500,000.00  
June 30, 2011
  $ 22,500,000.00  
September 30, 2011
  $ 37,500,000.00  
December 31, 2011
  $ 37,500,000.00  
March 31, 2012
  $ 37,500,000.00  
June 30, 2012
  $ 37,500,000.00  
September 30, 2012
  $ 75,000,000.00  
December 31, 2012
  $ 75,000,000.00  
March 31, 2013
  $ 75,000,000.00  
Tranche A-1 Maturity Date
  $ 75,000,000.00  

     (c) [reserved]
     (d) Subject to adjustment pursuant to paragraph (g) of this Section, the
U.S. Borrower shall repay Tranche B-1 Term Borrowings on each date set forth
below in the aggregate principal amount set forth opposite such date (each such
date being referred to as a “Tranche B-1 Installment Date”):

          Date   Amount
September 30, 2007
  $ 1,250,000.00  
December 31, 2007
  $ 1,250,000.00  
March 31, 2008
  $ 1,250,000.00  
June 30, 2008
  $ 1,250,000.00  
September 30, 2008
  $ 1,250,000.00  
December 31, 2008
  $ 1,250,000.00  
March 31, 2009
  $ 1,250,000.00  
June 30, 2009
  $ 1,250,000.00  
September 30, 2009
  $ 1,250,000.00  
December 31, 2009
  $ 1,250,000.00  
March 31, 2010
  $ 1,250,000.00  
June 30, 2010
  $ 1,250,000.00  
September 30, 2010
  $ 1,250,000.00  
December 31, 2010
  $ 1,250,000.00  
March 31, 2011
  $ 1,250,000.00  
June 30, 2011
  $ 1,250,000.00  



--------------------------------------------------------------------------------



 



77

          Date   Amount
September 30, 2011
  $ 1,250,000.00  
December 31, 2011
  $ 1,250,000.00  
March 31, 2012
  $ 1,250,000.00  
June 30, 2012
  $ 1,250,000.00  
September 30, 2012
  $ 1,250,000.00  
December 31, 2012
  $ 1,250,000.00  
March 31, 2013
  $ 1,250,000.00  
June 30, 2013
  $ 1,250,000.00  
September 30, 2013
  $ 1,250,000.00  
December 31, 2013
  $ 1,250,000.00  
Tranche B-1 Maturity Date
  $ 467,500,000.00  

     (e) [reserved]
     (f) To the extent not previously paid, (i) all Tranche A-1 Term Loans shall
be due and payable on the Tranche A-1 Maturity Date and (ii) all Tranche B-1
Term Loans shall be due and payable on the Tranche B-1 Maturity Date.
     (g) Except as set forth in paragraph (h) below, (i)(A) all Net Proceeds to
be applied at any time to prepay Term Borrowings pursuant to Section 2.11(c) and
(B) Excess Cash Flow to be applied at any time to prepay Term Borrowings
pursuant to Section 2.11(d) shall be applied to the Tranche A-1 Term Borrowings
and Tranche B-1 Term Borrowings ratably in accordance with the respective
principal amounts outstanding thereof and (ii) each prepayment of principal of
the Term Borrowings pursuant to Section 2.11(a) shall be applied to the Term
Borrowings as directed by the U.S. Borrower.
     Prepayments made pursuant to Section 2.11 shall be applied to each Term
Borrowing, (A) in the case of prepayments made pursuant to Section 2.11(a) or
Section 2.11(d), to reduce scheduled amortization payments under paragraphs
(b) and (d) above as directed by the U.S. Borrower and (B) in the case of
prepayments made pursuant to Section 2.11(c), (1) to reduce in order of maturity
the scheduled amortization payments under paragraphs (b) and (d) above occurring
within the 24-month period after the date of such payment in respect of such
Term Borrowing and (2) thereafter, to reduce on a pro rata basis (based on the
amount of such amortization payments) the remaining scheduled amortization
payments in respect of such Term Borrowing.
     (h) Any Lender holding Tranche B-1 Term Loans may elect, on not less than
two Business Days’ prior written notice to the Administrative Agent with respect
to any mandatory prepayment made pursuant to Section 2.11(c) or 2.11(d), not to
have such prepayment applied to such Lender’s Tranche B-1 Term Loans, in which
case (i) so long as Tranche A-1 Term Borrowings are outstanding (A) an amount
equal to 50% of the amount not so applied shall be applied to prepay Tranche A-1
Term Borrowings and shall reduce scheduled payments under Section 2.10(b) after
the date of any prepayment on the same basis as is provided for the respective
types of payments pursuant to Section 2.10(g)



--------------------------------------------------------------------------------



 



78

and (B) 50% of the amount not so applied shall be retained by the U.S. Borrower
and (ii) once all Tranche A-1 Term Borrowings have been repaid in full, the
amount not so applied shall be retained by the U.S. Borrower. If any Lender
under the Tranche B-1 Facility elects not to have a mandatory prepayment applied
to its Loans pursuant to this paragraph (h), then, notwithstanding anything to
the contrary in this Agreement, the portion of such mandatory prepayment
accepted by Lenders under the Tranche B-1 Facility (such Lenders, the “Accepting
Lenders”) shall be applied ratably among all Borrowings of Tranche B-1 Term
Loans held by Accepting Lenders.
     (i) Prior to any repayment of any Borrowing under any Facility hereunder,
the U.S. Borrower or the applicable Foreign Subsidiary Borrower, as applicable,
shall select the Borrowing or Borrowings under the applicable Facility to be
repaid and shall notify the Applicable Agent by telephone (confirmed by
telecopy) of such selection not later than 2:00 p.m., Local Time, (i) in the
case of an ABR Borrowing, one Business Day before the scheduled date of such
repayment and (ii) in the case of a Eurocurrency Borrowing, three Business Days
before the scheduled date of such repayment. Each repayment of a Borrowing
(x) in the case of the Global Revolving Facility, shall be applied to the Global
Revolving Facility Loans included in the repaid Borrowing such that each Global
Revolving Facility Lender receives its ratable share of such repayment (based
upon the respective Global Revolving Facility Credit Exposures of the Global
Revolving Facility Lenders at the time of such repayment) and (y) in all other
cases, shall be applied ratably to the Loans included in the repaid Borrowing.
Notwithstanding anything to the contrary in the immediately preceding sentence,
prior to any repayment of a Swingline Dollar Borrowing or a Swingline Foreign
Currency Borrowing hereunder, the U.S. Borrower or the applicable Foreign
Subsidiary Borrower, as applicable, shall select the Borrowing or Borrowings to
be repaid and shall notify the Applicable Agent by telephone (confirmed by
telecopy) of such selection not later than 1:00 p.m., Local Time, on the
scheduled date of such repayment. Repayments of Borrowings shall be accompanied
by accrued interest on the amount repaid.
     SECTION 2.11. Prepayment of Loans. (a) The applicable Borrower shall have
the right at any time and from time to time to prepay any Borrowing in whole or
in part, without premium or penalty (but subject to Section 2.16), in an
aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, subject to prior notice in accordance with Section 2.10(i), which
notice shall be irrevocable except to the extent conditioned on a refinancing of
all or any portion of the Facilities.
     (b) In the event and on such occasion that (i) (A) the sum of (1) the
Global Revolving Facility Credit Exposure and (2) the total Ancillary
Commitments exceeds (B) (x) 105% of the total Global Revolving Facility
Commitments solely as a result of currency fluctuations or (y) the total Global
Revolving Facility Commitments (other than as a result of currency
fluctuations), the Borrowers under the Global Revolving Facility shall prepay
Global Revolving Facility Borrowings or Swingline Foreign Currency Borrowings
made to such Borrowers, or reduce total Ancillary Commitments, in an aggregate
amount equal to the amount by which (A) the sum of (1) the Global Revolving
Facility Credit Exposure and (2) the total Ancillary Commitments exceeds (B) the
total



--------------------------------------------------------------------------------



 



79

Global Revolving Facility Commitments or (ii) the U.S. Revolving Facility Credit
Exposure exceeds (A) 105% of the total U.S. Revolving Facility Commitments
solely as a result of currency fluctuations or (B) the total U.S. Revolving
Facility Commitments (other than as a result of currency fluctuations), the U.S.
Borrower shall prepay U.S. Revolving Facility Borrowings or Swingline Dollar
Borrowings (or, if no such Borrowings are outstanding, deposit cash collateral
in an account with the Administrative Agent pursuant to Section 2.05(j)) in an
aggregate amount equal to the amount by which the U.S. Revolving Facility Credit
Exposure exceeds the total U.S. Revolving Facility Commitments.
     (c) The U.S. Borrower shall, promptly upon receipt thereof, apply all Net
Proceeds to prepay Term Borrowings in accordance with paragraphs (g) through
(i) of Section 2.10.
     (d) Not later than 90 days after the end of each Excess Cash Flow Period,
the U.S. Borrower shall calculate Excess Cash Flow for such Excess Cash Flow
Period and shall apply an amount equal to the Required Percentage of such Excess
Cash Flow to prepay Term Borrowings in accordance with paragraphs (g) through
(i) of Section 2.10. Not later than the date on which the U.S. Borrower is
required to deliver financial statements with respect to the end of each Excess
Cash Flow Period under Section 5.04(a), the U.S. Borrower will deliver to the
Administrative Agent a certificate signed by a Financial Officer of the U.S.
Borrower setting forth the amount, if any, of Excess Cash Flow for such fiscal
year and the calculation thereof in reasonable detail.
     SECTION 2.12. Fees. (a) The U.S. Borrower (on behalf of itself and the
Foreign Subsidiary Borrowers) agrees to pay to each Lender (other than any
Defaulting Lender), 10 Business Days after the last day of March, June,
September and December in each year, and three Business Days after the date on
which the Revolving Credit Commitments of all the Lenders shall be terminated as
provided herein, (x) through the Administrative Agent, a commitment fee on the
sum of (i) the daily unused amount of the U.S. Revolving Facility Commitment and
(ii) the daily amount of the Available Unused Commitment during the preceding
quarter (or other period commencing with the Closing Date or ending with the
date on which the last of the Commitments of such Lender shall be terminated)
and (y) directly to each Ancillary Lender, a commitment fee on the daily unused
amount of the Ancillary Commitment of such Lender during the preceding quarter
(or other period commencing with the Closing Date or ending with the date on
which the last of the Commitments of such Lender shall be terminated), in each
case at the rates set forth under the caption “Commitment Fee Rate” in the
definition of “Applicable Margin” (each of the commitment fees referred to in
clauses (x) and (y), a “Commitment Fee”). All Commitment Fees shall be computed
on the basis of the actual number of days elapsed in a year of 360 days. For the
purpose of calculating any Lender’s Commitment Fee, the outstanding Swingline
Loans during the period for which such Lender’s Commitment Fee is calculated
shall be deemed to be zero. The Commitment Fee due to each Lender shall commence
to accrue on the Restatement Effective Date and shall cease to accrue on the
date on which the last of the Commitments of such Lender shall be terminated as
provided herein.



--------------------------------------------------------------------------------



 



80

     (b) The U.S. Borrower (on behalf of itself and the Foreign Subsidiary
Borrowers) from time to time agrees to pay (i) to each U.S. Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent, 10
Business Days after the last day of March, June, September and December of each
year and three Business Days after the date on which the Revolving Credit
Commitments of all the Lenders shall be terminated as provided herein, a fee (an
“L/C Participation Fee”) on such Lender’s U.S. Revolving Facility Percentage of
the daily aggregate Revolving L/C Exposure (excluding the portion thereof
attributable to unreimbursed L/C Disbursements), during the preceding quarter
(or shorter period commencing with the Closing Date or ending with the Revolving
Credit Maturity Date or the date on which the U.S. Revolving Facility
Commitments shall be terminated) at the rate per annum equal to the Applicable
Margin for Eurocurrency Revolving Borrowings effective for each day in such
period minus the amount of Issuing Bank Fees (as defined below) set forth in
clause (ii)(x) below and (ii) to each Issuing Bank, for its own account, (x)
three Business Days after the last day of March, June, September and December of
each year and three Business Days after the date on which the U.S. Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein,
a fronting fee in respect of each Letter of Credit issued by such Issuing Bank
for the period from and including the date of issuance of such Letter of Credit
to and including the termination of such Letter of Credit, computed at a rate
equal to 1/4 of 1% per annum of the daily average stated amount of such Letter
of Credit), plus (y) in connection with the issuance, amendment or transfer of
any such Letter of Credit or any L/C Disbursement thereunder, such Issuing
Bank’s customary documentary and processing charges (collectively, “Issuing Bank
Fees”). All L/C Participation Fees and Issuing Bank Fees that are payable on a
per annum basis shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.
     (c) The U.S. Borrower agrees to pay to the Administrative Agent, for the
account of the Administrative Agent, the annual administration fee set forth in
the Fee Letter dated as of April 13, 2007, among JPMorgan Chase Bank, N.A., J.P.
Morgan Securities Inc. and the U.S. Borrower, as amended, restated, supplemented
or otherwise modified from time to time, at the times specified therein (the
“Administrative Agent Fees”).
     (d) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Issuing Bank Fees shall be paid directly to the
applicable Issuing Banks. Once paid, none of the Fees shall be refundable under
any circumstances.
     SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Dollar Loan) shall bear interest at the Alternate Base
Rate plus the Applicable Margin.
     (b) The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.



--------------------------------------------------------------------------------



 



81

     (c) The Swingline Foreign Currency Loans comprising each Swingline Foreign
Currency Borrowing shall bear interest at the Swingline Foreign Currency Rate
plus 1.50% per annum plus the Applicable Margin then in effect for Eurocurrency
Revolving Borrowings.
     (d) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any Fees or other amount payable by the applicable Borrower hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount (x) payable
in Dollars, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section or (y) payable in a Foreign Currency, the rate set forth in
clause (i) of this sentence; provided that this paragraph (d) shall not apply to
any Event of Default that has been waived by the Lenders pursuant to
Section 9.08.
     (e) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii)(A) in the case of the Global
Revolving Facility Loans, upon termination of the Global Revolving Facility
Commitments, (B) in the case of the U.S. Revolving Facility Loans, upon
termination of the U.S. Revolving Facility Commitments, (C) in the case of the
Tranche A-1 Term Loans, on the Tranche A-1 Maturity Date and (D) in the case of
the Tranche B-1 Term Loans, on the Tranche B-1 Maturity Date, in each case at
the rate set forth for such Loans herein; provided that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
     (f) All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on Borrowings denominated in Sterling and
(ii) interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Applicable Agent, and such determination
shall be conclusive absent manifest error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing denominated in any currency:
     (a) the Applicable Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or



--------------------------------------------------------------------------------



 



82

     (b) the Applicable Agent is advised by the Required Lenders or the Majority
Lenders under the Global Revolving Facility that the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
then the Applicable Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Applicable Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto (A) if
such Borrowing is denominated in Dollars and funded out of a U.S. Lending
Office, an ABR Borrowing or (B) if such Borrowing is denominated in a Foreign
Currency or is denominated in Dollars and funded out of a Global Lending Office,
as a Borrowing bearing interest at such rate as the Majority Lenders under the
Global Revolving Facility and the applicable Borrower shall agree adequately
reflects the costs to the Global Revolving Facility Lenders of making or
maintaining their Loans, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing in such currency, such Borrowing shall be made as an ABR
Borrowing (if such Borrowing is requested to be made in Dollars out of a U.S.
Lending Office) or shall be made as a Borrowing bearing interest at such rate as
the Majority Lenders under the Global Revolving Facility shall agree adequately
reflects the costs to the Global Revolving Facility Lenders of making the Loans
comprising such Borrowing.
     SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or those for which payment has been requested pursuant to
Section 2.21) or Issuing Bank; or
     (ii) impose on any Lender or Issuing Bank or the London interbank market
any other condition affecting this Agreement, Eurocurrency Loans or Swingline
Foreign Currency Loans made by such Lender or any Letter of Credit or
participation therein (except those for which payment has been requested
pursuant to Section 2.21);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Swingline Foreign
Currency Loan (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender or Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or Issuing Bank hereunder (whether of principal,
interest or otherwise), then the applicable Borrower (in the case of a Loan) or
the U.S. Borrower (in the case of a Letter of Credit) will pay to



--------------------------------------------------------------------------------



 



83

such Lender or Issuing Bank, as applicable, such additional amount or amounts as
will compensate such Lender or Issuing Bank, as applicable, for such additional
costs incurred or reduction suffered.
     (b) If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the applicable Borrower (in the case
of a Loan) or the U.S. Borrower (in the case of a Letter of Credit) shall pay to
such Lender or such Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.
     (c) A certificate of a Lender or an Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the applicable Borrower (in the case of a Loan) or the
U.S. Borrower (in the case of a Letter of Credit) and shall be conclusive absent
manifest error. The applicable Borrower (in the case of a Loan) or the U.S.
Borrower (in the case of a Letter of Credit) shall pay such Lender or Issuing
Bank, as applicable, the amount shown as due on any such certificate within
10 days after receipt thereof.
     (d) Promptly after any Lender or any Issuing Bank has determined that it
will make a request for increased compensation pursuant to this Section 2.15,
such Lender or Issuing Bank shall notify the applicable Borrower thereof.
Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that a
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as applicable,
notifies such Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
     SECTION 2.16. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan or Swingline Foreign Currency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay



--------------------------------------------------------------------------------



 



84

any Eurocurrency Loan on the date specified in any notice delivered pursuant
hereto or (d) the assignment of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by a Borrower
pursuant to Section 2.19, then, in any such event, such Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan or Swingline Foreign Currency Loan,
such loss, cost or expense to any Lender shall be deemed to be the amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue a Eurocurrency Loan, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable Currency of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to such Borrower and shall be conclusive absent
manifest error. Such Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
     SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of any Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if a Borrower
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) any Agent, Lender or Issuing Bank, as
applicable, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
     (b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) Each Borrower shall indemnify the Agents, each Lender and each Issuing
Bank, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by such Agent, Lender or Issuing Bank, as
applicable, on or with respect to any payment by or on account of any obligation
of such Borrower hereunder (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to such
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf, on behalf of another Agent or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.



--------------------------------------------------------------------------------



 



85

     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Borrower to a Governmental Authority, such Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding Tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by such Borrower as will permit such payments to be made
without withholding or at a reduced rate.
     (f) If an Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by a Borrower or with respect to which such Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.17 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of such Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that such Borrower, upon the request of such Agent or
such Lender, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This Section
shall not be construed to require any Agent or any Lender to make available its
Tax returns (or any other information relating to its Taxes which it deems
confidential) to the Borrowers or any other person.
     SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, each Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Section 2.15,
2.16, 2.17 or 2.21, or otherwise) prior to 1:00 p.m., Local Time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Applicable Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Applicable Agent to the applicable account designated to
the U.S. Borrower by each Applicable Agent, except payments to be made directly
to the applicable Issuing Bank or the applicable Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17,
2.21 and 9.05 shall be made directly to the persons entitled thereto. The
Applicable Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next



--------------------------------------------------------------------------------



 



86

succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of (i) principal or interest in respect of any Loan shall be made in
the currency in which such Loan is denominated, (ii) reimbursement obligations
shall, subject to Sections 2.05(e) and 2.05(k), be made in the currency in which
the Letter of Credit in respect of which such reimbursement obligation exists is
denominated or (iii) any other amount due hereunder or under another Loan
Document (other than an Ancillary Facility Document) shall be made in Dollars.
Any payment required to be made by an Applicable Agent hereunder shall be deemed
to have been made by the time required if such Applicable Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by such Applicable Agent to make such payment. Any amount
payable by any Applicable Agent to one or more Lenders in the national currency
of a member state of the European Union that has adopted the Euro as its lawful
currency shall be paid in Euros.
     (b) If at any time insufficient funds are received by and available to the
Applicable Agent from any Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from such Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed L/C
Disbursements then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Term Loans, Revolving Loans or participations in L/C Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Loans and
participations in L/C Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans, Revolving Loans and participations in L/C
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans, Revolving Loans and participations in L/C
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by a Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Disbursements to any assignee or participant, other than to such Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph (c) shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any



--------------------------------------------------------------------------------



 



87

Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.
     (d) Unless the Applicable Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Applicable Agent for the
account of the Lenders or the applicable Issuing Bank hereunder that such
Borrower will not make such payment, the Applicable Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Applicable Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at (i) the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (in the case of an amount denominated in Dollars) and
(ii) the rate reasonably determined by the Applicable Agent to be the cost to it
of funding such amount (in the case of an amount denominated in a Foreign
Currency).
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Applicable Agent may, in its discretion (notwithstanding any contrary provision
hereof), apply any amounts thereafter received by the Applicable Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
     SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15 or 2.21, or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15, 2.17 or 2.21, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) If any Lender requests compensation under Section 2.15 or 2.21, or if a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or is a Defaulting Lender, then such Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate,



--------------------------------------------------------------------------------



 



88

without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in L/C Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or such Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or 2.21 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.
Nothing in this Section 2.19 shall be deemed to prejudice any rights that any
Borrower may have against any Lender that is a Defaulting Lender.
     (c) In connection with any proposed waiver, amendment or modification of
this Agreement or any Loan Document pursuant to Section 9.08(b) (a “Proposed
Change”) requiring the consent of all affected Lenders, if the consent of the
Required Lenders (and, to the extent any Proposed Change requires the consent of
Lenders holding Loans of any Facility pursuant to clause (vii) or (viii) of
Section 9.08(b), the consent of the Majority Lenders participating in such
Facility) to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in this Section 2.19(c) being
referred to as a “Non-Consenting Lender”), then the U.S. Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the U.S.
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, and (ii) such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the U.S. Borrower (in the case of
all other amounts, including amounts under Sections 2.15, 2.16 and 2.17).
     SECTION 2.20. Foreign Subsidiary Borrowers. On or after the Closing Date,
the U.S. Borrower may, upon 10 Business Days prior notice to the Administrative
Agent and each Lender, designate any Foreign Subsidiary that is a Wholly Owned
Subsidiary as a Foreign Subsidiary Borrower by delivery to the Administrative
Agent of a Foreign Subsidiary Borrower Agreement executed by such Foreign
Subsidiary and the U.S. Borrower. Each such designation shall specify whether
such Foreign Subsidiary shall be entitled (i) to make Borrowings under the
Global Revolving Facility and request Letters of Credit under the U.S. Revolving
Facility and/or (ii) to request the creation of Ancillary



--------------------------------------------------------------------------------



 



89

Facilities under Section 2.22, and each such designation shall be subject to the
consent of the Administrative Agent (which consent shall not unreasonably be
withheld). Following any notice by the U.S. Borrower of the designation of a
Foreign Subsidiary Borrower pursuant to this Section, if the Administrative
Agent or any Lender determines that it is required to comply with any “know your
customer” or similar identification procedures with respect to such Foreign
Subsidiary Borrower and the information necessary for such compliance is not
already available to the Administrative Agent or such Lender, as applicable,
then the U.S. Borrower shall, promptly upon the request of the Administrative
Agent or such Lender, as applicable, supply such documentation and other
evidence as is reasonably requested by the Administrative Agent or such Lender
in order for the Administrative Agent or such Lender, as applicable, to be
satisfied that it has complied with such requirements. Upon the execution by the
U.S. Borrower and delivery to the Administrative Agent of a Foreign Subsidiary
Borrower Termination with respect to any Foreign Subsidiary Borrower, such
Foreign Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party
to this Agreement; provided that no Foreign Subsidiary Borrower Termination will
become effective as to any Foreign Subsidiary Borrower (other than to terminate
such Foreign Subsidiary Borrower’s right to make further Borrowings under this
Agreement) at a time when any principal of or interest on any Loan to such
Foreign Subsidiary Borrower or any Foreign Currency Letter of Credit for the
account of such Foreign Subsidiary Borrower shall be outstanding hereunder or
any Ancillary Facility under which Ancillary Credit Extensions may be made
available to such Foreign Subsidiary Borrower has not been previously
terminated. Promptly following receipt of any Foreign Subsidiary Borrower
Agreement or Foreign Subsidiary Borrower Termination, the Administrative Agent
shall send a copy thereof to each Revolving Credit Lender. The U.S. Borrower
shall be entitled to designate any Foreign Subsidiary that is a Wholly Owned
Subsidiary as a Foreign Subsidiary Borrower; provided that unless such Foreign
Subsidiary is a Foreign Subsidiary Loan Party and is in compliance with the
requirements described in Section 5.10(f), such Foreign Subsidiary shall be
permitted to be a Foreign Subsidiary Borrower solely for purposes of obtaining
an Unsecured Ancillary Facility and shall not be permitted to make any other
Borrowings hereunder.
     SECTION 2.21. Additional Reserve Costs. (a) For so long as any Lender is
required to make special deposits with the Bank of England or comply with
reserve assets, liquidity, cash margin or other requirements of the Bank of
England, to maintain reserve asset ratios or to pay fees, in each case in
respect of such Lender’s Eurocurrency Loans or Swingline Foreign Currency Loans,
such Lender shall be entitled to require the applicable Borrower to pay,
contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory
Costs Rate calculated in accordance with the formula and in the manner set forth
in Exhibit L hereto.
     (b) For so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserves or the Mandatory Costs Rate) in respect of any of such
Lender’s Eurocurrency Loans Swingline Foreign Currency Loans, such Lender shall
be entitled to require the



--------------------------------------------------------------------------------



 



90

applicable Borrower to pay, contemporaneously with each payment of interest on
each of such Lender’s Loans subject to such requirements, additional interest on
such Loan at a rate per annum specified by such Lender to be the cost to such
Lender of complying with such requirements in relation to such Loan.
     (c) Any additional interest owed pursuant to paragraph (a) or (b) above
shall be determined by the applicable Lender, which determination shall be
conclusive absent manifest error, and notified to the applicable Borrower (with
a copy to the Administrative Agent) at least five Business Days before each date
on which interest is payable for the applicable Loan, and such additional
interest so notified to the applicable Borrower by such Lender shall be payable
to the Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.
     SECTION 2.22. Ancillary Facilities. (a) General. If a Foreign Subsidiary
Borrower and a Global Revolving Facility Lender agree, subject to (i) compliance
with the requirements set forth in this Section 2.22 and (ii) such Foreign
Subsidiary Borrower having complied with Sections 2.20 and 4.03, such Global
Revolving Facility Lender shall be permitted to provide an Ancillary Facility on
a bilateral basis to such Foreign Subsidiary Borrower. The total Ancillary
Commitments shall not at any time exceed the Ancillary Commitment Limit.
Ancillary Facilities may be provided solely by Global Revolving Facility Lenders
that have Global Revolving Facility Commitments.
     (b) Creation of Ancillary Facilities. To request the creation of an
Ancillary Facility, a Foreign Subsidiary Borrower shall deliver to the
Administrative Agent not later than 10 Business Days prior to the first date on
which such Ancillary Facility is proposed to be made available:
     (i) a notice in writing specifying:
     (A) the Foreign Subsidiary Borrower to which extensions of credit will be
made available thereunder;
     (B) the first date on which such Ancillary Facility shall be made available
and the expiration date of such Ancillary Facility (which shall be no later than
the Revolving Credit Maturity Date);
     (C) the type of Ancillary Facility being provided;
     (D) the identity of the Ancillary Lender; and
     (E) the amount of the Ancillary Commitment with respect to such Ancillary
Facility (which shall be expressed in Dollars and shall not (x) exceed the
Available Unused Commitment of such Ancillary Lender on the first date on which
such Ancillary Facility shall be made available or (y) when combined with all
Ancillary Commitments of the Ancillary Lenders, exceed the Ancillary Commitment
Limit) and the Foreign Currencies in which such Ancillary Facilities shall be
made available.



--------------------------------------------------------------------------------



 



91

     (ii) a copy of the Ancillary Facility Document with respect to such
Ancillary Facility (which shall be reasonably acceptable to the Administrative
Agent), together with a certificate of a Responsible Officer certifying that the
terms of such Ancillary Facility satisfy the requirements set forth in clauses
(i)(B) and (i)(E) above and in paragraph (d) of this Section; and
     (iii) such other information that the Administrative Agent may reasonably
request in connection with such Ancillary Facility.
The Administrative Agent shall give notice to each Global Revolving Facility
Lender of such matters. Notwithstanding anything to the contrary, the 10
Business Day notice period specified in the first sentence of this paragraph
shall not apply to any Restatement Effective Date Ancillary Facility.
     (c) Amendment of Ancillary Facilities. To request an amendment of an
Ancillary Facility, the applicable Foreign Subsidiary Borrower shall deliver to
the Administrative Agent, not later than five Business Days prior to the
effective date of such amendment, (i) a notice in writing (A) identifying the
Ancillary Facility to be amended, (B) the effective date of such Amendment and
(C) the documentation relating to such proposed amendment (which shall be
reasonably satisfactory to the Administrative Agent) and (ii) a certificate of a
Responsible Officer certifying that the terms of such Ancillary Facility, after
giving effect to such proposed amendment, satisfy the requirements set forth in
clauses (i)(B) and (i)(E) of paragraph (b) of this Section and in paragraph
(d) of this Section. The Administrative Agent shall give notice to each Global
Revolving Facility Lender of such matters.
     (d) Terms of Ancillary Facility. Each Ancillary Facility shall contain
terms and conditions acceptable to the applicable Ancillary Lender and the
applicable Foreign Subsidiary Borrower thereunder; provided that such terms
shall at all times: (i) be based upon normal commercial terms at the time of the
creation of such Ancillary Facility pursuant to paragraph (b) of this Section;
(ii) permit extensions of credit thereunder to be made only to such Foreign
Subsidiary Borrower; (iii) provide that the Ancillary Commitment of the
applicable Ancillary Lender under such Ancillary Facility shall not exceed such
Ancillary Lender’s Available Unused Commitment and that, in the event and on
such occasion that such Ancillary Commitment exceeds such Available Unused
Commitment, such Ancillary Commitment shall be automatically reduced by the
amount of such excess; (iv) provide that the Ancillary Commitment under such
Ancillary Facility be canceled, and that all extensions of credit under such
Ancillary Facility be repaid, not later than the Revolving Credit Maturity Date;
(v) provide that the conditions set forth in Section 4.02 shall be conditions to
each extension of credit under such Ancillary Facility; and (vi) not provide for
the payment of commitment fees in respect of the Ancillary Commitment for such
Ancillary Facility.
     (e) Termination and Demand for Repayment.



--------------------------------------------------------------------------------



 



92

     (i) Any Ancillary Facility shall be permitted to be terminated by the
applicable Ancillary Lender in accordance with the terms of such Ancillary
Facility and, upon the effective date of such termination (an “Ancillary
Facility Termination Date”), all Ancillary Credit Extensions under such
Ancillary Facility shall be refinanced with the proceeds of an Ancillary
Replacement Borrowing as set forth below, unless the Loans shall have been
accelerated pursuant to Section 7.01.
     (ii) Notwithstanding anything to the contrary set forth in the Ancillary
Facility Document relating to the Ancillary Facility to be terminated, the
Ancillary Lender seeking to terminate an Ancillary Facility shall deliver to the
Applicable Agent, with a copy to the applicable Foreign Subsidiary Borrower, a
written notice of termination (a “Notice of Termination”) not later than five
Business Days prior to the Ancillary Facility Termination Date specified in such
Notice of Termination for such Ancillary Facility. Each such Notice of
Termination shall specify:
     (A) the names of the applicable Foreign Subsidiary Borrower and Ancillary
Lender;
     (B) the aggregate amount of Ancillary Credit Extensions under the
applicable Ancillary Facility (which shall not exceed the Ancillary Commitment
in respect of such Ancillary Facility) (the “Ancillary Facility Repayment
Amount”); and
     (C) the applicable Ancillary Facility Termination Date.
     (iii) Following receipt of a Notice of Termination with respect to an
Ancillary Facility, the applicable Foreign Subsidiary Borrower shall deliver to
the Applicable Agent a written notice not later than 2:00 p.m., Local Time,
three Business Days prior to the Ancillary Facility Termination Date with
respect to such Ancillary Facility, which notice shall specify the following
information relating to an Ancillary Replacement Borrowing:
     (A) the name of the Eligible Borrower that shall make such Ancillary
Replacement Borrowing;
     (B) the currency in which such Ancillary Replacement Borrowing is to be
denominated (which shall be Dollars, Euros or Sterling);
     (C) the initial Interest Period to be applicable to such Ancillary
Replacement Borrowing, which shall be a period contemplated by clause (a) of the
definition of the term “Interest Period”; and



--------------------------------------------------------------------------------



 



93

     (D) the location and number of the applicable Eligible Borrower’s account
to which funds are to be disbursed.
     (iv) On the Ancillary Facility Termination Date for an Ancillary Facility,
the Global Revolving Facility Lenders shall make Loans composing an Ancillary
Replacement Borrowing in an aggregate principal amount equal to the Ancillary
Facility Repayment amount in accordance with Sections 2.02 and 2.06.
     (v) The Eligible Borrower to which such Ancillary Replacement Borrowing is
made shall use the proceeds of such Ancillary Replacement Borrowing solely
(i) to repay to the applicable Ancillary Lender all Funded Ancillary Credit
Extensions under such terminated Ancillary Facility and (ii) to deposit cash
collateral with such Ancillary Lender in respect of all Unfunded Ancillary
Credit Extensions under such terminated Ancillary Facility. Each deposit of cash
collateral pursuant to this paragraph shall be held by the applicable Global
Revolving Facility Lender as collateral for the payment and performance of the
obligations of the applicable Foreign Subsidiary Borrower in respect of Unfunded
Ancillary Credit Extensions under such terminated Ancillary Facility. Such
Global Revolving Facility Lender shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account; provided that,
on the CAM Exchange Date, the Administrative Agent shall assume exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of (i) for so
long as an Event of Default shall be continuing, the applicable Global Revolving
Facility Lender and (ii) at any other time, the applicable Eligible Borrower, in
each case, in Permitted Investments and at the risk and expense of such Eligible
Borrower, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the applicable Global Revolving Facility Lender to offset amounts
payable in respect of Unfunded Ancillary Credit Extensions made under such
terminated Ancillary Facility. In the event that after the Ancillary Facility
Termination Date for an Ancillary Facility but prior to the CAM Exchange Date,
an Unfunded Ancillary Credit Extension made under such terminated Ancillary
Facility shall expire without requiring payment, the portion of the cash
collateral deposited hereunder with respect to such expired Unfunded Ancillary
Credit Extension shall be distributed to the applicable Eligible Borrower.
     (f) Cancelation by Foreign Subsidiary Borrower. The Foreign Subsidiary
Borrower to which an Ancillary Facility has been made available shall be
permitted at any time to request the cancelation of all or a portion of such
Ancillary Facility by delivery of a notice in writing to the Administrative
Agent and the applicable Ancillary Lender, specifying the Ancillary Facility to
be canceled and the proposed cancelation



--------------------------------------------------------------------------------



 



94

date. Such notice shall be delivered not less than five Business Days prior to
the proposed cancelation date. Such cancelation shall be effective as of the
proposed cancelation date unless the Ancillary Facility Exposure under such
Ancillary Facility has not been reduced to zero as of such date.
     (g) Additional Information. Each Ancillary Lender shall report in writing
to the Administrative Agent and the U.S. Borrower on the first Business Day of
each fiscal quarter (i) the Ancillary Facility Exposure for each day during the
preceding fiscal quarter for each Ancillary Facility under which it is an
Ancillary Lender and (ii) the portion (expressed in Dollars) of its Ancillary
Commitment that was unused on each day during the preceding fiscal quarter for
each Ancillary Facility under which it is an Ancillary Lender. In addition, each
Foreign Subsidiary Borrower to which an Ancillary Facility has been made
available and each Ancillary Lender shall, upon request by the Administrative
Agent or U.S. Borrower, promptly supply the Administrative Agent or U.S.
Borrower, as applicable, with any information relating to the operation of such
Ancillary Facility (including the Ancillary Facility Exposure) as the
Administrative Agent or U.S. Borrower, as applicable, may reasonably request.
     (h) Conflict with Loan Documents. In the event of any conflict between the
terms of an Ancillary Facility Document and any other Loan Document (other than
an Ancillary Facility Document), the terms of such other Loan Document shall
govern.
     (i) Termination and Expiration of Ancillary Commitments. On each date on
which an Ancillary Facility expires, is terminated or is canceled (in whole or
in part), the Available Unused Commitment of the Ancillary Lender under such
Ancillary Facility shall be increased by an amount equal to the portion of such
Ancillary Facility that has expired or been canceled, unless the Global
Revolving Facility Commitments shall have been previously terminated.
     (j) Effect of Restatement Transactions on Existing Ancillary Facilities.
With respect to each Existing Ancillary Facility that is outstanding at the
Effective Funding Time:
     (i) to the extent such Existing Ancillary Facility was provided by an
Existing Global Revolving Facility Lender that will have a Global Revolving
Facility Commitment, such Existing Ancillary Facility shall remain outstanding
after the Effective Funding Time as an Ancillary Facility under this Agreement;
provided that if, at the Effective Funding Time, the Existing Ancillary
Commitment of such Lender with respect to such Ancillary Facility exceeds the
Available Unused Commitment of such Lender, such Ancillary Facility shall be
automatically reduced by the amount of such excess (with any required repayment
of Existing Ancillary Credit Extensions as a result of such reduction being
financed with the proceeds of an Ancillary Replacement Borrowing under the
Global Revolving Credit Facility at the Effective Funding Time); and



--------------------------------------------------------------------------------



 



95

     (ii) to the extent such Existing Ancillary Facility was provided by a
Global Revolving Facility Lender that will not have a Global Revolving Facility
Commitment, such Existing Ancillary Facility shall be automatically terminated
(with any required repayment of Existing Ancillary Credit Extensions as a result
of such termination being financed with the proceeds of a new Ancillary Facility
provided by a Global Revolving Facility Lender pursuant to this Section 2.22 or
the proceeds of an Ancillary Replacement Borrowing under the Global Revolving
Credit Facility at the Effective Funding Time).
     (k) Increase in Ancillary Commitments at Effective Funding Time. With
respect to any Existing Ancillary Facility outstanding at the Effective Funding
Time that will remain outstanding as an Ancillary Facility hereunder after the
Effective Funding Time pursuant to clause (j)(i) above, the applicable Global
Revolving Facility Lender and Foreign Subsidiary Borrower may elect to increase
the Ancillary Commitment with respect to such Ancillary Facility; provided that,
after giving effect thereto, (i) the total Ancillary Commitments do not exceed
the Ancillary Commitment Limit and (ii) the Ancillary Commitment of such Global
Revolving Facility Lender does not exceed the Available Unused Commitment of
such Global Revolving Facility Lender. Any increase in the Ancillary Commitment
with respect to any Existing Ancillary Facility remaining outstanding as an
Ancillary Facility hereunder after the Effective Funding Time shall be
considered an amendment of such Ancillary Facility subject to the terms of
paragraph (c) above.
     SECTION 2.23. Incremental Extensions of Credit. At any time after the
Effective Funding Time, subject to the terms and conditions set forth herein,
the Borrowers may from time to time, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy of such notice
to each of the Lenders), request to add additional term loans (the “Incremental
Extensions of Credit”) in minimum Dollar Equivalent principal amounts of
$50,000,000; provided that immediately prior to and after giving effect to any
Incremental Facility Amendment (as defined below), (a) no Default or Event of
Default has occurred and is continuing or shall result therefrom and (b) on a
Pro Forma Basis, as of the last day of the most recently ended fiscal quarter of
the U.S. Borrower for which financial statements have been delivered pursuant to
Section 5.04, the U.S. Borrower and the Subsidiaries shall be in compliance with
the covenants contained in Section 6.11 and 6.12. The Incremental Extensions of
Credit (a) shall be in an aggregate principal amount not exceeding $600,000,000,
(b) shall rank pari passu or junior in right of payment and right of security in
respect of the Collateral with the Term Loans and (c) other than amortization,
pricing and maturity date, shall have terms substantially similar to those with
respect to (1) in the case of Incremental Extensions of Credit in the form of a
tranche A facility, the Tranche A-1 Term Loans and (2) in the case of
Incremental Extensions of Credit in the form of a tranche B facility, the
Tranche B-1 Term Loans, in each case as in effect immediately prior to the
effectiveness of the applicable Incremental Facility Amendment; provided that
(i) the Incremental Extensions of Credit in the form of a tranche A facility
shall not have a final maturity date earlier than the Tranche A-1 Maturity Date
and the Incremental Extensions of Credit in the form of a tranche B facility
shall not have a final maturity date earlier than the Tranche B-



--------------------------------------------------------------------------------



 



96

1 Maturity Date, (ii) the Incremental Extensions of Credit in the form of a
tranche A facility shall not have a weighted average life that is shorter than
that of the then-remaining weighted average life of the Tranche A-1 Term Loans
and the Incremental Extensions of Credit in the form of a tranche B facility
shall not have a weighted average life that is shorter than that of the
then-remaining weighted average life of the Tranche B-1 Term Loans and
(iii) Incremental Extensions of Credit may be funded in Dollars, Euros or
Sterling (as agreed by the Lenders under the applicable Incremental Facility
Amendment). Any Person that elects to extend Incremental Extensions of Credit
shall be reasonably satisfactory to the applicable Borrower and the
Administrative Agent (any such Person being called an “Additional Lender”) and
shall become a Lender under this Agreement, pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement, giving effect to the
modifications permitted by this Section 2.23, and, as appropriate, the other
Loan Documents, executed by the applicable Borrower, each Additional Lender and
the Administrative Agent. Commitments in respect of Incremental Extensions of
Credit shall be Commitments under this Agreement. An Incremental Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.23. The effectiveness of any Incremental Facility
Amendment shall be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.02 (it being understood that all references to “the date of such
Borrowing” in such Section 4.02 shall be deemed to refer to the Incremental
Facility Closing Date). The proceeds of the Incremental Extensions of Credit
shall be used for general corporate purposes of the Borrower and the
Subsidiaries.
ARTICLE III
Representations and Warranties
     Each of Holdings, Intermediate Holdings and the Borrowers represents and
warrants to each of the Lenders that:
     SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01,
each of Holdings, Intermediate Holdings, the U.S. Borrower and each of the
Subsidiaries (a) is a partnership, limited liability company or corporation duly
organized, validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify could not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of each Borrower, to borrow and otherwise obtain credit
hereunder.



--------------------------------------------------------------------------------



 



97

     SECTION 3.02. Authorization. The execution, delivery and performance by
Holdings, Intermediate Holdings, the U.S. Borrower, and each of the Subsidiaries
of each of the Loan Documents to which it is a party, and the borrowings
hereunder and the transactions forming a part of the Restatement Transactions
(a) have been duly authorized by all corporate, stockholder, limited liability
company or partnership action required to be obtained by Holdings, Intermediate
Holdings, the U.S. Borrower and such Subsidiaries and (b) will not (i) violate
(A) any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents or by-laws of
Holdings, Intermediate Holdings, the U.S. Borrower or any such Subsidiary,
(B) any applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which
Holdings, Intermediate Holdings, the U.S. Borrower or any such Subsidiary is a
party or by which any of them or any of their property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancelation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in clause
(i) or (ii) of this Section 3.02, could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by Holdings, Intermediate Holdings, the
U.S. Borrower or any such Subsidiary, other than the Liens created by the Loan
Documents.
     SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings, Intermediate Holdings and each Borrower and constitutes,
and each other Loan Document when executed and delivered by each Loan Party that
is party thereto will constitute, a legal, valid and binding obligation of such
Loan Party enforceable against each such Loan Party in accordance with its
terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.
     SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Restatement Transactions, except for
(a) the filing of Uniform Commercial Code financing statements, (b) recordation
of amendments to the Mortgages, (c) such as have been made or obtained and are
in full force and effect, (d) such actions, consents and approvals the failure
to be obtained or made which could not reasonably be expected to have a Material
Adverse Effect and (e) filings or other actions listed on Schedule 3.04.
     SECTION 3.05. Financial Statements. The U.S. Borrower has heretofore
furnished to the Lenders combined balance sheets and combined statements of
income, cash flows and owners’ equity of Holdings and its subsidiaries as of and
for the fiscal years ended December 31, 2004, December 31, 2005 and December 31,
2006, audited by



--------------------------------------------------------------------------------



 



98

and accompanied by the opinion of Ernst & Young LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial position and results of operations of Holdings and subsidiaries as
of such dates and for such periods. None of Holdings, Intermediate Holdings, the
U.S. Borrower or any of the Subsidiaries has or shall have as of the Restatement
Effective Date any Guarantee, contingent liability or liability for Taxes, or
any long-term lease or unusual forward or long-term commitment, including any
interest rate or foreign currency hedging transaction, that individually is
material and is not reflected in the foregoing statements or the notes thereto,
other than pursuant to the Loan Documents. Such financial statements were
prepared in accordance with GAAP.
     SECTION 3.06. No Material Adverse Change or Material Adverse Effect. Since
December 31, 2006, there has been no material adverse change (or occurrence that
is reasonably likely to have a material adverse change) in the business,
operations, properties, assets or financial condition of the U.S. Borrower and
the Subsidiaries, taken as a whole.
     SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of
Holdings, Intermediate Holdings, the U.S. Borrower and the Subsidiaries has good
and marketable title to, or valid leasehold interests in, or easements or other
limited property interests in, all its properties and assets (including all
Mortgaged Properties), except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties and assets for their intended purposes and except where the
failure to have such title could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such properties
and assets are free and clear of Liens, other than Liens expressly permitted by
Section 6.02 or arising by operation of law.
     (b) Each of Holdings, Intermediate Holdings, the U.S. Borrower and the
Subsidiaries has complied with all obligations under all leases to which it is a
party, except where the failure to comply would not have a Material Adverse
Effect, and all such leases are in full force and effect, except leases in
respect of which the failure to be in full force and effect could not reasonably
be expected to have a Material Adverse Effect. Each of Holdings, Intermediate
Holdings, the U.S. Borrower and each of the Subsidiaries enjoys peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
     (c) Each of Holdings, Intermediate Holdings, the U.S. Borrower and the
Subsidiaries owns or possesses, or could obtain ownership or possession of, on
terms not materially adverse to it, all patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary for
the present conduct of its business, without any known conflict with the rights
of others, and free from any burdensome restrictions, except where such
conflicts and restrictions could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.



--------------------------------------------------------------------------------



 



99

     (d) As of the Restatement Effective Date, none of Holdings, Intermediate
Holdings, the U.S. Borrower and the Subsidiaries has received any notice of any
pending or contemplated condemnation proceeding affecting any of the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation that
remains unresolved as of the Restatement Effective Date.
     (e) None of Holdings, Intermediate Holdings, the U.S. Borrower and the
Subsidiaries is obligated on the Restatement Effective Date under any right of
first refusal, option or other contractual right to sell, assign or otherwise
dispose of any Mortgaged Property or any interest therein, except as permitted
under Section 6.02 or 6.05.
     SECTION 3.08. Subsidiaries. (a) As of the Restatement Effective Date, and
after giving effect to the Restatement Transactions, Holdings will have no
subsidiaries other than Intermediate Holdings, the U.S. Borrower and the
Subsidiaries.
     (b) Schedule 3.08(b) sets forth as of the Restatement Effective Date the
name and jurisdiction of incorporation, formation or organization of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Equity Interests owned by the U.S. Borrower or by any such Subsidiary.
     (c) As of the Restatement Effective Date, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
Holdings, Intermediate Holdings, the U.S. Borrower or any of the Subsidiaries,
except under the Loan Documents, rights of employees to purchase Equity
Interests of Holdings in connection with the Transactions or as set forth on
Schedule 3.08(c).
     SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority or in arbitration now pending or, to the
knowledge of Holdings or the U.S. Borrower, threatened in writing against or
affecting Holdings, Intermediate Holdings, the U.S. Borrower or any of the
Subsidiaries or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) as to which an adverse
determination is reasonably probable and which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or materially
adversely affect the Transactions.
     (b) None of Holdings, Intermediate Holdings, the U.S. Borrower, the
Subsidiaries and their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any law, rule or regulation (including any zoning,
building, Environmental Law, ordinance, code or approval or any building permit)
or any restriction of record or agreement affecting any Mortgaged Property, or
is in default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such



--------------------------------------------------------------------------------



 



100

violation or default could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
     SECTION 3.10. Federal Reserve Regulations. (a) None of Holdings,
Intermediate Holdings, the U.S. Borrower and the Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.
     (b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.
     SECTION 3.11. Investment Company Act. None of Holdings, Intermediate
Holdings, the U.S. Borrower and the Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.
     SECTION 3.12. Use of Proceeds. The Borrowers will use the proceeds of the
Tranche A-1 Term Loans, the Tranche B-1 Term Loans and the Revolving Loans made
at the Effective Funding Time to repay all obligations outstanding at the
Effective Funding Time in respect of the Tranche A Term Loans, the Tranche B
Term Loans, the Tranche B-2 Term Loans, the Tranche E Term Loans, the Existing
Revolving Loans and the Existing Swingline Loans, and to pay fees and expenses
in connection with the Restatement Transactions. The Borrowers will use the
proceeds of the Revolving Loans (other than the Revolving Loans made at the
Effective Funding Time) and Swingline Loans and will request the issuance of
Letters of Credit solely for general corporate purposes.
     SECTION 3.13. Tax Returns. Each of Holdings, Intermediate Holdings, the
U.S. Borrower and the Subsidiaries has timely filed or caused to be timely filed
all federal, and all material state and local, Tax returns (and, in the case of
a Foreign Subsidiary, except as provided in Schedule 3.13, all material Tax
returns required to be filed in the jurisdiction in which such Foreign
Subsidiary is organized) required to have been filed by it and has paid or
caused to be paid all material Taxes shown thereon to be due and payable by it
and all material assessments, except Taxes or assessments that are being
contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Holdings, Intermediate Holdings, the U.S. Borrower or
a Subsidiary has set aside on its books adequate reserves. Each of Holdings,
Intermediate Holdings, the U.S. Borrower and the Subsidiaries has paid in full
or made adequate provision (in accordance with GAAP) for the payment of all
Taxes due with respect to all periods ending on or before the Restatement
Effective Date, which Taxes, if not paid or adequately provided for, could
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 3.13, as of the Restatement Effective Date, with respect to each of
Holdings, Intermediate Holdings, the U.S. Borrower and the Subsidiaries, (a) no
material claims are being asserted in writing with respect to any Taxes, (b) to
the best of such party’s knowledge, no presently effective waivers or extensions
of statutes of limitation with



--------------------------------------------------------------------------------



 



101

respect to Taxes have been given or requested, (c) no Tax returns are being
examined by, and no written notification of intention to examine has been
received from, the Internal Revenue Service or, with respect to any material
potential Tax liability, any other Governmental Authority and (d) except as are
being contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Holdings, Intermediate Holdings, the U.S. Borrower or
a Subsidiary has set aside on its books adequate reserves, no currently pending
issues have been raised in writing by the Internal Revenue Service or any other
Governmental Authority with respect to any material potential Tax liability.
     SECTION 3.14. No Material Misstatements. (a) All written information (other
than the Projections, estimates and information of a general economic nature)
(the “Information”) concerning Holdings, Intermediate Holdings, the U.S.
Borrower, the Subsidiaries, the Restatement Transactions and any other
transactions contemplated hereby included in the Lenders’ Presentation or
otherwise prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Administrative Agent in connection with the
Restatement Transactions or the other transactions contemplated hereby, when
taken as a whole, were true and correct in all material respects as of the date
thereof, as of the date such Information was first furnished to the Lenders and
as of the Restatement Effective Date and did not contain any untrue statement of
a material fact as of any such date or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements were made.
     (b) The Projections and estimates prepared by or on behalf of the U.S.
Borrower or any of its representatives and that have been made available to any
Lenders or the Administrative Agent in connection with the Restatement
Transactions or the other transactions contemplated hereby (i) have been
prepared in good faith based upon assumptions believed by the U.S. Borrower to
be reasonable as of the date thereof, as of the date such Projections and
estimates were first furnished to the Lenders and as of the Restatement
Effective Date, and (ii) as of the Restatement Effective Date, have not been
modified in any material respect by the U.S. Borrower.
     SECTION 3.15. Employee Benefit Plans. (a) Each of the Borrowers, Holdings,
Intermediate Holdings, the Subsidiaries and the ERISA Affiliates is in
compliance with the applicable provisions of ERISA and the provisions of the
Code relating to Plans and Multiemployer Plans and the regulations and published
interpretations thereunder and any similar applicable non-U.S. law, except for
such noncompliance that could not reasonably be expected to have a Material
Adverse Effect. No Reportable Event has occurred during the past five years as
to which the Borrowers, Holdings, Intermediate Holdings, any Subsidiary or any
ERISA Affiliate was required to file a report with the PBGC, other than reports
that have been filed and reports the failure of which to file could not
reasonably be expected to have a Material Adverse Effect. As of the Restatement
Effective Date, the excess of the present value of all benefit liabilities under
each Plan of the Borrowers, Holdings, Intermediate Holdings, the Subsidiaries
and the ERISA Affiliates (based on those assumptions used to fund such Plan), as
of the last annual valuation date applicable thereto for which a valuation is
available, over the value of the assets of such Plan could not reasonably be
expected to have a Material Adverse



--------------------------------------------------------------------------------



 



102

Effect, and the excess of the present value of all benefit liabilities of all
underfunded Plans (based on those assumptions used to fund each such Plan) as of
the last annual valuation dates applicable thereto for which valuations are
available, over the value of the assets of all such underfunded Plans could not
reasonably be expected to have a Material Adverse Effect. None of the Borrowers,
Holdings, Intermediate Holdings, the Subsidiaries and the ERISA Affiliates has
incurred or could reasonably be expected to incur any Withdrawal Liability that
could reasonably be expected to have a Material Adverse Effect. None of the
Borrowers, Holdings, Intermediate Holdings, the Subsidiaries and the ERISA
Affiliates has received any written notification that any Multiemployer Plan is
in reorganization (or, after the effectiveness of Title II of the Pension Act,
that it is in endangered or critical status, within the meaning of Section 305
of ERISA) or has been terminated within the meaning of Title IV of ERISA, or has
knowledge that any Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated, where such reorganization or termination has
had or could reasonably be expected to have, through increases in the
contributions required to be made to such Plan or otherwise, a Material Adverse
Effect.
     (b) Each of Holdings, Intermediate Holdings, the U.S. Borrower and the
Subsidiaries is in compliance (i) with all applicable provisions of law and all
applicable regulations and published interpretations thereunder with respect to
any employee pension benefit plan or other employee benefit plan governed by the
laws of a jurisdiction other than the United States and (ii) with the terms of
any such plan, except, in each case, for such noncompliance that could not
reasonably be expected to have a Material Adverse Effect.
     SECTION 3.16. Environmental Matters. Except for the matters that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, neither the U.S. Borrower nor any of its Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) is subject to, or responsible for, any Environmental Liability, (iii) has
received notice of any claim with respect to any Environmental Liability or
(iv) knows of any facts or circumstances that would reasonably be expected to
result in any Environmental Liability.
     SECTION 3.17. Security Documents. (a) The U.S. Collateral Agreement is
effective to create in favor of the Collateral Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Collateral described in the U.S. Collateral Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Collateral Agent, and in the case of the other Collateral
described in the U.S. Collateral Agreement (other than the Intellectual Property
(as defined in the U.S. Collateral Agreement)), when financing statements and
other filings specified on Schedule 3 of the U.S. Perfection Certificate in
appropriate form are filed in the offices specified on Schedule 5 of the U.S.
Perfection Certificate, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and, subject to
Section 9-315 of the New York Uniform Commercial Code, the proceeds thereof, as
security for the Obligations to the extent perfection can be obtained by filing
Uniform



--------------------------------------------------------------------------------



 



103

Commercial Code financing statements, in each case prior and superior in right
to any other person (except, in the case of Collateral other than Pledged
Collateral, Liens expressly permitted by Section 6.02(a) and Liens having
priority by operation of law).
     (b) When the U.S. Collateral Agreement or a summary thereof is properly
filed in the United States Patent and Trademark Office and the United States
Copyright Office, and, with respect to Collateral in which a security interest
cannot be perfected by such filings, upon the proper filing of the financing
statements referred to in paragraph (a) above, the Collateral Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties
thereunder in the Intellectual Property, in each case prior and superior in
right to any other Person (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a lien on registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the
grantors after the Restatement Effective Date).
     (c) Each Foreign Pledge Agreement and each Foreign Security Agreement is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Collateral described in a Foreign Pledge Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Collateral Agent, and, in the case of the Collateral described
in a Foreign Security Agreement, when filings are made in the appropriate
offices in each relevant jurisdiction and the other actions, if any, specified
on such Schedule are taken, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations described therein, in each
case prior and superior in right to any other person (except, in the case of
Collateral other than Pledged Collateral, Liens expressly permitted by
Section 6.02(a) and Liens having priority by operation of law).
     (d) The Mortgages entered into after the Restatement Effective Date
pursuant to Section 5.10 shall be effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
Lien on all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when such Mortgages
are filed or recorded in the proper real estate filing or recording offices, the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the Uniform Commercial Code, the proceeds thereof,
in each case prior and superior in right to any other Person, other than with
respect to the rights of a Person pursuant to Liens expressly permitted by
Section 6.02(a) and Liens having priority by operation of law.
     SECTION 3.18. Location of Real Property and Leased Premises.
(a) Schedule 2B to the U.S. Perfection Certificate and each Foreign Perfection
Certificate lists



--------------------------------------------------------------------------------



 



104

completely and correctly as of the Restatement Effective Date all material real
property owned by Holdings, Intermediate Holdings, the U.S. Borrower and the
Subsidiary Loan Parties and the addresses thereof. As of the Restatement
Effective Date, Holdings, Intermediate Holdings, the U.S. Borrower and the
Subsidiaries own in fee all the real property set forth as being owned by them
on such Schedules.
     (b) Schedule 2B to the U.S. Perfection Certificate lists completely and
correctly as of the Restatement Effective Date all material real property leased
by Holdings, Intermediate Holdings, the U.S. Borrower and the Domestic
Subsidiary Loan Parties and the addresses thereof. As of the Restatement
Effective Date, Holdings, Intermediate Holdings, the U.S. Borrower and the
Domestic Subsidiary Loan Parties have valid leases in all the real property set
forth as being leased by them on such Schedules.
     SECTION 3.19. Solvency. (a) Immediately after giving effect to the
Restatement Transactions (i) the fair value of the assets of each Borrower
(individually) and the U.S. Borrower and the Subsidiaries on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of each Borrower (individually) and the
U.S. Borrower and the Subsidiaries on a consolidated basis, respectively;
(ii) the present fair saleable value of the property of each Borrower
(individually) and the U.S. Borrower and the Subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of each Borrower (individually) and the U.S. Borrower and the
Subsidiaries on a consolidated basis, respectively, on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) each Borrower
(individually) and the U.S. Borrower and the Subsidiaries on a consolidated
basis will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) each Borrower (individually) and the U.S. Borrower and the
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Restatement Effective Date.
     (b) None of Holdings or the Borrowers intend to, and does not believe that
it or any of its subsidiaries will, incur debts beyond its ability to pay such
debts as they mature, taking into account the timing and amounts of cash to be
received by it or any such subsidiary and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
subsidiary.
     SECTION 3.20. Labor Matters. There are no strikes pending or threatened
against Holdings, Intermediate Holdings, the U.S. Borrower or any of the
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. The hours worked and payments made
to employees of Holdings, Intermediate Holdings, the U.S. Borrower and the
Subsidiaries have not been in violation in any material respect of the Fair
Labor Standards Act or any other applicable law dealing with such matters. All
material payments due from Holdings, Intermediate Holdings, the U.S. Borrower or
any of the Subsidiaries or for which any claim may be made against Holdings,
Intermediate Holdings, the U.S. Borrower or any of the Subsidiaries, on account



--------------------------------------------------------------------------------



 



105

of wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Holdings, Intermediate Holdings,
the U.S. Borrower or such Subsidiary to the extent required by GAAP. Except as
set forth on Schedule 3.20, consummation of the Transactions will not give rise
to a right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which Holdings, Intermediate
Holdings, the U.S. Borrower or any of the Subsidiaries (or any predecessor) is a
party or by which Holdings, Intermediate Holdings, the U.S. Borrower or any of
the Subsidiaries (or any predecessor) is bound, other than collective bargaining
agreements that, individually or in the aggregate, are not material to Holdings,
Intermediate Holdings, the U.S. Borrower and the Subsidiaries, taken as a whole.
     SECTION 3.21. Insurance. Schedule 3.21 sets forth a true, complete and
correct description of all material insurance maintained by or on behalf of
Holdings, Intermediate Holdings, the U.S. Borrower or the Subsidiaries as of the
Restatement Effective Date. As of such date, such insurance is in full force and
effect. The U.S. Borrower believes that the insurance maintained by or on behalf
of Holdings, Intermediate Holdings, the U.S. Borrower and the Subsidiaries is
adequate.
ARTICLE IV
Conditions
     SECTION 4.01. Effectiveness of Restated Credit Agreement. (a) This
Agreement shall become effective upon the satisfaction of the following
conditions:
     (i) The Administrative Agent (or its counsel) shall have received from each
of Holdings, Intermediate Holdings, the U.S. Borrower, the Foreign Subsidiary
Borrowers party hereto and the Required Restatement Lenders either (A) a
counterpart of this Agreement (a “Lender Addendum”) signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a Lender Addendum.
     (ii) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Restatement Effective Date) of Simpson Thacher & Bartlett LLP, special counsel
for Holdings and the U.S. Borrower, substantially in the form of Exhibit O.
Holdings and the U.S. Borrower hereby request such counsel to deliver such
opinion.
     (iii) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Restatement Transactions and any other legal matters
relating to the Loan Parties, the Loan Documents or the Restatement
Transactions, all in form and



--------------------------------------------------------------------------------



 



106

substance reasonably satisfactory to the Administrative Agent and its counsel.
     (iv) The Administrative Agent shall have received a certificate of a
Responsible Officer of the U.S. Borrower, dated the Restatement Effective Date,
confirming compliance with the conditions precedent set forth in paragraphs
(b) and (c) of Section 4.02.
     (v) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Restatement Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.
     (vi) The Collateral Agent shall have received (i) all documents and
instruments required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create or perfect the Liens intended to be
created under the Security Documents after giving effect to the Restatement
Transactions (other than those described in Section 5.14 hereto), (ii) the
results of bring down searches of the Uniform Commercial Code filings made with
respect to the Domestic Subsidiary Loan Parties and (iii) completed Perfection
Certificates, dated the Restatement Effective Date and signed by a Responsible
Officer of the U.S. Borrower, together with all attachments contemplated
thereby.
     (vii) [Reserved].
     (viii) The Collateral Agent shall have received (i) amendments or
supplements to Security Documents set forth on Schedule 4.01 hereto providing
that the Tranche A-1 Term Loans, Tranche B-1 Term Loans and Revolving Loans (in
addition to the other Obligations described therein) shall be secured by a Lien
on the Collateral described therein and (ii) opinions of counsel set forth on
Schedule 4.01 hereto.
     (ix) The Administrative Agent shall have received evidence that the
insurance required by Section 5.02 of this Agreement and the Security Documents
is in effect.
     (x) A Reaffirmation Agreement substantially in the form of Exhibit P hereto
shall have been delivered by each party thereto.
     (xi) The Administrative Agent shall have received a Borrowing Request in
respect of Tranche A-1 Term Borrowings, Tranche B-1 Term Borrowings and
Revolving Borrowings, which Borrowing Request shall comply with the provisions
of Section 2.03 and shall provide for the Borrowings specified therein no later
than 5:00 p.m., New York City time, on May 31, 2007.



--------------------------------------------------------------------------------



 



107

     (xii) The Administrative Agent shall have received (A) audited consolidated
balance sheets and related statements of operations, shareholders’ equity and
cash flows of the U.S. Borrower and its subsidiaries for the fiscal years ended
December 31, 2006, December 31, 2005, and December 31, 2004, (B) unaudited
consolidated balance sheets and related statements of operations, shareholders’
equity and cash flows of the U.S. Borrower and its subsidiaries for the fiscal
quarter ended after December 31, 2006, and at least 45 days before the
Restatement Effective Date, in each case prepared in accordance with GAAP
(subject, in the case of clause (B), to normal year-end audit adjustments and
the absence of footnotes), and (C) a pro forma consolidated balance sheet of the
U.S. Borrower and its subsidiaries as of the end of the most recent fiscal
quarter ended at least 45 days before the Restatement Effective Date, after
giving effect to the Restatement Transactions and the other transactions
contemplated hereby.
     (xiii) The Administrative Agent shall have received projections of Holdings
and its subsidiaries through the fiscal year ending December 31, 2011, presented
on a quarterly basis through the end of 2007.
     (xiv) The Tranche A-1 Facility, Tranche B-1 Facility, U.S. Revolving
Facility and Global Revolving Facility shall have been rated by each of Moody’s
Investors Service, Inc. and Standard & Poor’s Ratings Group, Inc.
     (xv) The Administrative Agent shall have received all documentation and
other information that is reasonably requested in writing by the Administrative
Agent at least five Business Days prior to the Restatement Effective Date in
order to allow the Administrative Agent to comply with applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act (it being understood that, to the extent not provided on or prior to the
Restatement Effective Date, the Borrowers shall cooperate with the
Administrative Agent to provide all other documentation and other information
after the Restatement Effective Date as reasonably required by other Lenders in
order to allow them to comply with such rules and regulations).
     (xvi) All obligations (including all fees and other amounts) in respect of
the Tranche A Term Loans, Tranche B Term Loans, Tranche B-2 Term Loans, Tranche
E Term Loans, Existing Swingline Loans and Existing Revolving Loans shall have
been paid in full and all Commitments in respect thereof shall have been
terminated.
     The Administrative Agent shall notify the U.S. Borrower and the Lenders of
the Restatement Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, (A) this Agreement shall not become effective
unless each of the foregoing conditions is satisfied at or prior to 5:00 p.m.,
New York City time,



--------------------------------------------------------------------------------



 



108

on May 31, 2007 (and, in the event such conditions are not so satisfied or
waived, the Tranche A-1 Term Loan Commitments, the Tranche B-1 Term Loan
Commitments, the Global Revolving Facility Commitments and the U.S. Revolving
Facility Commitments shall terminate at such time).
          SECTION 4.02. All Credit Events. The obligations of (a) the Lenders
(including the Swingline Lenders) to make Loans and (b) any Issuing Bank to
issue Letters of Credit or increase the stated amounts of Letters of Credit
hereunder (each, a “Credit Event”) are subject to the satisfaction of the
conditions that, on the date of each Borrowing (other than an Ancillary
Replacement Borrowing) and on the date of each issuance, amendment, extension or
renewal of a Letter of Credit:
     (a) The Administrative Agent shall have received, in the case of a
Borrowing, a Borrowing Request as required by Section 2.03 (or a Borrowing
Request shall have been deemed given in accordance with the last paragraph of
Section 2.03) or, in the case of the issuance of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance of such Letter of Credit as required by
Section 2.05(b).
     (b) The representations and warranties set forth in Article III hereof
shall be true and correct in all material respects on and as of the date of such
Borrowing or issuance, amendment, extension or renewal of a Letter of Credit
(other than an amendment, extension or renewal of a Letter of Credit without any
increase in the stated amount of such Letter of Credit), as applicable, with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).
     (c) At the time of and immediately after such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, no Event of Default or Default
shall have occurred and be continuing.
Each Borrowing (other than an Ancillary Replacement Borrowing) and each
issuance, amendment, extension or renewal of a Letter of Credit shall be deemed
to constitute a representation and warranty by the applicable Borrower (in the
case of a Borrowing) and each Applicant Party (in the case of a Letter of
Credit) on the date of such Borrowing, issuance, amendment, extension or renewal
as applicable, as to the matters specified in paragraphs (b) and (c) of this
Section 4.02.
          SECTION 4.03. Credit Events Relating to Foreign Subsidiary Borrowers.
The obligations of (x) the Lenders (including the Swingline Foreign Currency
Lenders) to make Loans to any Foreign Subsidiary that becomes a Foreign
Subsidiary Borrower after the Restatement Effective Date, (y) any Issuing Bank
to issue Letters of Credit for the account of any such Foreign Subsidiary
Borrower and (z) any Ancillary Lender to make available an Ancillary Facility to
such Foreign Subsidiary Borrower, in each case to the



--------------------------------------------------------------------------------



 



109

extent designated in accordance with Section 2.20, are subject to the
satisfaction of the following conditions (which are in addition to the
conditions contained in Section 4.02):
     (a) With respect to the initial Loan made to, the initial Letter of Credit
issued at the request of, or the creation of an Ancillary Facility for, such
Foreign Subsidiary Borrower, whichever comes first,
     (i) the Administrative Agent (or its counsel) shall have received a Foreign
Subsidiary Borrower Agreement with respect to such Foreign Subsidiary Borrower
duly executed by all parties thereto; and
     (ii) the Administrative Agent shall have received such documents (including
legal opinions) and certificates as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing of
such Foreign Subsidiary Borrower, the authorization of Borrowings as they relate
to such Foreign Subsidiary Borrower and any other legal matters relating to such
Foreign Subsidiary Borrower or its Foreign Subsidiary Borrower Agreement, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.
     (b) The Administrative Agent and the applicable Ancillary Lender, if any,
shall be reasonably satisfied that Section 5.10(f) shall have been complied with
in respect of such Foreign Subsidiary Borrower and that the Collateral and
Guarantee Requirement shall have been satisfied with respect to such Foreign
Subsidiary Borrower and its subsidiaries; provided that the condition set forth
in this paragraph (b) need not be satisfied with respect to any Unsecured
Ancillary Facility.
ARTICLE V
Affirmative Covenants
     Each of Holdings, Intermediate Holdings and the Borrowers covenants and
agrees with each Lender that so long as this Agreement shall remain in effect
and until the Commitments have been terminated and the principal of and interest
on each Loan, all Fees and all other expenses or amounts payable under any Loan
Document shall have been paid in full and all Letters of Credit have been
canceled or have expired and all amounts drawn thereunder have been reimbursed
in full, unless the Required Lenders shall otherwise consent in writing, each of
Holdings, Intermediate Holdings and the Borrowers will, and will cause each of
the ERISA Affiliates and Subsidiaries to:
     SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence, except as otherwise expressly permitted under Section 6.05,
and except for the liquidation or dissolution of Subsidiaries if the assets of
such Subsidiaries to the extent they exceed estimated liabilities are acquired
by a Borrower or a Wholly Owned Subsidiary of a Borrower in such liquidation or
dissolution, provided that Subsidiaries that



--------------------------------------------------------------------------------



 



110

are Loan Parties may be liquidated into Subsidiaries that are not Loan Parties
only to the extent that such liquidation is treated as an investment by a
Subsidiary Loan Party in a Subsidiary that is not a Loan Party under
Section 6.04(a).
     (b) Do or cause to be done all things necessary to (i) obtain, preserve,
renew, extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business, (ii) comply in all material respects with all material applicable
laws, rules, regulations (including any zoning, building, ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting the Mortgaged Properties and judgments, writs, injunctions, decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted and (iii) at all times maintain and preserve all property necessary to
the normal conduct of its business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith,
if any, may be properly conducted at all times (in each case except as expressly
permitted by this Agreement).
     SECTION 5.02. Insurance. (a) Keep its insurable properties insured at all
times by financially sound and reputable insurers in such amounts as shall be
customary for similar businesses and maintain such other reasonable insurance
(including, to the extent consistent with past practices, self-insurance), of
such types, to such extent and against such risks, as is customary with
companies in the same or similar businesses and maintain such other insurance as
may be required by law or any other Loan Document.
     (b) Cause all such property and casualty insurance policies with respect to
the Mortgaged Properties to be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable endorsement, in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent, which endorsement shall provide that, from and after the Restatement
Effective Date, if the insurance carrier shall have received written notice from
the Administrative Agent or the Collateral Agent of the occurrence of an Event
of Default, the insurance carrier shall pay all proceeds otherwise payable to
the U.S. Borrower or the Loan Parties under such policies directly to the
Collateral Agent; cause all such policies to provide that neither the U.S.
Borrower, the Administrative Agent, the Collateral Agent nor any other party
shall be a coinsurer thereunder and to contain a “Replacement Cost Endorsement”,
without any deduction for depreciation, and such other provisions as the
Administrative Agent or the Collateral Agent may reasonably (in light of a
Default or a material development in respect of the insured Mortgaged Property)
require from time to time to protect their interests; deliver original or
certified copies of all such policies or a certificate of an insurance broker to
the Collateral Agent; cause each such policy to provide that it shall not be
canceled, modified or not renewed upon less than 30 days’ prior written notice
thereof by the insurer to the Administrative Agent and the Collateral Agent;
deliver to the Administrative Agent and the Collateral Agent, prior to the
cancelation, modification or nonrenewal of any such policy of insurance, a copy
of a renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Administrative



--------------------------------------------------------------------------------



 



111

Agent and the Collateral Agent), or insurance certificate with respect thereto,
together with evidence satisfactory to the Administrative Agent and the
Collateral Agent of payment of the premium therefor.
     (c) If at any time the area in which the Premises (as defined in the
Mortgages) are located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such reasonable total amount as the
Administrative Agent or the Collateral Agent may from time to time reasonably
require, and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as it may be amended from
time to time.
     (d) With respect to each Mortgaged Property, carry and maintain
comprehensive general liability insurance including the “broad form CGL
endorsement” and coverage on an occurrence basis against claims made for
personal injury (including bodily injury, death and property damage) and
umbrella liability insurance against any and all claims, in each case in amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar industry operating in the same or similar locations naming the
Collateral Agent as an additional insured, on forms reasonably satisfactory to
the Collateral Agent.
     (e) Notify the Administrative Agent and the Collateral Agent promptly
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.02 is taken out
by Holdings, Intermediate Holdings, the U.S. Borrower or any of the
Subsidiaries; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies, or an
insurance certificate with respect thereto.
     (f) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:
     (i) none of the Agents, the Lenders, the Issuing Bank and their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (A) the U.S. Borrower and the other Loan Parties shall look
solely to their insurance companies or any other parties other than the
aforesaid parties for the recovery of such loss or damage and (B) such insurance
companies shall have no rights of subrogation against the Agents, the Lenders,
any Issuing Bank or their agents or employees. If, however, the insurance
policies do not provide waiver of subrogation rights against such parties, as
required above, then each of Holdings, Intermediate Holdings and the U.S.
Borrower hereby agree, to the extent permitted by law, to waive, and to cause
each of the Subsidiaries to waive, its right of recovery, if any, against the
Agents, the Lenders, any Issuing Bank and their agents and employees; and



--------------------------------------------------------------------------------



 



112

     (ii) the designation of any form, type or amount of insurance coverage by
the Administrative Agent or the Collateral Agent under this Section 5.02 shall
in no event be deemed a representation, warranty or advice by the Administrative
Agent, the Collateral Agent or the Lenders that such insurance is adequate for
the purposes of the business of Holdings, Intermediate Holdings, the U.S.
Borrower and the Subsidiaries or the protection of their properties.
     SECTION 5.03. Taxes. Pay and discharge promptly when due all material
Taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and Holdings, Intermediate
Holdings, the U.S. Borrower or the affected Subsidiary, as applicable, shall
have set aside on its books reserves in accordance with GAAP with respect
thereto and such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation.



--------------------------------------------------------------------------------



 



113

     SECTION 5.04. Financial Statements, Reports, etc. Furnish to the
Administrative Agent (which will furnish such information to the Lenders):
     (a) within 90 days (or such shorter period as the SEC shall specify for the
filing of Annual Reports on Form 10-K) after the end of each fiscal year, a
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity showing the financial position of the U.S. Borrower and the
Subsidiaries as of the close of such fiscal year and the consolidated results of
their operations during such year, all audited by independent public accountants
of recognized national standing reasonably acceptable to the Administrative
Agent and accompanied by an opinion of such accountants (which shall not be
qualified in any material respect) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the U.S. Borrower and the Subsidiaries on
a consolidated basis in accordance with GAAP (it being understood that the
delivery by the U.S. Borrower of Annual Reports on Form 10-K of the U.S.
Borrower and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.04(a) to the extent such Annual Reports include the information
specified herein); provided that, in the event that (i) either Holdings or
Intermediate Holdings becomes subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, and
(ii) Holdings or Intermediate Holdings, as applicable, is not engaged in any
business or business activity other than that which is expressly permitted under
Section 6.08, this clause may be satisfied by the provision of consolidated
financial statements of Holdings or Intermediate Holdings, as applicable, in a
manner consistent with the other requirements of this clause, and all references
to the U.S. Borrower in this clause shall instead be deemed to be references to
Holdings or Intermediate Holdings, as applicable;
     (b) within 45 days (or such shorter period as the SEC shall specify for the
filing of Quarterly Reports on Form 10-Q) after the end of each of the first
three fiscal quarters of each fiscal year, a consolidated balance sheet and
related statements of operations and cash flows showing the financial position
of the U.S. Borrower and the Subsidiaries as of the close of such fiscal quarter
and the consolidated results of their operations during such fiscal quarter and
the then-elapsed portion of the fiscal year, all certified by a Financial
Officer of the U.S. Borrower, on behalf of the U.S. Borrower, as fairly
presenting, in all material respects, the financial position and results of
operations of the U.S. Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the delivery by the U.S.
Borrower of Quarterly Reports on Form 10-Q of the U.S. Borrower and its
consolidated subsidiaries shall satisfy the requirements of this Section 5.04(b)
to the extent such Quarterly Reports include the information specified herein);
provided that, in the event that (i) either Holdings or Intermediate Holdings
becomes subject to the reporting requirements of Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, and (ii) Holdings or Intermediate
Holdings, as applicable, is not engaged in any business or business activity
other than that which is expressly permitted under Section 6.08, this clause may
be satisfied by the provision of consolidated financial statements of Holdings
or Intermediate Holdings, as applicable, in a manner consistent with the other
requirements

 



--------------------------------------------------------------------------------



 



 114
of this clause, and all references to the U.S. Borrower in this clause shall
instead be deemed to be references to Holdings or Intermediate Holdings, as
applicable;
     (c) (x) no later than five Business Days after any delivery of financial
statements under (a) or (b) above, a certificate of a Financial Officer of the
U.S. Borrower (i) certifying that no Event of Default or Default has occurred
or, if such an Event of Default or Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating (A) compliance with the
covenants contained in Sections 6.11 and 6.12, and (B) the calculation of the
Leverage Ratio as of the end of the applicable fiscal quarter for purposes of
determining the Applicable Margin with respect to each Loan and Commitment Fees
with respect to each Revolving Loan and (y) no later than five Business Days
after any delivery of financial statements under (a) above, a certificate of the
accounting firm opining on or certifying such statements stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default (which certificate may be limited to accounting
matters and disclaims responsibility for legal interpretations);
     (d) promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by Holdings,
Intermediate Holdings, the U.S. Borrower or any of the Subsidiaries with the
SEC, or distributed to its stockholders generally, as applicable; provided that
the delivery requirements in this clause (d) shall be deemed satisfied upon the
filing of such materials with the SEC using its Electronic Data Gathering
Analysis and Retrieval System or any successor or system;
     (e) if, as a result of any change in accounting principles and policies
from those as in effect on the Closing Date, the consolidated financial
statements delivered pursuant to paragraph (a) or (b) above will differ in any
material respect from the consolidated financial statements that would have been
delivered pursuant to such clauses had no such change in accounting principles
and policies been made, then, together with the first delivery of financial
statements pursuant to paragraph (a) and (b) above following such change, a
schedule prepared by a Financial Officer on behalf of Holdings, Intermediate
Holdings or the U.S. Borrower, as applicable, reconciling such changes to what
the financial statements would have been without such changes;
     (f) upon the reasonable request of the Administrative Agent, deliver
updated Perfection Certificates (or, to the extent such request relates to
specified information contained in the Perfection Certificates, such
information) reflecting all changes since the date of the information most
recently received pursuant to this paragraph (f), Section 4.01(a)(vi) or
Section 5.10(e);
     (g) promptly, a copy of all reports submitted to the Board of Directors (or
any committee thereof) of any of Holdings, Intermediate Holdings, the U.S.
Borrower or any Subsidiary in connection with any material interim or special
audit made by



--------------------------------------------------------------------------------



 



115

independent accountants of the books of Holdings, Intermediate Holdings, the
U.S. Borrower or any Subsidiary; and
     (h) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, Intermediate
Holdings, the U.S. Borrower or any of the Subsidiaries, or compliance with the
terms of any Loan Document, or such consolidating financial statements, as in
each case the Administrative Agent may reasonably request.
     SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative
Agent written notice of the following promptly after any Responsible Officer of
the U.S. Borrower obtains actual knowledge thereof:
     (a) any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;
     (b) the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against Holdings, Intermediate Holdings, the U.S. Borrower or any
of the Subsidiaries as to which an adverse determination is reasonably probable
and which could reasonably be expected to have a Material Adverse Effect;
     (c) any other development specific to Holdings, Intermediate Holdings, the
U.S. Borrower or any of the Subsidiaries that is not a matter of general public
knowledge and that has had, or could reasonably be expected to have, a Material
Adverse Effect; and
     (d) the occurrence of any ERISA Event, that together with all other ERISA
Events that have occurred, could reasonably be expected to result in liability
of Holdings, Intermediate Holdings, the U.S. Borrower, the Subsidiaries and all
ERISA Affiliates in an aggregate amount in excess of $60,000,000.
     SECTION 5.06. Compliance with Laws. Comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect;
provided that this Section 5.06 shall not apply to Environmental Laws, which are
the subject of Section 5.09, or to laws related to Taxes, which are the subject
of Section 5.03.
     SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Agents or, upon the occurrence and during the continuance of
an Event of Default, any Lender to visit and inspect the financial records and
the properties of Holdings, Intermediate Holdings, the U.S. Borrower or any of
the Subsidiaries at reasonable times, upon reasonable prior notice to Holdings,
Intermediate Holdings, or the U.S. Borrower, and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any persons designated by the Agents or, upon the occurrence and during
the continuance of an Event of Default, any Lender upon reasonable



--------------------------------------------------------------------------------



 



116

prior notice to Holdings, Intermediate Holdings or the U.S. Borrower to discuss
the affairs, finances and condition of Holdings, Intermediate Holdings, the U.S.
Borrower or any of the Subsidiaries with the officers thereof and independent
accountants therefor (subject to reasonable requirements of confidentiality,
including requirements imposed by law or by contract).
     SECTION 5.08. Use of Proceeds. Use the proceeds of the Tranche A-1 Term
Loans, the Tranche B-1 Term Loans and the Revolving Loans made at the Effective
Funding Time solely to repay all obligations outstanding at the Effective
Funding Time in respect of the Tranche A Term Loans, the Tranche B Term Loans,
the Tranche B-2 Term Loans, the Tranche E Term Loans, the Existing Revolving
Facilities and the Swingline Loans, and to pay fees and expenses in connection
with the Restatement Transactions. Use the proceeds of the Revolving Loans
(other than the Revolving Loans made at the Effective Funding Time) and
Swingline Loans and request issuance of Letters of Credit solely for general
corporate purposes. In the case of an Eligible Borrower, use the proceeds of an
Ancillary Replacement Borrowing only for the purposes set forth in
Section 2.22(e).
     SECTION 5.09. Compliance with Environmental Laws. Comply, and make
reasonable efforts to cause all lessees and other persons occupying its
properties to comply, with all Environmental Laws applicable to its operations
and properties; and obtain and renew all material, authorizations and permits
required pursuant to Environmental Law for its operations and properties; and to
conduct any investigations and/or remediations required by Environmental Laws,
except, in each case with respect to this Section 5.09, to the extent the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
     SECTION 5.10. Further Assurances; Additional Mortgages. (a) Execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents), that may be
required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties and provide to the
Administrative Agent, from time to time upon reasonable request of the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.
     (b) If any asset (including any real property or improvements thereto or
any interest therein) that has an individual fair market value in an amount
having a Dollar Equivalent greater than $10,000,000 is acquired by the U.S.
Borrower or any other Loan Party after the Restatement Effective Date or owned
by an entity at the time it becomes a Subsidiary Loan Party (in each case other
than assets constituting Collateral under a Security Document that become
subject to the Lien of such Security Document upon acquisition thereof), cause
such asset to be subjected to a Lien securing the Obligations and take, and
cause the Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens,



--------------------------------------------------------------------------------



 



117

including actions described in paragraph (a) of this Section, all at the expense
of the Loan Parties, subject to paragraph (h) below.
     (c) In the case of the U.S. Borrower, grant and cause each of the Domestic
Subsidiary Loan Parties to grant to the Collateral Agent security interests and
mortgages in such real property of the U.S. Borrower or any such Domestic
Subsidiary Loan Parties as are not covered by the original U.S. Mortgages, to
the extent acquired after the Restatement Effective Date and having a value at
the time of acquisition in excess of $10,000,000 pursuant to documentation
substantially in the form of the U.S. Mortgages delivered to the Collateral
Agent on the Restatement Effective Date or in such other form as is reasonably
satisfactory to the Collateral Agent (each, an “Additional Mortgage”) and
constituting valid and enforceable perfected Liens superior to and prior to the
rights of all third persons subject to no other Liens except as are expressly
permitted by Section 6.02 or arising by operation of law, at the time of
perfection thereof, record or file, and cause each such Subsidiary to record or
file, the Additional Mortgage or instruments related thereto in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the Liens in favor of the Collateral Agent required to be granted pursuant to
the Additional Mortgages and pay, and cause each such Subsidiary to pay, in
full, all Taxes, fees and other charges payable in connection therewith, in each
case subject to paragraph (h) below.
     (d) If any additional direct or indirect subsidiary of Holdings is formed
or acquired after the Restatement Effective Date if such subsidiary is a
Domestic Subsidiary Loan Party, within five Business Days after the date such
subsidiary is formed or acquired, notify the Administrative Agent and the
Lenders thereof and, within 20 Business Days after the date such subsidiary is
formed or acquired, cause the Collateral and Guarantee Requirement to be
satisfied with respect to such subsidiary and with respect to any Equity
Interest in or Indebtedness of such subsidiary owned by or on behalf of any Loan
Party.
     (e) In the case of the U.S. Borrower, (i) furnish to the Collateral Agent
prompt written notice of any change (A) in any Loan Party’s corporate name,
(B) in any Loan Party’s identity or corporate structure or (C) in any Loan
Party’s organizational identification number; provided that the U.S. Borrower
shall not effect or permit any such change unless all filings have been made, or
will have been made within any statutory period, under the Uniform Commercial
Code or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral for the benefit of the Secured Parties
and (ii) promptly notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.
     (f) Prior to any Foreign Subsidiary becoming a Foreign Subsidiary Loan
Party, cause (i) the Collateral and Guarantee Requirement to be satisfied with
respect to such Foreign Subsidiary, (ii) the Equity Interests and Pledged
Collateral (if any) of such Foreign Subsidiary to be pledged pursuant to a
Foreign Pledge Agreement and (iii) after giving effect to paragraph (h) below,
at least a substantial portion of the assets (as reasonably determined by the
Administrative Agent) of such Foreign Subsidiary to be



--------------------------------------------------------------------------------



 



118

subject to a valid first lien in favor of the Collateral Agent for the benefit
of the Secured Parties.
     (g) [Intentionally Omitted]
     (h) The Collateral and Guarantee Requirement and the other provisions of
this Section 5.10 need not be satisfied with respect to (i) any real property
held by Holdings, Intermediate Holdings, the U.S. Borrower or any Subsidiary as
a lessee under a lease, (ii) any Equity Interests acquired after the Restatement
Effective Date pursuant to Section 6.04(s) if, and to the extent that, and for
so long as (A) doing so would violate applicable law or a contractual obligation
binding on such Equity Interests and (B) such law or obligation existed at the
time of the acquisition thereof and was not created or made binding on such
Equity Interests in contemplation of or in connection with the acquisition of
such Subsidiary (provided that the foregoing clause (B) shall not apply in the
case of a joint venture, including a joint venture that is a Subsidiary),
(iii) any assets acquired after the Restatement Effective Date, to the extent
that, and for so long as, taking such actions would violate a contractual
obligation binding on such assets that existed at the time of the acquisition
thereof and was not created or made binding on such assets in contemplation or
in connection with the acquisition of such assets (except in the case of assets
acquired with Indebtedness that constitutes a Capital Lease Obligation, mortgage
financing or purchase money financing and that is secured by a Lien permitted
pursuant to Section 6.02(r)) or (iv) any Subsidiary or asset with respect to
which the Collateral Agent determines that the cost of the satisfaction of the
Collateral and Guarantee Requirement or the provisions of this Section 5.10 with
respect thereto exceeds the value of the security afforded thereby; provided
that upon the reasonable request of the Collateral Agent, the U.S. Borrower
shall, and shall cause any applicable Subsidiary to, use commercially reasonable
efforts to have waived or eliminated any contractual obligation of the types
described in clauses (ii) and (iii) above, other than those set forth in joint
venture agreements to which the U.S. Borrower or a Subsidiary is party.
     SECTION 5.11. Fiscal Year; Accounting. In the case of the U.S. Borrower,
cause its fiscal year to end on December 31.
     SECTION 5.12. [Intentionally Omitted].
     SECTION 5.13. Proceeds of Certain Dispositions. If, as a result of the
receipt of any cash proceeds by the U.S. Borrower or any Subsidiary in
connection with any sale, transfer, lease or other disposition of any asset,
including any Equity Interest, the U.S. Borrower would be required by the terms
of the New Senior Note Indentures, Senior Note Indentures or Senior Subordinated
Note Indentures to make an offer to purchase any New Senior Notes, Senior Notes
or Senior Subordinated Notes, as applicable, then, in the case of the U.S.
Borrower or a Subsidiary, prior to the first day on which the U.S. Borrower
would be required to commence such an offer to purchase, (i) prepay Loans in
accordance with Section 2.11 or (ii) acquire assets, Equity Interests or other
securities in a manner that is permitted by Section 6.04 or Section 6.05, in
each case in a manner that will eliminate any such requirement to make such an
offer to purchase.



--------------------------------------------------------------------------------



 



119

     SECTION 5.14. Post Restatement Effective Date Matters. The U.S. Borrower
shall, or shall cause the applicable Loan Party to, deliver to the Collateral
Agent, no later than 90 days after the Restatement Effective Date, or by such
later date as the Collateral Agent deems appropriate, (i) amendments or
supplements to Security Documents set forth on Schedule 5.14(a) hereto (and all
related documents reasonably requested by the Administrative Agent) providing
that the Tranche A Term Loans, Tranche A-1 Term Loans, Tranche B-1 Term Loans
and Revolving Loans (in addition to the other Obligations described therein)
shall be secured by a Lien on the Collateral described therein, (ii) opinions of
counsel set forth on Schedule 5.14(b) and (iii) promissory notes evidencing
Indebtedness owing to Loan Parties set forth on Schedule 5.14(c). The U.S.
Borrower shall cause the annual accounts of Finco for the fiscal year 2005 to be
approved by Finco’s shareholders and filed with the Luxembourg trade register on
or prior to June 30, 2007 (or such later date as the Administrative Agent shall
determine in its sole discretion).
     SECTION 5.15. Collateral Release. (a) Immediately upon the commencement of
any Collateral Release Period, the security interests of the Collateral Agent
and the other Secured Parties in the Collateral shall automatically be
terminated and released; provided that the Guarantee of each Loan Party of the
Obligations pursuant to the Loan Documents shall remain in effect during any
such Collateral Release Period. During any Collateral Release Period, the
Administrative Agent and the Collateral Agent shall execute and deliver, at the
U.S. Borrower’s expense, all documents or other instruments that the U.S.
Borrower shall reasonably request to evidence the termination and release of
such security interests and shall return all Collateral in their possession to
the U.S. Borrower.
     (b) During any Collateral Release Period:
     (i) The representations and warranties set forth in Section 3.17 shall not
be required to be true and correct in any respect in connection with any Credit
Event occurring during such period, and the inaccuracy in any respect of such
representations and warranties shall not give rise to any Default or Event of
Default pursuant to Section 7.01(a);
     (ii) Holdings, Intermediate Holdings and the Borrowers shall not be
required to comply with the terms of Sections 5.02(b), (c), (d) or (e);
     (iii) Holdings, Intermediate Holdings and the Borrowers shall not be
required to comply with the terms of Section 5.10 to the extent such terms
require the creation and perfection of security interests or Liens on Collateral
(it being understood that Holdings, Intermediate Holdings and the Borrowers
shall continue to be required to comply with the terms of Section 5.10 that
require the provision of Guarantees by Loan Parties in respect of the
Obligations); and



--------------------------------------------------------------------------------



 



120

     (iv) The occurrence of any of the events described in Section 7.01(l)(ii)
shall not constitute or give rise to any Default or Event of Default.
     (c) Upon the termination of any Collateral Release Period, the security
interests of the Collateral Agent and the Secured Parties in the Collateral
shall automatically, without any further action on the part of the
Administrative Agent, the Collateral Agent, the Secured Parties or any Loan
Party, be reinstated and the provisions of Section 5.15(a) and (b) shall no
longer apply (until the commencement of a subsequent Collateral Release Period).
Promptly following the termination of any Collateral Release Period, the Loan
Parties shall execute any and all documents, financing statements, agreements
and instruments, and take all such actions (including the filing and recording
of financing statements, mortgages, fixture filings and other documents) that
may be required under applicable law or that the Administrative Agent or
Collateral Agent shall reasonably request, to reinstate such security interests
and to cause the Collateral and Guarantee Requirement to be satisfied (all at
the expense of the Loan Parties), including with respect to any Subsidiaries or
assets that would have been subjected to the Collateral and Guarantee
Requirement under Section 5.10 had such terminated Collateral Release Period not
been in effect; provided that all such actions shall be completed (i) with
respect to the security interests in Collateral held by Holdings, Intermediate
Holdings, the U.S. Borrower and each Domestic Subsidiary Loan Party (other than
owned real property), no later than 30 days after the date of termination of
such Collateral Release Period, (ii) with respect to Collateral held by
Holdings, Intermediate Holdings, the U.S. Borrower and each Domestic Subsidiary
Loan Party that constitutes owned real property, no later than 45 days after the
date of termination of such Collateral Release Period and (iii) with respect to
Collateral held by any Foreign Subsidiary Loan Party, no later than 90 days
after the date of termination of such Collateral Release Period (or, in each
case, such later date as the Collateral Agent shall deem appropriate).
ARTICLE VI
Negative Covenants
     Each of Holdings, Intermediate Holdings and the Borrowers covenants and
agrees with each Lender that, so long as this Agreement shall remain in effect
and until the Commitments have been terminated and the principal of and interest
on each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, none of
Holdings, Intermediate Holdings or the U.S. Borrower will, or will cause or
permit any of the Subsidiaries to:
     SECTION 6.01. Indebtedness. Permit Holdings, Intermediate Holdings or any
Subsidiary to incur, create, assume or permit to exist any Indebtedness, except:
     (a) Indebtedness created hereunder and under the other Loan Documents;



--------------------------------------------------------------------------------



 



121

     (b) Indebtedness of the Subsidiaries pursuant to Swap Agreements permitted
by Section 6.13;
     (c) Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees for the benefit of) any person providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance to the U.S. Borrower or any Subsidiary, pursuant
to reimbursement or indemnification obligations to such person, provided that
upon the incurrence of Indebtedness with respect to reimbursement obligations
regarding workers’ compensation claims, such obligations are reimbursed not
later than 30 days following such incurrence;
     (d) Indebtedness of any Borrower to any Subsidiary and any Subsidiary to
any Borrower or any other Subsidiary, provided that (i) Indebtedness of the
Subsidiaries that are not Loan Parties to the Borrowers and the Subsidiary Loan
Parties shall be subject to Section 6.04(d) and (ii) Indebtedness of any
Borrower to any Subsidiary and Indebtedness of any other Loan Party to any
Subsidiary that is not a Subsidiary Loan Party (the “Subordinated Intercompany
Debt”) shall be subordinated to the Obligations on terms reasonably satisfactory
to the Administrative Agent (other than Indebtedness of any Loan Party in
respect of loans made by Fortuna described on Schedule 6.07);
     (e) Indebtedness of the Subsidiaries in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and completion guarantees and similar
obligations, in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business and any extension, renewal or refinancing thereof to
the extent that the amount of refinancing Indebtedness is not greater than the
amount of Indebtedness being refinanced (plus unpaid accrued interest and
premium thereon);
     (f) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished promptly after its incurrence;
     (g) Guarantees by Holdings, Intermediate Holdings and the Subsidiaries of
the New Senior Notes, Senior Notes, the Senior Subordinated Notes and any
Permitted Notes Refinancing Indebtedness, in each case pursuant to the terms of
the New Senior Note Indentures, Senior Note Indentures or Senior Subordinated
Note Indentures, or the definitive documentation with respect to such Permitted
Notes Refinancing Indebtedness, as applicable;
     (h) Indebtedness arising from agreements of a Subsidiary providing for
indemnification, adjustment of purchase price or similar obligations, in each
case, incurred or assumed in connection with the disposition of any business,
assets or a Subsidiary, other than Guarantees of Indebtedness incurred by any
person acquiring all or any portion of such business, assets or a Subsidiary for
the purpose of financing such acquisition;



--------------------------------------------------------------------------------



 



122

     (i) in the case of Intermediate Holdings, the Intermediate Holdings Loan;
     (j) the Permitted Receivables Financing;
     (k) the Finco Loan and the Foreign Acquiror Loans;
     (l) letters of credit and bank guarantees (other than Letters of Credit
issued pursuant to Section 2.05) having an aggregate face amount not in excess
of $100,000,000;
     (m) (i) Indebtedness of the Subsidiaries in an aggregate principal amount
at any time outstanding pursuant to this paragraph (m) not in excess of
$300,000,000, to the extent that the Net Proceeds of such Indebtedness are
applied to prepay Term Loans pursuant to Section 2.11(c), provided that (A) the
stated maturity of such Indebtedness is no earlier than 180 days after the
Tranche B-1 Maturity Date or the maturity date of any Incremental Extension of
Credit outstanding on the date of issuance of such Indebtedness, (B) the
weighted average life of such Indebtedness is no shorter than the then-remaining
weighted average life of the Tranche B-1 Term Loans or any Incremental
Extensions of Credit outstanding on the date of issuance of such Indebtedness,
(C) such Indebtedness shall not be secured by any collateral and (D) all other
terms (excluding interest rates and redemption premiums) of such Indebtedness
shall not be less favorable to the Lenders in any material respect than those
contained in the Senior Notes (or, if such Indebtedness is subordinated to the
Obligations, the Senior Subordinated Notes) and (ii) Guarantees by Holdings,
Intermediate Holdings and the Subsidiaries of Indebtedness permitted to be
incurred pursuant to clause (i) of this paragraph (m);
     (n) [Reserved];
     (o) (i) other Indebtedness of the Subsidiaries not permitted under any
other clause of this Section 6.01 in an aggregate principal amount that at the
time of, and after giving effect to, the incurrence thereof (together with all
other Indebtedness incurred and outstanding pursuant to this clause (o)) would
not exceed 10% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04 and (ii) Guarantees by Holdings,
Intermediate Holdings and the Subsidiaries of Indebtedness permitted to be
incurred pursuant to clause (i) of this paragraph (o); and
     (p) (i) Indebtedness of the Subsidiaries in an aggregate principal amount
at any time outstanding pursuant to this paragraph (p) not in excess of
$350,000,000 to the extent that the Net Proceeds of such Indebtedness are
applied to prepay Term Loans or Revolving Loans (without a reduction in the
Revolving Credit Commitments) pursuant to Section 2.11(c), provided that (A) the
stated maturity of such Indebtedness is no earlier than 180 days after the
Tranche B-1 Maturity Date or the maturity date of any Incremental Extension of
Credit outstanding on the date of issuance of such Indebtedness, (B) the
weighted average life of such Indebtedness is no shorter than the then-remaining
weighted average life of the Tranche B-1 Term Loans or any Incremental Extension
of Credit outstanding on the date of issuance of such Indebtedness, (C) such



--------------------------------------------------------------------------------



 



123

Indebtedness shall not be secured by any collateral and (D) all other terms
(excluding interest rates and redemption premiums) of such Indebtedness shall
not be less favorable to the Lenders in any material respect than those
contained in the Senior Notes (or, if such Indebtedness is subordinated to the
Obligations, the Senior Subordinated Notes) and (ii) Guarantees by Holdings,
Intermediate Holdings and the Subsidiaries of Indebtedness permitted to be
incurred pursuant to clause (i) of this paragraph (p);
     Notwithstanding anything to the contrary herein, Finco shall not be
permitted to incur any Indebtedness other than the Finco Loan and a Guarantee
pursuant to paragraph (g) of this Section 6.01 (other than Indebtedness owing to
any Loan Party that is evidenced by a promissory note and pledged pursuant to
the U.S. Collateral Agreement or a Foreign Pledge Agreement, which Indebtedness
shall be subject to Section 6.04(d)).
     SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on
any property or assets (including stock or other securities of any person,
including any subsidiary of Holdings, Intermediate Holdings or the U.S.
Borrower) at the time owned by it or on any income or revenues or rights in
respect of any thereof, except:
     (a) Liens on property or assets of the U.S. Borrower and the Subsidiaries
existing on the Restatement Effective Date and set forth on the Schedule 6.02,
provided that such Liens shall secure only those obligations that they secure on
the Restatement Effective Date (and extensions, renewals and refinancings of
such obligations that do not increase the principal amount of the obligations
being extended, renewed or refinanced (plus accrued and unpaid interest and
premium thereon) and that are permitted by Section 6.01(a)) and shall not
subsequently apply to any other property or assets of Holdings, Intermediate
Holdings, the U.S. Borrower or any Subsidiary;
     (b) any Lien created under the Loan Documents or permitted in respect of
any Mortgaged Property by the terms of the applicable Mortgage;
     (c) Liens for Taxes, assessments or other governmental charges or levies
not yet delinquent or that are being contested in compliance with Section 5.03
or for property Taxes on property that Holdings, Intermediate Holdings, the U.S.
Borrower or one of the Subsidiaries has determined to abandon if the sole
recourse for such Tax, assessment, charge, levy or claim is to such property;
     (d) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, Holdings, Intermediate Holdings, the U.S. Borrower or the relevant
Subsidiary shall have set aside on its books reserves in accordance with GAAP;
     (e) (i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance



--------------------------------------------------------------------------------



 



124

arrangements in respect of such obligations and (ii) pledges and deposits
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the U.S. Borrower or any Subsidiary;
     (f) deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;
     (g) zoning restrictions, easements, trackage rights, leases (other than
Capital Lease Obligations), licenses, special assessments, rights-of-way,
restrictions on use of real property and other similar encumbrances incurred in
the ordinary course of business that, in the aggregate, are not substantial in
amount and do not materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of Holdings,
Intermediate Holdings, the U.S. Borrower or any of the Subsidiaries;
     (h) Liens securing judgments that do not constitute an Event of Default
under Section 7.01(j);
     (i) Liens disclosed by the title insurance policies and title endorsements
delivered on the Restatement Effective Date and pursuant to Section 5.10 and any
replacement, extension or renewal of any such Lien, provided that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal, provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement;
     (j) Liens in respect of the Permitted Receivables Financing;
     (k) any interest or title of a lessor under any leases or subleases entered
into by the U.S. Borrower or any Subsidiary in the ordinary course of business;
     (l) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the U.S. Borrower or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the U.S.
Borrower and the Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the U.S. Borrower or a Subsidiary in
the ordinary course of business;
     (m) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;



--------------------------------------------------------------------------------



 



125

     (n) Liens securing obligations in respect of letters of credit or bank
guarantees, in each case as permitted under Section 6.01(l) and covering the
goods (or the documents of title in respect of such goods) financed by such
letters of credit or bank guarantees, as the case may be, and the proceeds and
products thereof;
     (o) licenses of intellectual property granted in a manner consistent with
past practice;
     (p) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (q) Liens on securities held by the U.S. Borrower or any Subsidiary
representing an interest in a joint venture to which the U.S. Borrower or such
Subsidiary is a party (provided that such joint venture is not a Subsidiary) to
the extent that (i) such Liens constitute purchase options, calls or similar
rights of a counterparty to such joint venture and (ii) such Liens are granted
pursuant to the terms of the partnership agreement, joint venture agreement or
other similar document or documents pursuant to which such joint venture was
created or otherwise governing the rights and obligations of the parties to such
joint venture; and
     (r) other Liens not permitted under any other clause of this Section 6.02
to secure obligations of the U.S. Borrower and the Subsidiaries in an aggregate
amount that at the time of, and after giving effect to, the creation of such
Lien (together with the Remaining Present Value of leases permitted under
Section 6.03) would not exceed 7.5% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of creation of such Lien for
which financial statements have been delivered pursuant to Section 5.04.
     SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”),
provided that a Sale and Lease-Back Transaction shall be permitted to the extent
that (a) such transaction was existing or under contract on the Restatement
Effective Date and set forth on Schedule 6.03 or (b) at the time the lease in
connection therewith is entered into, and after giving effect to the entering
into of such Lease, the Remaining Present Value of such lease (together with all
outstanding obligations secured by Liens pursuant to Section 6.02(r) and the
Remaining Present Value of outstanding leases entered into under this
Section 6.03) would not exceed 7.5% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date such lease is entered into
for which financial statements have been delivered pursuant to Section 5.04.
     SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of



--------------------------------------------------------------------------------



 



126

indebtedness or other securities of, make or permit to exist any loans or
advances (other than intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations of the U.S.
Borrower and the Subsidiaries) to or Guarantees of the obligations of, or make
or permit to exist any investment or any other interest in, any other person,
except:
     (a) investments (i) existing on the Restatement Effective Date in the
Equity Interests of the Subsidiaries, (ii) by Holdings in the Equity Interests
of Intermediate Holdings, (iii) by Intermediate Holdings in the Equity Interests
of the U.S. Borrower and (iv) by any Borrower or any Subsidiary in any Borrower
or any Subsidiary, provided that investments (other than Exempted Intercompany
Investments) by the Borrowers and the Subsidiary Loan Parties pursuant to this
paragraph (a)(iv) in Subsidiaries that are not Loan Parties (valued at the time
of the making thereof) shall not exceed the Available Intercompany Investment
Amount at the time of the making of each such investment;
     (b) Permitted Investments and investments that were Permitted Investments
when made;
     (c) investments arising out of the receipt by the U.S. Borrower or any
Subsidiary of noncash consideration for the sale of assets permitted under
Section 6.05;
     (d) intercompany loans from any Borrower to any Subsidiary and from any
Subsidiary to any Borrower or any other Subsidiary, provided that loans (other
than Exempted Intercompany Investments) from the Borrowers and the Subsidiary
Loan Parties pursuant to this paragraph (d) to Subsidiaries that are not Loan
Parties shall not exceed the Available Intercompany Investment Amount at the
time of the making of each such intercompany loan;
     (e) (i) loans and advances to employees of Holdings, Intermediate Holdings,
the U.S. Borrower or the Subsidiaries in the ordinary course of business not to
exceed $10,000,000 in the aggregate at any time outstanding (calculated without
regard to write-downs or write-offs thereof), (ii) advances of payroll payments
and expenses to employees in the ordinary course of business and (iii) loans and
advances to employees of Holdings, Intermediate Holdings, the U.S. Borrower or
the Subsidiaries in the ordinary course of business for travel, entertainment
and relocation expenses;
     (f) accounts receivable arising and trade credit granted in the ordinary
course of business and any securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
     (g) Swap Agreements permitted pursuant to Section 6.13;
     (h) Investments existing on the Restatement Effective Date and set forth on
Schedule 6.04(h);



--------------------------------------------------------------------------------



 



127

     (i) investments resulting from pledges and deposits referred to in
Sections 6.02(e) and (f);
     (j) investments constituting Permitted Business Acquisitions;
     (k) additional investments may be made from time to time to the extent made
with proceeds of Equity Interests (excluding proceeds received as a result of
the exercise of Cure Rights pursuant to Section 7.03) of Holdings, which
proceeds or investments in turn are contributed to Intermediate Holdings and in
turn to the U.S. Borrower;
     (l) (i) Guarantees by the U.S. Borrower and (ii) Guarantees constituting
Indebtedness permitted by Sections 6.01(g), (m), (n) and (o), provided that the
aggregate principal amount of Indebtedness of Subsidiaries that are not Loan
Parties that is Guaranteed (other than Exempted Intercompany Investments) by the
Borrowers and the Subsidiary Loan Parties pursuant to this paragraph (l) shall
not exceed the Available Intercompany Investment Amount at the time of the
provision of each such Guarantee;
     (m) investments arising as a result of the Permitted Receivables Financing;
     (n) the Transactions;
     (o) investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers, in each case in the ordinary course
of business;
     (p) investments of a Subsidiary acquired after the Restatement Effective
Date or of a corporation merged into the U.S. Borrower or merged into or
consolidated with a Subsidiary in accordance with Section 6.05 after the
Restatement Effective Date to the extent that such investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;
     (q) Guarantees by the Borrowers and the Subsidiaries of leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by any Subsidiary in the ordinary course
of business;
     (r) the Intermediate Holdings Loan;
     (s) other investments by the U.S. Borrower and the Subsidiaries in an
aggregate amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) that at the time of, and after
giving effect to, the making thereof would not exceed 5% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
investment for which financial statements have been delivered pursuant to
Section 5.04 (plus any return of capital actually received by the respective
investors in respect of investments theretofore made by them pursuant to this
paragraph (s));



--------------------------------------------------------------------------------



 



128

     (t) investments by the U.S. Borrower or any of its Subsidiaries in Fortuna;
provided that (i)(A) the proceeds of such investments are used for the sole
purpose of paying claims covered by insurance coverage provided by Fortuna to
the U.S. Borrower and its Subsidiaries and (B) the aggregate amount of any such
investments shall not exceed an amount equal to (1) the aggregate amount of
claims then owing by Fortuna pursuant to insurance coverage provided to the U.S.
Borrower and its Subsidiaries by Fortuna less (2) the sum of (x) the aggregate
amount of cash reserves then held by Fortuna and (y) the aggregate amount of
Indebtedness then owed to Fortuna by the U.S. Borrower and its Subsidiaries or
(ii) such investment is required by applicable law or Governmental Authority;
and
     (u) investments resulting from the conversion into equity, or other
reduction, of any Foreign Acquiror Loan.
     SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
Merge into or consolidate with any other person, or permit any other person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of Intermediate Holdings, the U.S.
Borrower or any Subsidiary or preferred equity interests of Holdings, or
purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other person,
except that this Section shall not prohibit:
     (a) (i) the purchase and sale of inventory in the ordinary course of
business by the U.S. Borrower or any Subsidiary, (ii) the acquisition of any
other asset in the ordinary course of business by the U.S. Borrower or any
Subsidiary, (iii) the sale of surplus, obsolete or worn out equipment or other
property in the ordinary course of business by the U.S. Borrower or any
Subsidiary or (iv) the sale of Permitted Investments in the ordinary course of
business;
     (b) if at the time thereof and immediately after giving effect thereto no
Event of Default or Default shall have occurred and be continuing, (i) the
merger of Intermediate Holdings (or the surviving entity of any merger of
Intermediate Holdings and Holdings) with the U.S. Borrower, (ii) the merger of
Intermediate Holdings (or the surviving entity of any merger of Intermediate
Holdings and the U.S. Borrower) with Holdings, (iii) the merger of any
Subsidiary into a Borrower in a transaction in which such Borrower is the
surviving corporation, (iv) the merger or consolidation of any Subsidiary into
or with any Subsidiary Loan Party in a transaction in which the surviving or
resulting entity is a Subsidiary Loan Party (which shall be a Domestic
Subsidiary Loan Party if any party to such merger or consolidation shall be a
domestic Subsidiary) and, in the case of each of clauses (iii) and (iv), no
person other than a Borrower or Subsidiary Loan Party receives any
consideration, (v) the merger or consolidation of any Subsidiary that is not a
Subsidiary Loan Party into or with any other Subsidiary that is not a Subsidiary
Loan Party or (vi) the liquidation or dissolution of any Subsidiary (other than
a Borrower) if the U.S. Borrower determines in good faith that such liquidation
or



--------------------------------------------------------------------------------



 



129

dissolution is in the best interests of the U.S. Borrower and is not materially
disadvantageous to the Lenders;
     (c) sales, transfers, leases or other dispositions to the U.S. Borrower or
a Subsidiary (upon voluntary liquidation or otherwise); provided that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.07;
     (d) Sale and Lease-Back Transactions permitted by Section 6.03;
     (e) investments expressly permitted by Section 6.04;
     (f) the purchase, sale or other transfer of accounts receivable and related
assets pursuant to the Permitted Receivables Financing;
     (g) the sale of defaulted receivables in the ordinary course of business
and not as part of an accounts receivables financing transaction;
     (h) sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05 (other than the note evidencing or any right to
payment in respect of the Intermediate Holdings Loan or the Finco Loan),
provided that such sale does not constitute a sale of all or substantially all
the assets of Holdings, Intermediate Holdings, the U.S. Borrower and the
Subsidiaries, taken as a whole;
     (i) any merger or consolidation in connection with a Permitted Business
Acquisition, provided that following any such merger or consolidation
(i) involving a Borrower, such Borrower is the surviving corporation,
(ii) involving a domestic Subsidiary, the surviving or resulting entity shall be
a Domestic Subsidiary Loan Party that is a Wholly Owned Subsidiary and
(iii) involving a Foreign Subsidiary, the surviving or resulting entity shall be
a Foreign Subsidiary Loan Party that is a Wholly Owned Subsidiary; and
     (j) licensing and cross-licensing arrangements involving any technology or
other intellectual property of the U.S. Borrower or a Subsidiary in the ordinary
course of business.
Notwithstanding anything to the contrary contained above, (i) Holdings shall at
all times own, directly or indirectly, 100% of the Equity Interests of
Intermediate Holdings (or the surviving entity in any merger of Intermediate
Holdings and the U.S. Borrower pursuant to Section 6.05(b)), unless and until
such time as Intermediate Holdings (or such surviving entity) is merged with
Holdings pursuant to Section 6.05(b), (ii) Intermediate Holdings (or the
surviving entity in any merger of Intermediate Holdings and Holdings pursuant to
Section 6.05(b)) shall at all times own, directly or indirectly, 100% of the
Equity Interests of the U.S. Borrower, unless and until such time as
Intermediate Holdings (or such surviving entity) is merged with the U.S.
Borrower pursuant to Section 6.05(b), (iii) each Foreign Subsidiary Borrower and
Finco shall be a Wholly Owned Subsidiary, (iv) no sale, transfer or other
disposition of assets shall be permitted by this Section 6.05 (other than sales,
transfers, leases or other dispositions to Loan Parties



--------------------------------------------------------------------------------



 



130

pursuant to paragraph (c) hereof) unless such disposition is for fair market
value, (v) no sale, transfer or other disposition of assets shall be permitted
by paragraphs (a) or (d) of this Section 6.05 unless such disposition is for at
least 75% cash consideration and (vi) no sale, transfer or other disposition of
assets in excess of $250,000,000 shall be permitted by paragraph (h) of this
Section 6.05 unless such disposition is for at least 75% cash consideration; ;
provided, however, that for purposes of clause (vi) of this sentence, (A) the
assumption by the transferee of liabilities associated with the assets subject
to any sale, transfer or other disposition shall not be deemed to be
consideration paid in respect of such assets and (B) any Designated Non-Cash
Consideration received by the U.S. Borrower or any Subsidiary in respect of any
such sale, transfer or other disposition (valued at the time of receipt thereof,
and without giving effect to any write-downs or write-offs thereof) having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration previously applied pursuant to this clause (B) less the Net
Proceeds of any subsequent sale of any such Designated Non-Cash Consideration,
not to exceed the greater of (x) 2.5% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such sale, transfer or
other disposition for which financial statements have been delivered pursuant to
Section 5.04 and (y) $100,000,000, shall be deemed to constitute “cash
consideration” received in respect of such sale, transfer or other disposition.
     SECTION 6.06. Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Holdings Common Stock payable solely by the issuance of
additional shares of Holdings Common Stock) or directly or indirectly redeem,
purchase, retire or otherwise acquire for value (or permit any Subsidiary to
purchase or acquire) any shares of any class of its Equity Interests or set
aside any amount for any such purpose; provided, however, that:
     (a) any Subsidiary may declare and pay dividends to, repurchase its Equity
Interests from or make other distributions to the U.S. Borrower or to any Wholly
Owned Subsidiary (or, in the case of non-Wholly Owned Subsidiaries, to the U.S.
Borrower or any Subsidiary and to each other owner of Equity Interests of such
Subsidiary on a pro rata basis (or more favorable basis from the perspective of
the U.S. Borrower or such Subsidiary) based on their relative ownership
interests);
     (b) the U.S. Borrower may declare and pay dividends or make other
distributions to Intermediate Holdings (which may, in turn, declare and pay
dividends or make other distributions to Holdings, in an amount equal to the
dividends and distributions received by Intermediate Holdings) in respect of
(i) overhead, tax liabilities of Holdings and Intermediate Holdings, legal,
accounting and other professional fees and expenses, (ii) fees and expenses
related to any equity offering, investment or acquisition permitted hereunder
(whether or not successful) and (iii) other fees and expenses in connection with
the maintenance of its existence and its ownership of the U.S. Borrower or
Intermediate Holdings, as applicable, and in order to permit Holdings to make
payments permitted by Sections 6.07(b) and (c);



--------------------------------------------------------------------------------



 



131

     (c) Holdings may purchase or redeem (and the U.S. Borrower may declare and
pay dividends or make other distributions to Intermediate Holdings, the proceeds
of which are used by Intermediate Holdings to pay dividends or make other
distributions to Holdings, the proceeds of which are used so to purchase or
redeem) Equity Interests of Holdings (including related stock appreciation
rights or similar securities) held by then present or former directors,
consultants, officers or employees of Holdings, the U.S. Borrower or any of the
Subsidiaries or by any Plan upon such person’s death, disability, retirement or
termination of employment or under the terms of any such Plan or any other
agreement under which such shares of stock or related rights were issued,
provided that the aggregate amount of such purchases or redemptions under this
paragraph (c) shall not exceed in any fiscal year $7,500,000 (plus the amount of
net proceeds received by Holdings during such calendar year from sales of Equity
Interests of Holdings to directors, consultants, officers or employees of
Holdings, Intermediate Holdings, the U.S. Borrower or any Subsidiary in
connection with permitted employee compensation and incentive arrangements)
which, if not used in any year, may be carried forward to any subsequent
calendar year (it being understood that the amount carried forward from the
fiscal year ended December 31, 2006 (“Fiscal Year 2006”) to the fiscal year
ended December 31, 2007 (“Fiscal Year 2007”) for purposes of Section 6.06(c) in
the Existing Credit Agreement shall be deemed to have been carried over from
Fiscal Year 2006 to Fiscal Year 2007 for purposes of this paragraph (c);
     (d) this Section 6.06 shall not prohibit noncash repurchases of Equity
Interests that are deemed to occur upon exercise of stock options if such Equity
Interests represent a portion of the exercise price of such options;
     (e) Holdings may purchase or redeem, or declare and pay dividends or make
other distributions in respect of (and the U.S. Borrower may declare and pay
dividends or make other distributions to Intermediate Holdings, the proceeds of
which are used by Intermediate Holdings to pay dividends or make other
distributions to Holdings, the proceeds of which are used by Holdings so to
purchase or redeem, or pay such dividends or make such other distributions in
respect of) Equity Interests of Holdings (including the purchase or redemption
of related stock appreciation rights or similar securities with respect to such
Equity Interests) (i) in the event the Leverage Ratio as of the last day of the
most recently ended fiscal quarter prior to the date of such payment for which
financial statements have been delivered pursuant to Section 5.04 is greater
than or equal to 3.0 to 1.0, in the amount not to exceed the Dividend Payment
Amount at the time of such payment and (ii) in the event the Leverage Ratio as
of the last day of the most recently ended fiscal quarter prior to the date of
such payment for which financial statements have been delivered pursuant to
Section 5.04 is less than 3.0 to 1.0, (A) in an aggregate amount not to exceed
(x) $200,000,000 minus (y) the aggregate amount of purchases, redemptions,
dividends and distributions previously made pursuant to this clause (A) and
(B) in an aggregate amount not to exceed the Cumulative Net Income Amount at the
time of such payment, provided that, in the case of any dividend or distribution
pursuant to this paragraph (e), no Default or Event of Default shall have
occurred and be continuing or would result therefrom; and



--------------------------------------------------------------------------------



 



132

     (f) Holdings may purchase or redeem (and the U.S. Borrower may declare and
pay dividends or make other distributions to Intermediate Holdings, the proceeds
of which are used by Intermediate Holdings to pay dividends or make other
distributions to Holdings, the proceeds of which are used by Holdings so to
purchase or redeem) Equity Interests of Holdings (including the purchase or
redemption of related stock appreciation rights or similar securities with
respect to such Equity Interests) in an aggregate amount not to exceed (x)
$350,000,000 minus (y) the aggregate amount of purchases and redemptions made on
or after the Restatement Effective Date pursuant to this clause (f), provided
that (A) the Leverage Ratio as of the last day of the most recently ended fiscal
quarter prior to the date of such payment for which financial statements have
been delivered pursuant to Section 5.04 is less than 3.0 to 1.0 and (B) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom.
     Notwithstanding anything to the contrary herein, (i) in the event of any
merger of the U.S. Borrower into Intermediate Holdings pursuant to
Section 6.05(b)(i), any dividend or distribution permitted to be made under this
Section 6.08 to the U.S. Borrower may be made to Intermediate Holdings, (ii) in
the event of any merger of Intermediate Holdings into Holdings pursuant to
Section 6.05(b)(ii), any dividend or distribution permitted to be made under
this Section 6.08 to Intermediate Holdings (including pursuant to clause (i) of
this paragraph) may be made to Holdings and (iii) in the event of any merger of
the surviving entity of any merger of the U.S. Borrower and Intermediate
Holdings with Holdings pursuant to Section 6.05(b)(ii), any dividend permitted
to be made under this Section 6.08 to the U.S. Borrower may be made to Holdings.
     SECTION 6.07. Transactions with Affiliates. (a) Sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transaction with, any of its Affiliates or any
known direct or indirect holder of 10% or more of any class of capital stock of
Holdings, unless such transaction is (i) otherwise permitted (or required) under
this Agreement (including in connection with the Permitted Receivables Financing
and the Intermediate Holdings Loan) and (ii) upon terms no less favorable to
Holdings, Intermediate Holdings, the U.S. Borrower or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a person that is not an Affiliate; provided that this clause (ii) shall not
apply to (A) the payment to the Fund of the monitoring and management fees
referred to in paragraph (c) below or (B) the indemnification of directors of
Holdings, Intermediate Holdings, the U.S. Borrower and the Subsidiaries in
accordance with customary practice.
     (b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement, (i) any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock options and stock ownership plans
approved by the Board of Directors of Holdings, (ii) loans or advances to
employees of Holdings, the U.S. Borrower or any of the Subsidiaries in
accordance with Section 6.04(e), (iii) transactions among the Borrowers and the
Subsidiary Loan Parties and transactions among the Subsidiary Loan Parties
otherwise permitted by this Agreement, (iv) the payment of fees and indemnities
to directors, officers and employees of Holdings, Intermediate Holdings,



--------------------------------------------------------------------------------



 



133

the U.S. Borrower and the Subsidiaries in the ordinary course of business,
(v) transactions pursuant to permitted agreements in existence on the
Restatement Effective Date and set forth on Schedule 6.07 or any amendment
thereto to the extent such amendment is not adverse to the Lenders in any
material respect, (vi) any employment agreements entered into by any of the U.S.
Borrower or any of the Subsidiaries in the ordinary course of business,
(vii) dividends, redemptions and repurchases permitted under Section 6.06,
(viii) any purchase by the Fund or any Fund Affiliate of Equity Interests of
Holdings or any purchase by Intermediate Holdings of Equity Interests of the
U.S. Borrower or any contribution by Intermediate Holdings to the equity capital
of the U.S. Borrower, provided that any Equity Interests of the U.S. Borrower
purchased by Intermediate Holdings shall be pledged to the Collateral Agent on
behalf of the Lenders pursuant to the U.S. Collateral Agreement, (ix) payments
by Holdings, Intermediate Holdings, the U.S. Borrower or any of the Subsidiaries
to the Fund or any Fund Affiliate made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or divestitures, which
payments are approved by the majority of the Board of Directors of Holdings, in
good faith, (x) subject to paragraph (c) below, the existence of, or the
performance by Holdings, the U.S. Borrower or any of the Subsidiaries of its
obligations under the terms of, the Purchase Agreement, or any agreement
contemplated thereunder to which it is a party as of the Closing Date; provided,
however, that the existence of, or the performance by Holdings, Intermediate
Holdings, the U.S. Borrower or any Subsidiary of obligations under any future
amendment to any such existing agreement or under any similar agreement entered
into after the Closing Date shall only be permitted by this clause (x) to the
extent that the terms of any such amendment or new agreement are not otherwise
disadvantageous to the Lenders in any material respect, (xi) transactions with
Subsidiaries for the purchase or sale of automotive goods, products, parts and
services entered into in the ordinary course of business in a manner consistent
with past practice, (xii) any transaction in respect of which the U.S. Borrower
delivers to the Administrative Agent (for delivery to the Lenders) a letter
addressed to the Board of Directors of the U.S. Borrower or of the applicable
Subsidiary from an accounting, appraisal or investment banking firm, in each
case of nationally recognized standing that is (A) in the good faith
determination of the U.S. Borrower qualified to render such letter and
(B) satisfactory to the Administrative Agent, which letter states that such
transaction is on terms that are no less favorable to the U.S. Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate or (xiii) subject to
paragraph (c) below, the payment of all fees, expenses, bonuses and awards
related to the transactions contemplated by the Purchase Agreement, including
fees to the Fund or any Fund Affiliate.
     (c) Make any payment of or on account of monitoring or management or
similar fees payable to the Fund or any Fund Affiliate in an aggregate amount in
any fiscal year in excess of $7,500,000 (plus reasonable expenses in connection
therewith).
     SECTION 6.08. Business of Holdings, Intermediate Holdings, the U.S.
Borrower and the Subsidiaries. Engage at any time in any business or business
activity other than (a) in the case of the U.S. Borrower and the Subsidiaries
(other than the



--------------------------------------------------------------------------------



 



134

Subsidiary specified in clause (d) below), any business or business activity
conducted by it on the Restatement Effective Date and any business or business
activities incidental or related thereto, or any business or activity that is
reasonably similar thereto or a reasonable extension, development or expansion
thereof or ancillary thereto, (b) in the case of Intermediate Holdings,
(i) ownership of the Equity Interests in the U.S. Borrower, together with
activities directly related thereto (unless the U.S. Borrower is merged into
Intermediate Holdings, in which case Intermediate Holdings may engage in the
activities described in clause (a) of this Section 6.08), (ii) performance of
its obligations under and in connection with the Loan Documents, the
Intermediate Holdings Loan, the Purchase Agreement, the Senior Note Documents
and the Senior Subordinated Note Documents, (iii) actions incidental to the
consummation of the Restatement Transactions, (iv) the Guarantees permitted
pursuant to Sections 6.01(g), (m), (n) and (o), (v) actions required by law to
maintain its existence and (vi) actions expressly permitted to be taken by
Intermediate Holdings pursuant to the terms of this Agreement, (c) in the case
of Holdings, (i) the ownership of the Equity Interests in Intermediate Holdings,
together with activities directly related thereto (unless Intermediate Holdings
is merged into Holdings, in which case Holdings may engage in the activities
described in clause (b) of this Section 6.08 and, in the event the U.S. Borrower
has previously merged into Intermediate Holdings, the activities described in
clause (a) of this Section 6.08), (ii) performance of its obligations under and
in connection with the Loan Documents, the Purchase Agreement, the Stockholders
Agreement, the other agreements contemplated by the Purchase Agreement, the
Senior Note Documents and the Senior Subordinated Note Documents, (iii) actions
incidental to the consummation of the Restatement Transactions, (iv) the
Guarantees permitted pursuant to Sections 6.01(g), (m), (n) and (o), (v) actions
required by law to maintain its existence, (vi) actions incidental to the
consummation of any Equity Offering or any ordinary course grant of common stock
to employees and directors pursuant to the terms of any employee benefit or
stock option plan, including, in each case, the offering, issuance and sale of
its common stock and the payment of customary transaction costs and expenses in
connection therewith (other than any payments to any Affiliate of Holdings) and
(vii) actions expressly permitted to be taken by Holdings pursuant to the terms
of this Agreement and (d) in the case of Fortuna, operating as a captive
insurance company that provides insurance coverage solely for the benefit of the
U.S. Borrower and the Subsidiaries.
     SECTION 6.09. Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.
(a) Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation or by-laws or partnership agreement or limited
liability company operating agreement of Holdings, Intermediate Holdings, the
U.S. Borrower or any of the Subsidiaries, the Purchase Agreement and the
Stockholders Agreement.
     (b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the New Senior Notes, Senior Notes,
the Senior Subordinated Notes, any Permitted Notes Refinancing Indebtedness or
the Intermediate



--------------------------------------------------------------------------------



 



135

Holdings Loan, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancelation or termination of
the New Senior Notes, Senior Notes, the Senior Subordinated Notes, any Permitted
Notes Refinancing Indebtedness or the Intermediate Holdings Loan, except
(A) payments of regularly scheduled interest and principal payments as and when
due in respect thereof, other than payments in respect of the Senior
Subordinated Notes or any Permitted Notes Refinancing Indebtedness in respect of
the Senior Subordinated Notes prohibited by the subordination provisions
thereof, (B) payments of the New Senior Notes, the Senior Notes and the Senior
Subordinated Notes in connection with the issuance of any Permitted Notes
Refinancing Indebtedness, (C) the redemption of New Senior Notes, Senior Notes,
Senior Subordinated Notes or Permitted Notes Refinancing Indebtedness in
accordance with the terms of the New Senior Note Documents, Senior Note
Documents or Senior Subordinated Note Documents, or the definitive documentation
for any such Permitted Notes Refinancing Indebtedness, as applicable, with
Equity Offering Net Proceeds from one or more Equity Offerings, provided that
(1) the aggregate amount of each series of New Senior Notes and Permitted Notes
Refinancing Indebtedness in respect of New Senior Notes redeemed pursuant to
this clause (C) may not exceed 35% of the aggregate principal amount of the New
Senior Notes outstanding on the Restatement Effective Date and (2) such
redemption occurs within 90 days of the date of consummation of the relevant
Equity Offering, (D) the purchase, redemption, retirement or other acquisition
of the Intermediate Holdings Loan in accordance with its terms with Equity
Offering Net Proceeds, (E) the purchase, redemption, retirement or other
acquisition of Senior Notes and Senior Subordinated Notes and (F) (1) the
purchase, redemption, retirement or other acquisition of New Senior Notes and
any Permitted Notes Refinancing Indebtedness in an aggregate amount not to
exceed (x) $200,000,000 minus (y) the aggregate amount of purchases,
redemptions, retirements and acquisitions previously made pursuant to this
clause (1) and (2) the purchase, redemption, retirement or other acquisition of
New Senior Notes and any Permitted Notes Refinancing Indebtedness in an
aggregate amount not to exceed the Cumulative Net Income Amount at the time of
such payment, provided that, with respect to clauses (C), (D), (E) and (F), at
the time of the applicable payment, no Default or Event of Default shall have
occurred and be continuing or would result therefrom; or
     (ii) amend or modify, or permit the amendment or modification of, any
provision of the Finco Loan, the Newco UK Loan, the Intermediate Holdings Loan,
any Senior Note, any Senior Subordinated Note, any Permitted Notes Refinancing
Indebtedness, any Foreign Acquiror Loan, any Permitted Receivables Document or
any agreement (including any Senior Notes Document or Senior Subordinated Notes
Document) relating thereto, other than amendments or modifications that are not
in any manner materially adverse to Lenders and that do not affect the
subordination provisions thereof (if any) in a manner adverse to the Lenders,
provided that the principal amount of any of the Finco Loan, the Newco UK Loan
and any Foreign Acquiror Loan may be converted into equity or otherwise reduced
to the extent permitted by Section 6.04.
     (c) Permit any Subsidiary to enter into any agreement or instrument that by
its terms restricts (i) the payment of dividends or distributions or the making
of cash



--------------------------------------------------------------------------------



 



136

advances by such Subsidiary to the U.S. Borrower or any Subsidiary that is a
direct or indirect parent of such Subsidiary or (ii) the granting of Liens by
such Subsidiary pursuant to the Security Documents, in each case other than
those arising under any Loan Document, except, in each case, restrictions
existing by reason of: (A) restrictions imposed by applicable law; (B)
contractual encumbrances or restrictions in effect on the Closing Date under
(x) any Senior Note Document, any Senior Subordinated Note Document or any
Permitted Receivables Document or (y) any agreements related to any permitted
renewal, extension or refinancing of any Indebtedness existing on the Closing
Date that does not expand the scope of any such encumbrance or restriction;
(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of all or substantially all the Equity
Interests or assets of a Subsidiary pending the closing of such sale or
disposition; (D) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures entered into in the ordinary
course of business; (E) any restrictions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement to the extent that such
restrictions apply only to the property or assets securing such Indebtedness;
(F) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business; and (G) customary restrictions imposed on a Foreign Subsidiary that is
not a Loan Party by any agreement relating to Indebtedness of such Foreign
Subsidiary permitted by this Agreement.
     SECTION 6.10. [Intentionally Omitted.]
     SECTION 6.11. Interest Coverage Ratio. Permit the ratio (the “Interest
Coverage Ratio”) on the last day of any fiscal quarter occurring in any period
set forth below, for the four quarter period ended as of such day of (a) EBITDA
to (b) Cash Interest Expense to be less than the ratio set forth below for such
period; provided that to the extent any Asset Disposition or any Permitted
Business Acquisition (or any similar transaction or transactions for which a
waiver or a consent of the Required Lenders pursuant to Section 6.05 has been
obtained) has occurred during the relevant Test Period, the Interest Coverage
Ratio shall be determined for the respective Test Period on a Pro Forma Basis
for such occurrences:



--------------------------------------------------------------------------------



 



137

          Test Period ending on:   Ratio:
June 30, 2007
    2.75:1.00  
September 30, 2007
    2.75:1.00  
December 31, 2007
    2.75:1.00  
March 31, 2008
    2.75:1.00  
June 30, 2008
    2.75:1.00  
September 30, 2008
    2.75:1.00  
December 31, 2008
    3.00:1.00  
March 31, 2009
    3.00:1.00  
June 30, 2009
    3.00:1.00  
September 30, 2009
    3.00:1.00  
December 31, 2009
    3.00:1.00  
March 31, 2010
    3.00:1.00  
June 30, 2010
    3.00:1.00  
September 30, 2010
    3.00:1.00  
December 31, 2010
    3.00:1.00  
March 31, 2011
    3.00:1.00  
June 30, 2011
    3.00:1.00  
September 30, 2011
    3.00:1.00  
December 31, 2011 and thereafter
    3.25:1.00  

     SECTION 6.12. Leverage Ratio. Permit the Leverage Ratio on the last day of
any fiscal quarter occurring in any period set forth below, to be in excess of
the ratio set forth below for such period:

          Test Period ending on:   Ratio:
June 30, 2007
    4.00:1.00  
September 30, 2007
    4.00:1.00  
December 31, 2007
    4.00:1.00  
March 31, 2008
    4.00:1.00  
June 30, 2008
    4.00:1.00  
September 30, 2008
    4.00:1.00  
December 31, 2008
    3.75:1.00  
March 31 ,2009
    3.75:1.00  
June 30, 2009
    3.75:1.00  
September 30, 2009
    3.75:1.00  
December 31, 2009 and thereafter
    3.50:1.00  

     SECTION 6.13. Swap Agreements. Enter into any Swap Agreement, other than
(a) Swap Agreements required by any Permitted Receivables Financing, (b) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the U.S. Borrower or any Subsidiary is exposed in the conduct of
its business or the management of its liabilities and (c) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to



--------------------------------------------------------------------------------



 



138

another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the U.S. Borrower or any Subsidiary.
ARTICLE VII
Events of Default
     SECTION 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):
     (a) any representation or warranty made or deemed made by Holdings,
Intermediate Holdings, U.S. Borrower or any other Loan Party in any Loan
Document, or any representation, warranty, statement or information contained in
any report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished by
Holdings, Intermediate Holdings, the U.S. Borrower or any other Loan Party;
     (b) default shall be made in the payment of any principal of any Loan, any
Ancillary Credit Extension or the reimbursement with respect to any L/C
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;
     (c) default shall be made in the payment of any interest on any Loan, any
Ancillary Credit Extension or on any L/C Disbursement or in the payment of any
Fee or any other amount (other than an amount referred to in (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;
     (d) default shall be made in the due observance or performance by Holdings,
Intermediate Holdings, the U.S. Borrower or any of the Subsidiaries of any
covenant, condition or agreement contained in Section 5.01(a) (with respect to a
Borrower), 5.05(a), 5.08, 5.10(d), 5.15(c) or in Article VI;
     (e) default shall be made in the due observance or performance by Holdings,
Intermediate Holdings, the U.S. Borrower or any of the Subsidiaries of any
covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (b), (c) and (d) above) and such default shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the U.S. Borrower;
     (f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) any Borrower or any Subsidiary



--------------------------------------------------------------------------------



 



139

shall fail to pay the principal of any Material Indebtedness at the stated final
maturity thereof, provided that this clause (f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;
     (g) there shall have occurred a Change in Control;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, Intermediate Holdings, any Borrower or any of the
Subsidiaries, or of a substantial part of the property or assets of Holdings,
Intermediate Holdings, any Borrower or any of the Subsidiaries, under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, Intermediate Holdings, any
Borrower or any of the Subsidiaries or for a substantial part of the property or
assets of Holdings, Intermediate Holdings, any Borrower or any of the
Subsidiaries or (iii) the winding-up or liquidation of Holdings, Intermediate
Holdings, any Borrower or any of the Subsidiaries (other than in a transaction
permitted by Section 6.05); and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
     (i) Holdings, Intermediate Holdings, any Borrower or any of the
Subsidiaries shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in paragraph (h) above, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, Intermediate Holdings, the U.S. Borrower or any
of the Subsidiaries or for a substantial part of the property or assets of
Holdings, Intermediate Holdings, the U.S. Borrower or any of the Subsidiaries,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
     (j) the failure by Holdings, Intermediate Holdings, the U.S. Borrower or
any Subsidiary to pay one or more final judgments aggregating in excess of
$50,000,000, which judgments are not discharged or effectively waived or stayed
for a period of 30 consecutive days, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of Holdings, Intermediate
Holdings, the U.S. Borrower or any Subsidiary to enforce any such judgment;
     (k) (i) a Reportable Event or Reportable Events shall have occurred with
respect to any Plan or a trustee shall be appointed by a United States district
court to administer any Plan, (ii) the PBGC shall institute proceedings
(including giving notice of



--------------------------------------------------------------------------------



 



140

intent thereof) to terminate any Plan or Plans, (iii) Holdings, Intermediate
Holdings, the U.S. Borrower, any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred or
will be assessed Withdrawal Liability to such Multiemployer Plan and such person
does not have reasonable grounds for contesting such Withdrawal Liability or is
not contesting such Withdrawal Liability in a timely and appropriate manner,
(iv) Holdings, Intermediate Holdings, the U.S. Borrower, any Subsidiary or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that such Multiemployer Plan is in reorganization (or, after the effectiveness
of Title II of the Pension Act, that it is in endangered or critical status,
within the meaning of Section 305 of ERISA) or is being terminated, within the
meaning of Title IV of ERISA, (v) Holdings, Intermediate Holdings, the U.S.
Borrower, any Subsidiary or any ERISA Affiliate shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan or (vi) any other similar event or condition shall occur or
exist with respect to a Plan; and in each case in clauses (i) through
(vi) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect;
     (l) (i) any Loan Document shall for any reason be asserted by Holdings,
Intermediate Holdings, the U.S. Borrower or any of the Subsidiaries not to be a
legal, valid and binding obligation of any party thereto, (ii) any security
interest purported to be created by any Security Document and to extend to
assets that are not immaterial to Holdings, Intermediate Holdings, the U.S.
Borrower and the Subsidiaries on a consolidated basis shall cease to be, or
shall be asserted by the U.S. Borrower or any other Loan Party not to be, a
valid and perfected security interest (having the priority required by this
Agreement or the relevant Security Document) in the securities, assets or
properties covered thereby, except to the extent that any such loss of
perfection or priority results from the failure of the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreements or to file Uniform Commercial
Code continuation statements and except to the extent that such loss is covered
by a lender’s title insurance policy and the Administrative Agent shall be
reasonably satisfied with the credit of such insurer, (iii) the Guarantees
pursuant to the Security Documents by Holdings, Intermediate Holdings or the
Subsidiary Loan Parties of any of the Obligations shall cease to be in full
force and effect (other than in accordance with the terms thereof), or shall be
asserted by Holdings, Intermediate Holdings, the U.S. Borrower or any Subsidiary
Loan Party not to be in effect or not to be legal, valid and binding obligations
or (iv) the Obligations of the Borrowers or the Guarantees thereof by Holdings,
Intermediate Holdings and the Subsidiary Loan Parties pursuant to the Security
Documents shall cease to constitute senior indebtedness under the subordination
provisions of the Senior Subordinated Note Documents or such subordination
provisions shall be invalidated or otherwise cease, or shall be asserted by
Holdings, Intermediate Holdings, the U.S. Borrower or any Subsidiary to be
invalid or to cease, to be legal, valid and binding obligations of the parties
thereto, enforceable in accordance with their terms;
then, and in every such event (other than an event with respect to a Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such



--------------------------------------------------------------------------------



 



141

event, the Administrative Agent, at the request of the Required Lenders, shall,
by notice to the Borrowers, take any or all of the following actions, at the
same or different times: (i) terminate forthwith the Commitments, (ii) declare
the Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrowers, anything contained herein or in any other Loan Document
to the contrary notwithstanding and (iii) demand cash collateral pursuant to
Section 2.05(j); and in any event with respect to a Borrower described in
paragraph (h) or (i) above, the Commitments shall automatically terminate, the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrowers accrued
hereunder and under any other Loan Document, shall automatically become due and
payable and the Administrative Agent shall be deemed to have made a demand for
cash collateral to the full extent permitted under Section 2.05(j), without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding.
     SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes
of determining whether a Default has occurred under clause (h) or (i) of
Section 7.01, any reference in any such clause to any Subsidiary shall be deemed
not to include any Subsidiary affected by any event or circumstance referred to
in any such clause that did not, as of the last day of the fiscal quarter of the
U.S. Borrower most recently ended, have assets with a value in excess of 5.0% of
the Consolidated Total Assets or 5.0% of total revenues of the U.S. Borrower and
the Subsidiaries as of such date, provided that if it is necessary to exclude
more than one Subsidiary from clause (h) or (i) of Section 7.01 pursuant to this
Section 7.02 in order to avoid an Event of Default thereunder, all excluded
Subsidiaries shall be considered to be a single consolidated Subsidiary for
purposes of determining whether the condition specified above is satisfied.
     SECTION 7.03. U.S. Borrower’s Right to Cure. (a) Financial Performance
Covenants. Notwithstanding anything to the contrary contained in Section 7.01,
in the event that the U.S. Borrower fails to comply with the requirements of any
Financial Performance Covenant, until the expiration of the 10th day subsequent
to the date the certificate calculating such Financial Performance Covenant is
required to be delivered pursuant to Section 5.04(c), Holdings (or the surviving
entity in any merger of Holdings permitted under Section 6.05(b)) shall have the
right to issue Permitted Cure Securities for cash or otherwise receive cash
contributions to its capital, and, in each case, if applicable, to contribute
any such cash to the capital of Intermediate Holdings (which shall contribute
all such cash to the capital of the U.S. Borrower) (collectively, the “Cure
Right”), and upon the receipt by U.S. Borrower of such cash (the “Cure Amount”)
pursuant to the exercise of such Cure Right such Financial Performance Covenant
shall be recalculated giving effect to the following pro forma adjustments:



--------------------------------------------------------------------------------



 



142

     (i) EBITDA shall be increased, solely for the purpose of measuring the
Financial Performance Covenants and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; and
     (ii) If, after giving effect to the foregoing recalculations, the U.S.
Borrower shall then be in compliance with the requirements of all Financial
Performance Covenants, the U.S. Borrower shall be deemed to have satisfied the
requirements of the Financial Performance Covenants as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Performance Covenants that had occurred shall be deemed cured for this purposes
of the Agreement.
     (b) Limitation on Exercise of Cure Right. Notwithstanding anything herein
to the contrary, (a) in each four-fiscal-quarter period there shall be at least
one fiscal quarter in which the Cure Right is not exercised, (b) in each
eight-fiscal-quarter period, there shall be a period of at least four
consecutive fiscal quarters during which the Cure Right is not exercised and
(c) in each 12-month period, the sum of all Cure Amounts contributed to (or
received by) the U.S. Borrower pursuant to this Section 7.03 shall not exceed
$200,000,000.
ARTICLE VIII
The Agents
     SECTION 8.01. Appointment. (a) In order to expedite the transactions
contemplated by this Agreement, (i) JPMorgan Chase Bank, N.A. is hereby
appointed to act as Administrative Agent, Collateral Agent and an Issuing Bank
and (ii) Bank of America, N.A. is hereby appointed to act as Syndication Agent.
Each of the Lenders, each assignee of any such Lender and each Ancillary Lender
hereby irrevocably authorizes the Administrative Agent to take such actions on
behalf of such Lender, assignee or Ancillary Lender and to exercise such powers
as are specifically delegated to the Administrative Agent by the terms and
provisions hereof and of the other Loan Documents, together with such actions
and powers as are reasonably incidental thereto. The Administrative Agent is
hereby expressly authorized by the Lenders, each Ancillary Lender and each
Issuing Bank, without hereby limiting any implied authority, (a) to receive on
behalf of the Lenders and such Issuing Bank all payments of principal of and
interest on the Loans, all payments in respect of L/C Disbursements and all
other amounts due to the Lenders and such Issuing Bank hereunder, and promptly
to distribute to each Lender or such Issuing Bank its proper share of each
payment so received; (b) to give notice on behalf of each of the Lenders and
each of the Ancillary Lenders of any Event of Default specified in this
Agreement of which the Administrative Agent has actual knowledge acquired in
connection with the performance of its duties as Administrative Agent hereunder;
and (c) to distribute to each Lender and each Ancillary Lender copies of all
notices, financial statements and other materials delivered by any Borrower
pursuant to this Agreement as received by the



--------------------------------------------------------------------------------



 



143

Administrative Agent. Without limiting the generality of the foregoing, the
Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents. In the event that
any party other than the Lenders and the Agents shall participate in all or any
portion of the Collateral pursuant to the Security Documents, all rights and
remedies in respect of such Collateral shall be controlled by the Collateral
Agent.
     (b) Neither the Agents nor any of their respective directors, officers,
employees or agents shall be liable as such for any action taken or omitted by
any of them except for its or his own gross negligence or wilful misconduct, or
be responsible for any statement, warranty or representation herein or the
contents of any document delivered in connection herewith, or be required to
ascertain or to make any inquiry concerning the performance or observance by the
Borrowers or any other Loan Party of any of the terms, conditions, covenants or
agreements contained in any Loan Document. The Agents shall not be responsible
to the Lenders or any Ancillary Lender for the due execution, genuineness,
validity, enforceability or effectiveness of this Agreement or any other Loan
Documents or other instruments or agreements. The Agents shall in all cases be
fully protected in acting, or refraining from acting, in accordance with written
instructions signed by the Required Lenders and, except as otherwise
specifically provided herein, such instructions and any action or inaction
pursuant thereto shall be binding on all the Lenders and all the Ancillary
Lenders. Each Agent shall, in the absence of knowledge to the contrary, be
entitled to rely on any instrument or document believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper person or
persons. Neither the Agents nor any of their respective directors, officers,
employees or agents shall have any responsibility to any Borrower or any other
Loan Party or any other party hereto on account of the failure, delay in
performance or breach by, or as a result of information provided by, any Lender,
Ancillary Lender or Issuing Bank of any of its obligations hereunder or to any
Lender, Ancillary Lender or Issuing Bank on account of the failure of or delay
in performance or breach by any other Lender, Ancillary Lender or Issuing Bank
or any Borrower or any other Loan Party of any of their respective obligations
hereunder or under any other Loan Document or in connection herewith or
therewith. Each Agent may execute any and all duties hereunder by or through
agents or employees and shall be entitled to rely upon the advice of legal
counsel selected by it with respect to all matters arising hereunder and shall
not be liable for any action taken or suffered in good faith by it in accordance
with the advice of such counsel.
     SECTION 8.02. Nature of Duties. The Lenders and the Ancillary Lenders
hereby acknowledge that no Agent shall be under any duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement unless it shall be requested in writing to do so by the Required
Lenders. The Lenders and the Ancillary Lenders further acknowledge and agree
that so long as an Agent shall make any determination to be made by it hereunder
or under any other Loan Document in good faith, such Agent shall have no
liability in respect of such determination to any person. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the



--------------------------------------------------------------------------------



 



144

Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into the Loan Documents or otherwise exist against the
Administrative Agent. Each Lender recognizes and agrees that the Syndication
Agent shall have no duties or responsibilities under this Agreement or any other
Loan Document, or any fiduciary relationship with any Lender or Ancillary
Lenders, and shall have no functions, responsibilities, duties, obligations or
liabilities for acting as the Syndication Agent hereunder.
     SECTION 8.03. Resignation by the Agents. Subject to the appointment and
acceptance of a successor Agent as provided below, any Agent may resign at any
time by notifying the Lenders and the U.S. Borrower. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor with the
consent of the U.S. Borrower (not to be unreasonably withheld or delayed). If no
successor shall have been so appointed by the Required Lenders and approved by
the U.S. Borrower and shall have accepted such appointment within 45 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Ancillary Lenders with the consent of the U.S.
Borrower (not to be unreasonably withheld or delayed), appoint a successor Agent
which shall be a bank with an office in New York, New York and an office in
London, England (or a bank having an Affiliate with such an office) having a
combined capital and surplus having a Dollar Equivalent that is not less than
$500,000,000 or an Affiliate of any such bank. Upon the acceptance of any
appointment as Agent hereunder by a successor bank, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent and the retiring Agent shall be discharged from its duties and
obligations hereunder. After the Agent’s resignation hereunder, the provisions
of this Article and Section 9.05 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent.
     SECTION 8.04. Each Agent in its Individual Capacity. With respect to the
Loans made by it hereunder and Ancillary Facilities made available by it
pursuant to Section 2.22, each Agent in its individual capacity and not as Agent
shall have the same rights and powers as any other Lender and may exercise the
same as though it were not an Agent, and the Agents and their Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with any Borrower or any of the Subsidiaries or other Affiliates thereof as if
it were not an Agent.
     SECTION 8.05. Indemnification. Each Lender and each Ancillary Lender agrees
(a) to reimburse the Agents, on demand, in the amount of its pro rata share
(based on its Commitments hereunder (or if such Commitments shall have expired
or been terminated, in accordance with the respective principal amounts of its
applicable outstanding Loans or participations in L/C Disbursements, as
applicable)) of any reasonable expenses incurred for the benefit of the Lenders
and Ancillary Lenders by the Agents, including counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders and
Ancillary Lenders, which shall not have been reimbursed by the Loan Parties and
(b) to indemnify and hold harmless each Agent and any of its directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all liabilities, Taxes, obligations, losses, damages,



--------------------------------------------------------------------------------



 



145

penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against it in its capacity as Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Loan Parties, provided
that no Lender or Ancillary Lender shall be liable to an Agent for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or wilful misconduct of such Agent or any of its directors, officers,
employees or agents.
     SECTION 8.06. Lack of Reliance on Agents. Each Lender and each Ancillary
Lender acknowledges that it has, independently and without reliance upon the
Agents, any Lender or any Ancillary Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each Ancillary Lender
also acknowledges that it will, independently and without reliance upon the
Agents, any other Lender or any Ancillary Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.
     SECTION 8.07. Designation of Affiliates for Foreign Currency Loans. The
Administrative Agent shall be permitted from time to time to designate one of
its Affiliates to perform the duties to be performed by the Administrative Agent
hereunder with respect to Loans and Borrowings denominated in Foreign Currencies
and Foreign Currency Letters of Credit. The provisions of this Article VIII
shall apply to any such Affiliate mutatis mutandis.
ARTICLE IX
Miscellaneous
     SECTION 9.01. Notices. (a) Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to any Borrower, to it at TRW Automotive Inc., 12001 Tech Center
Drive, Livonia, MI 48150, Attention of Executive Vice President and General
Counsel (Telecopy No. (734) 855-2473), and if to Holdings, to it in care of the
U.S. Borrower, in each case with a copy to The Blackstone Group, 345 Park
Avenue, New York, New York 10154, Attention of Josh Astrof (Telecopy No.
(212) 583-5483);
     (ii) if to the Administrative Agent or the Collateral Agent, to (A) if with
respect to the Term Facility, U.S. Revolving Facility or Loans under the Global
Revolving Facility made out of a U.S. Lending Office, JPMorgan Chase Bank, N.A.,
Loan and Agency Services Group, 1111



--------------------------------------------------------------------------------



 



146

Fannin, 10th Floor, Houston, Texas 77002, Attention of Sharon Cote (Telecopy No.
(713) 750-2666) and (B) if with respect to Loans under the Global Revolving
Facility made out of a Global Lending Office, J.P. Morgan Europe Limited, 125
London Wall, 9th floor, London EC2Y 5AJ United Kingdom, LW09-1501, Attention of
Claire Johnson (Telecopy No. (44-207-777-2360), in each case with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York 10017, Attention
of Richard Duker (Telecopy No. (212) 270-5127);
     (iii) if to an Issuing Bank other than the Administrative Agent, to it at
the address or telecopy number set forth separately in writing;
     (iv) if to any Ancillary Lender, to it at the address and telecopy number
set forth in the applicable Ancillary Facility Document; and
     (v) if such notice relates to a Global Revolving Facility Borrowing
denominated in a Foreign Currency, to the London Administrative Office.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Applicable Agent and the applicable Lender. Each of the Administrative Agent,
the Collateral Agent and the U.S. Borrower (on behalf of itself and the Foreign
Subsidiary Borrowers) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, further, that approval of such procedures
may be limited to particular notices or communications.
     (c) All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service,
sent by telecopy or (to the extent permitted by paragraph (b) above) electronic
means or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01.
     (d) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
     SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the U.S. Borrower and the Loan Parties
herein, in the other Loan Documents and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders,
each Issuing Bank and each Ancillary Lender and shall survive the making by the
Lenders of the Loans, the execution and delivery of the Loan Documents and the
issuance of the Letters of Credit, regardless of



--------------------------------------------------------------------------------



 



147

any investigation made by such persons or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or L/C Disbursement, any extension of credit under Ancillary Facility
remains outstanding or any Fee or any other amount payable under this Agreement
or any other Loan Document is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not been terminated. Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.13, 2.15, 2.18 and 9.05) shall survive the payment in
full of the principal and interest hereunder, the expiration of the Letters of
Credit and the termination of the Commitments or this Agreement.
     SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the U.S. Borrower and the Agents and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrowers, each Issuing Bank, the Agents and each Lender and their respective
permitted successors and assigns.
     SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) other than
pursuant to a merger permitted by Section 6.05(b) or 6.05(i), no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by a Borrower without such consent shall be null and void) and (ii) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents, each
Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
     (A) the U.S. Borrower; provided that no consent of the U.S. Borrower shall
be required for (1) an assignment of a Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund or (2) if an Event of Default has occurred and is
continuing, an assignment of any Loan to any assignee (provided that any
liability of the Borrowers to an assignee that is an Approved Fund or Affiliate
of the assigning Lender under Section 2.15, 2.17 or 2.21 shall be



--------------------------------------------------------------------------------



 



148

limited to the amount, if any, that would have been payable thereunder by such
Borrower in the absence of such assignment); and
     (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of a Term Loan to a
Lender, an Affiliate of a Lender or Approved Fund immediately prior to giving
effect to such assignment.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than (x) $5,000,000, in the case of
Revolving Credit Commitments and Revolving Loans denominated in Dollars, (y) the
smallest amount of the applicable Foreign Currency that is a multiple of
1,000,000 units of such Foreign Currency and has a Dollar Equivalent in excess
of $5,000,000, in the case of Revolving Loans denominated in a Foreign Currency
and (z) $1,000,000, in the case of Tranche B-1 Term Loans, Loans in respect of
any Incremental Extension of Credit in the form of a tranche B facility, Tranche
A-1 Term Loans and Loans in respect of any Incremental Extension of Credit in
the form of a tranche A facility, unless each of the U.S. Borrower and the
Administrative Agent otherwise consent; provided that no such consent of the
U.S. Borrower shall be required if an Event of Default under paragraph (b), (c),
(h) or (i) of Section 7.01 has occurred and is continuing; and provided,
further, that for purposes of determining compliance with the minimum assignment
amount in this clause (i)(A), simultaneous assignments by an assigning Lender to
two or more Approved Funds shall be aggregated;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500;
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in



--------------------------------------------------------------------------------



 



149

which the assignee designates one or more Credit Contacts (as defined in the
Administrative Questionnaire) to whom all syndicate–level information (which may
contain material non-public information about the Loan Parties and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws; and
     (E) no assignment of Global Revolving Facility Loans or Global Revolving
Facility Commitments shall be permitted to be made to an assignee that cannot
make Global Revolving Facility Loans in Dollars and each of the Foreign
Currencies.
     For purposes of this Section 9.04(b), the term “Approved Fund” shall have
the following meaning:
     “Approved Fund” shall mean any person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by a Lender, an Affiliate of a Lender or an entity or an
Affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
U.S. Borrower, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and L/C Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be



--------------------------------------------------------------------------------



 



150

conclusive, and the U.S. Borrower, the Agents, each Issuing Bank and the Lenders
may treat each person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the U.S. Borrower, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
     (c) (i) Any Lender may, without the consent of the U.S. Borrower, the
Administrative Agent, any Issuing Bank or any Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Agents, each Issuing Bank and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in Section 9.04(a)(i) or clauses (i) (disregarding for this purpose
the parenthetical contained therein), (ii), (iii), (iv), (v) or (vi) of the
first proviso to Section 9.08(b) that affects such Participant. Subject to
paragraph (c)(ii) of this Section, each of the Borrowers agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the U.S.
Borrower’s prior written consent.



--------------------------------------------------------------------------------



 



151

A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the U.S. Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.17(e) as though it were a
Lender.
     (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     SECTION 9.05. Expenses; Indemnity. (a) The U.S. Borrower agrees to pay all
reasonable documented out-of-pocket expenses (including documentary Taxes)
incurred by the Agents in connection with the preparation of this Agreement and
the other Loan Documents, or by the Agents in connection with the syndication of
the Commitments or the administration of this Agreement (including expenses
incurred in connection with due diligence and initial and ongoing Collateral
examination to the extent incurred with the reasonable prior approval of the
U.S. Borrower and the reasonable fees, disbursements and the charges for no more
than one counsel in each jurisdiction where Collateral is located) or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby contemplated shall be
consummated) or incurred by the Agents, any Lender or any Ancillary Lender in
connection with the enforcement or protection of their rights in connection with
this Agreement and the other Loan Documents, in connection with the Loans made,
the Ancillary Facilities made available pursuant to Section 2.22 or the Letters
of Credit issued hereunder, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP, counsel for the Administrative
Agent and the Collateral Agent, and, in connection with any such enforcement or
protection, the reasonable fees, charges and disbursements of any other counsel
(including the reasonable allocated costs of internal counsel if a Lender elects
to use internal counsel in lieu of outside counsel) for the Agents, any Issuing
Bank, any Lender or any Ancillary Lender (but no more than one such counsel for
any Lender or any Ancillary Lender).
     (b) The U.S. Borrower agrees to indemnify the Agents, each Issuing Bank,
each Lender, each Ancillary Lender and each of their respective directors,
trustees, officers, employees and agents (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto and thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated hereby,
(ii) the use of the proceeds of the Loans or the use of any Letter of Credit or
(iii) any claim, litigation, investigation or proceeding relating to any of the



--------------------------------------------------------------------------------



 



152

foregoing, whether or not any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the bad faith, gross negligence or wilful misconduct of, or
material breach of this Agreement by, such Indemnitee (treating, for this
purpose only, any Agent, any Issuing Bank, any Lender, any Ancillary Lender and
any of their respective Related Parties as a single Indemnitee). Subject to and
without limiting the generality of the foregoing sentence, the U.S. Borrower
agrees to indemnify each Indemnitee against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel or consultant fees, charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (A) any Environmental Liability related in any
way to Holdings, Intermediate Holdings, the U.S. Borrower or any of the
Subsidiaries, or (B) any actual or alleged presence, Release or threatened
Release of Hazardous Materials on any Property or any property owned, leased or
operated by any predecessor of Holdings, Intermediate Holdings, the U.S.
Borrower or any of the Subsidiaries, provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or any of its Related
Parties. The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of any Agent, any Issuing Bank, any Lender or any Ancillary Lender. All
amounts due under this Section 9.05 shall be payable on written demand therefor.
     (c) Unless an Event of Default shall have occurred and be continuing, the
U.S. Borrower shall be entitled to assume the defense of any action for which
indemnification is sought hereunder with counsel of its choice at its expense
(in which case the U.S. Borrower shall not thereafter be responsible for the
fees and expenses of any separate counsel retained by an Indemnitee except as
set forth below); provided, however, that such counsel shall be reasonably
satisfactory to each such Indemnitee. Notwithstanding the U.S. Borrower’s
election to assume the defense of such action, each Indemnitee shall have the
right to employ separate counsel and to participate in the defense of such
action, and the U.S. Borrower shall bear the reasonable fees, costs and expenses
of such separate counsel, if (i) the use of counsel chosen by the U.S. Borrower
to represent such Indemnitee would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the U.S. Borrower and such Indemnitee and such Indemnitee
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to the U.S. Borrower
(in which case the U.S. Borrower shall not have the right to assume the defense
or such action on behalf of such Indemnitee); (iii) the U.S. Borrower shall not
have employed counsel reasonably satisfactory to such Indemnitee to represent it
within a reasonable time after notice of the institution of such



--------------------------------------------------------------------------------



 



153

action; or (iv) the U.S. Borrower shall authorize such Indemnitee to employ
separate counsel at the U.S. Borrower’s expense. The U.S. Borrower will not be
liable under this Agreement for any amount paid by an Indemnitee to settle any
claims or actions if the settlement is entered into without the U.S. Borrower’s
consent, which consent may not be withheld or delayed unless such settlement is
unreasonable in light of such claims or actions against, and defenses available
to, such Indemnitee.
     (d) Notwithstanding anything to the contrary in this Section 9.05, this
Section 9.05 shall not apply to Taxes, it being understood that the U.S.
Borrower’s only obligations with respect to Taxes shall arise under
Sections 2.15 and 2.17.
     SECTION 9.06. Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Bank and each Ancillary Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender, such Issuing Bank or such Ancillary Lender to or
for the credit or the account of Holdings, Intermediate Holdings, the U.S.
Borrower or any Subsidiary against any of and all the obligations of Holdings or
the U.S. Borrower now or hereafter existing under this Agreement or any other
Loan Document held by such Lender, such Issuing Bank or such Ancillary Lender,
irrespective of whether or not such Lender, such Issuing Bank or such Ancillary
Lender shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured. The rights of each
Lender, each Issuing Bank and each Ancillary Lender under this Section 9.06 are
in addition to other rights and remedies (including other rights of set-off)
that such Lender, such Issuing Bank or such Ancillary Lender may have.
     SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
     SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Agents,
any Issuing Bank, any Lender or any Ancillary Lender in exercising any right or
power hereunder or under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents, each Issuing Bank, the
Lenders and each Ancillary Lender hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by Holdings, Intermediate Holdings, any
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on Holdings, Intermediate Holdings, any
Borrower or any other Loan Party in any



--------------------------------------------------------------------------------



 



154

case shall entitle such person to any other or further notice or demand in
similar or other circumstances.
     (b) Except as provided in Section 2.23 with respect to an Incremental
Facility Amendment or as provided in the definition of “Restatement Effective
Date”, neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (x) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by Holdings, Intermediate Holdings, the Borrowers and the Required Lenders,
(y) in the case of any Ancillary Facility Document, pursuant to an agreement or
agreements in writing entered into by each party thereto and (z) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by each party thereto and the Collateral Agent and consented to by
the Required Lenders; provided, however, that no such agreement shall
(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement,
without the prior written consent of each Lender directly affected thereby,
(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender, (iii) extend, waive or change the amount due on
any Installment Date or extend any date on which payment of interest on any Loan
or any L/C Disbursement is due, without the prior written consent of each Lender
adversely affected thereby, (iv) amend or modify the provisions of Section
2.18(b) or (c) in a manner that would by its terms alter the pro rata sharing of
payments required thereby, without the prior written consent of each Lender
adversely affected thereby, (v) amend or modify the provisions of this Section
or the definition of “Required Lenders”, “Majority Lenders” or any other
provision hereof specifying the number or percentage of Lenders or Ancillary
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each Lender or Ancillary Lender adversely affected thereby (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the Loans and Commitments
are included on the Restatement Effective Date), (vi) except as set forth in
Section 5.15, release all or substantially all the Collateral or release any of
Holdings, Intermediate Holdings or any Subsidiary Loan Party from its Guarantee
under the U.S. Collateral Agreement or the Foreign Guarantee, as applicable,
unless, in the case of a Subsidiary Loan Party, all or substantially all the
Equity Interests of such Subsidiary Loan Party is sold or otherwise disposed of
in a transaction permitted by this Agreement, without the prior written consent
of each Lender adversely affected thereby, (vii) effect any waiver, amendment or
modification that by its terms adversely affects the rights in respect of
payments or collateral of Lenders participating in any Facility differently from
those of Lenders participating in other Facilities, without the consent of the
Majority Lenders participating in the adversely affected Facility, (viii) change
the relative rights in respect of payments or collateral of the Lenders
participating in different Facilities or Ancillary Facilities without the
consent of the Majority Lenders participating in each adversely affected
Facility and each adversely affected Ancillary Lender or (ix) amend or modify
the provisions of Section 5.15 or the definition of “Collateral Release Period”
without the prior written consent of each Lender adversely affected thereby;
provided,



--------------------------------------------------------------------------------



 



155

further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or an Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank acting as such at the effective date of such agreement, as applicable. Each
Lender shall be bound by any waiver, amendment or modification authorized by
this Section 9.08 and any consent by any Lender pursuant to this Section 9.08
shall bind any assignee of such Lender.
     SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the applicable interest rate, together with all
fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender, any Ancillary Lender or any Issuing Bank, shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable hereunder, together with all
Charges payable to such Lender, such Ancillary Lender or such Issuing Bank,
shall be limited to the Maximum Rate, provided that such excess amount shall be
paid to such Lender, such Ancillary Lender or such Issuing Bank on subsequent
payment dates to the extent not exceeding the legal limitation.
     SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents
and the agreements regarding certain Fees referred to herein constitute the
entire contract between the parties relative to the subject matter hereof. Any
previous agreement among or representations from the parties with respect to the
subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
     SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
     SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of



--------------------------------------------------------------------------------



 



156

the remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
     SECTION 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03.
     SECTION 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each of
Holdings and each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Lender, any Issuing Bank or any Ancillary Lender may otherwise
have to bring any action or proceeding relating to this Agreement or the other
Loan Documents against Holdings, Intermediate Holdings, any Borrower or any Loan
Party or their properties in the courts of any jurisdiction.
     (b) Each of Holdings and each Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
     SECTION 9.16. Confidentiality. Each of the Lenders, each Issuing Bank, each
Ancillary Lender and each of the Agents agrees that it shall maintain in
confidence any Information relating to Holdings, Intermediate Holdings, the U.S.
Borrower and the other Loan Parties furnished to it by or on behalf of Holdings,
Intermediate Holdings, the U.S. Borrower or the other Loan Parties (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by such party, (b) has been independently developed by
such Lender, such Issuing Bank, such Ancillary Lender or such Agent without
violating this Section 9.16 or (c) was available to such Lender, such



--------------------------------------------------------------------------------



 



157

Issuing Bank, such Ancillary Lender or such Agent from a third party having, to
such person’s knowledge, no obligations of confidentiality to Holdings,
Intermediate Holdings, the U.S. Borrower or any other Loan Party) and shall not
reveal the same other than to its directors, trustees, officers, employees and
advisors with a need to know or to any person that approves or administers the
Loans on behalf of such Lender or the Ancillary Facility on behalf of such
Lender (so long as each such person shall have been instructed to keep the same
confidential in accordance with this Section 9.16), except: (A) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, the National Association of Insurance Commissioners or
of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to Governmental Authorities or the National
Association of Insurance Commissioners, (C) to its parent companies, Affiliates
or auditors (so long as each such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), (D) in order to enforce
its rights under any Loan Document in a legal proceeding, (E) to any pledgee
referred to in Section 9.04(d) or any prospective assignee of, or prospective
Participant in, any of its rights under this Agreement (so long as such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16) and (F) to any direct or indirect contractual counterparty in Swap
Agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section).
     For the purposes of this Section 9.16, “Information” means all information
received from any Loan Party relating to any Loan Party, any Affiliate thereof
or any of their respective businesses, other than any such information that is
publicly available to any Agent or any Lender prior to disclosure by any Loan
Party other than as a result of a breach of this Section 9.16.
     EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.16
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE LOAN PARTIES AND THEIR AFFILIATES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
     ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY THE LOAN
PARTIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH



--------------------------------------------------------------------------------



 



158

LENDER REPRESENTS TO THE LOAN PARTIES AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
     SECTION 9.17. Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto (including
any Foreign Subsidiary Borrower) agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.
     (b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.17 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
     SECTION 9.18. USA PATRIOT Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
Act.
ARTICLE X
Ancillary Facility Adjustments
     SECTION 10.01. Exchange of Interests in Ancillary Facilities. (a) On the
CAM Exchange Date and immediately prior to the deemed exchange of interests
pursuant to the CAM Exchange as provided in Section 11.01(a)(ii):
     (i) the principal amount of each Global Revolving Facility Loan denominated
in a Foreign Currency and of each Ancillary Credit



--------------------------------------------------------------------------------



 



159

Extension shall, automatically and with no further action required, be converted
into the Dollar Equivalent, determined using the Exchange Rates calculated as of
the CAM Exchange Date, of such amount and, subject to Section 11.01(a)(iv), on
and after such date all amounts accruing and owed to any Lender or any Ancillary
Lender in respect of such Obligations shall accrue and be payable in Dollars at
the rates otherwise applicable hereunder;
     (ii) in the event that on the CAM Exchange Date any Unfunded Ancillary
Credit Extension (in respect of which cash collateral shall not have previously
been deposited pursuant to Section 2.22(e)) shall exist, or the applicable
Foreign Subsidiary Borrower shall have failed to reimburse a disbursement made
by the applicable Ancillary Lender, the applicable Ancillary Lender shall
promptly pay over to the Administrative Agent, in immediately available funds,
an amount in Dollars equal to such Unfunded Ancillary Credit Extension or
unreimbursed disbursement, together with interest thereon from the CAM Exchange
Date to the date on which such amount shall be paid to the Administrative Agent
at the rate that would be applicable at the time to an ABR Revolving Loan in a
principal amount equal to such Unfunded Ancillary Credit Extension or
unreimbursed disbursement. The Administrative Agent shall establish an account
(the “Unfunded Ancillary Credit Extension Account”) and shall deposit all
amounts received pursuant to the previous sentence and all amounts of cash
collateral previously deposited pursuant to Section 2.22(e) in the Unfunded
Ancillary Credit Extension Account pending application of such amounts pursuant
to Section 11.02. The Administrative Agent shall have sole dominion and control
over the Unfunded Ancillary Credit Extension Account; and
     (iii) there shall be a deemed buying and selling of interests (without
regard to Section 9.04) in the outstanding Global Revolving Facility Loans and
Ancillary Credit Extensions by the Global Revolving Facility Lenders (and each
Global Revolving Facility Lender shall promptly make payment therefor to the
Administrative Agent in the same manner as provided in Section 2.06 with respect
to Loans made by such Global Revolving Facility Lender (and Section 2.06 shall
apply, mutatis mutandis, to such payment obligations of such Global Revolving
Facility Lender) for distribution to the applicable Global Revolving Facility
Lenders) such that, after giving effect to such deemed buying and selling of
interests, each Global Revolving Facility Lender holds its ratable share of the
Global Revolving Facility Loans (based on the respective Global Revolving
Facility Commitments of the Global Revolving Facility Lenders immediately prior
to the CAM Exchange Date) of each outstanding Global Revolving Facility Loan and
each Ancillary Credit Extension.



--------------------------------------------------------------------------------



 



160

ARTICLE XI
Collection Allocation Mechanism
     SECTION 11.01. Implementation of CAM. (a) On the CAM Exchange Date, (i) the
Commitments shall automatically and without further act be terminated as
provided in Section 7.01, (ii) each Global Revolving Facility Lender shall
immediately be deemed to have acquired (and shall promptly make payment therefor
to the Applicable Agent in accordance with Section 2.04(c)) participations in
the Swingline Loans (other than any Swingline Foreign Currency Loan in respect
of which Global Revolving Facility Lenders have funded their purchase of
participations pursuant to Section 2.04(c)) in an amount equal to such Global
Revolving Facility Lender’s ratable share (based on the respective Global
Revolving Facility Commitments of the Global Revolving Facility Lenders
immediately prior to the CAM Exchange Date) of each Swingline Foreign Currency
Loan outstanding on such date, (iii) each U.S. Revolving Facility Lender shall
immediately be deemed to have acquired (and shall promptly make payment therefor
to the Applicable Agent in accordance with Section 2.04(c)) participations in
the Swingline Dollar Loans (other than any Swingline Dollar Loan in respect of
which the U.S. Revolving Facility Lenders have funded their purchase of
participations pursuant to Section 2.04(c)) in an amount equal to such U.S.
Revolving Facility Lender’s U.S. Revolving Facility Percentage of each Swingline
Dollar Loan outstanding on such date, (iv) simultaneously with the automatic
conversions pursuant to clause (v) below, the Lenders shall automatically and
without further act (and without regard to the provisions of Section 9.04) be
deemed to have exchanged interests in the Loans (other than the Swingline
Loans), Funded Ancillary Credit Extensions and participations in Unfunded
Ancillary Credit Extensions, Swingline Loans and Letters of Credit, such that in
lieu of the interest of each Lender in each Loan, Letter of Credit and Ancillary
Credit Extension in which it shall participate as of such date (including such
Lender’s interest in the Obligations of each Loan Party in respect of each such
Loan, Letter of Credit and Ancillary Credit Extension), such Lender shall hold
an interest in every one of the Loans (other than the Swingline Loans) and
Funded Ancillary Credit Extensions and a participation in every one of the
Swingline Loans, Letters of Credit and Unfunded Ancillary Credit Extensions
(including the Obligations of each Loan Party in respect of each such Loan and
Ancillary Credit Extension and each Reserve Account established pursuant to
Section 11.02 below), whether or not such Lender shall previously have
participated therein, equal to such Lender’s CAM Percentage thereof and
(v) simultaneously with the deemed exchange of interests pursuant to clause
(iv) above, the interests in the Loans and Funded Ancillary Credit Extensions to
be received in such deemed exchange shall, automatically and with no further
action required, be converted into the Dollar Equivalent, determined using the
Exchange Rate calculated as of such date, of such amount and on and after such
date all amounts accruing and owed to the Lenders in respect of such Obligation
shall accrue and be payable in Dollars at the rate otherwise applicable
hereunder. Each Lender and each Loan Party hereby consents and agrees to the CAM
Exchange, and each Lender agrees that the CAM Exchange shall be binding upon its
successors and assigns and any person that acquires a participation in its
interests in any Loan or Ancillary Credit Extension. Each Loan Party agrees from
time to time to execute and deliver to the Administrative Agent all such
promissory notes and other instruments



--------------------------------------------------------------------------------



 



161

and documents as the Administrative Agent shall reasonably request to evidence
and confirm the respective interests of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of any promissory notes evidencing its
interests in the Loans and Funded Ancillary Credit Extensions so executed and
delivered; provided, however, that the failure of any Loan Party to execute or
deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.
     (b) As a result of the CAM Exchange, upon and after the CAM Exchange Date,
each payment received by the Applicable Agent or the Collateral Agent pursuant
to any Loan Document in respect of the Obligations of each Loan Party in respect
of each Loan, Letter of Credit and Ancillary Credit Extension, and each
distribution made by the Collateral Agent pursuant to any Security Document in
respect of such Obligations, shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages. Any direct payment received by
a Lender upon or after the CAM Exchange Date, including by way of set-off, in
respect of an Obligation shall be paid over to the Applicable Agent for
distribution to the Lenders in accordance herewith.
     SECTION 11.02. Letters of Credit and Unfunded Ancillary Credit Extensions.
(a) In the event that on the CAM Exchange Date any Letter of Credit shall be
outstanding and undrawn in whole or in part, or any L/C Disbursement shall not
have been reimbursed either by an Applicant Party or, in the case of any L/C
Disbursement made in Dollars, with the proceeds of a U.S. Revolving Facility
Borrowing or Swingline Dollar Borrowing, each U.S. Revolving Facility Lender
shall promptly pay over to the Administrative Agent, in immediately available
funds, an amount in Dollars equal to such U.S. Revolving Facility Lender’s U.S.
Revolving Facility Percentage of such undrawn face amount (or, in the case of
any Foreign Currency Letter of Credit, the Dollar Equivalent of such face
amount) or (to the extent it has not already done so) such unreimbursed drawing,
as applicable, together with interest thereon from the CAM Exchange Date to the
date on which such amount shall be paid to the Administrative Agent at the rate
that would be applicable at the time to an ABR Revolving Loan in a principal
amount equal to such undrawn face amount or unreimbursed drawing, as applicable.
The Administrative Agent shall establish a separate account (each, a “Reserve
Account”) or accounts for each Lender for the amounts received with respect to
each such Letter of Credit pursuant to the preceding sentence The Administrative
Agent shall deposit in each Lender’s Reserve Account such Lender’s CAM
Percentage of (x) the amounts received from the Revolving Credit Lenders as
provided above and (y) the amounts on deposit in the Unfunded Ancillary Credit
Extension Account. The Administrative Agent shall have sole dominion and control
over each Reserve Account, and the amounts deposited in each Reserve Account
shall be held in such Reserve Account until withdrawn as provided in paragraph
(b), (c), (d) or (e) below. The Administrative Agent shall maintain records
enabling it to determine the amounts paid over to it and deposited in the
Reserve Accounts in respect of each Letter of Credit and Unfunded Ancillary
Credit Extension and the amounts on deposit in respect of each Letter of Credit
and Unfunded Ancillary Credit Extension attributable to each Lender’s CAM



--------------------------------------------------------------------------------



 



162

Percentage. The amounts held in each Lender’s Reserve Account shall be held as a
reserve against the Revolving L/C Exposures and payment obligations in respect
of Unfunded Ancillary Credit Extensions, shall be the property of such Lender,
shall not constitute Loans to or give rise to any claim of or against any Loan
Party and shall not give rise to any obligation on the part of the U.S. Borrower
to pay interest to such Lender, it being agreed that the reimbursement
obligations in respect of (x) Letters of Credit shall arise only at such times
as drawings are made thereunder, as provided in Section 2.05, and
(y) disbursements under any Ancillary Facility shall arise only at such time as
payments are required under such Ancillary Facility.
     (b) In the event that after the CAM Exchange Date any drawing shall be made
in respect of a Letter of Credit or any payment shall be made in respect of an
Unfunded Ancillary Credit Extension, the Administrative Agent shall, at the
request of the applicable Issuing Bank or Ancillary Lender, as applicable,
withdraw from the Reserve Account of each Lender any amounts, up to the amount
of such Lender’s CAM Percentage of such drawing or payment, deposited in respect
of such Letter of Credit or Unfunded Ancillary Credit Extension and remaining on
deposit and deliver such amounts, in the case of a Letter of Credit, to such
Issuing Bank in satisfaction of the reimbursement obligations of the U.S.
Revolving Facility Lenders under Section 2.05(d) (but not of the U.S. Borrower
under Section 2.05(e)) or, in the case of an Unfunded Ancillary Credit
Extension, to the applicable Ancillary Lender. In the event that any U.S.
Revolving Facility Lender shall default on its obligation to pay over any amount
to the Administrative Agent as provided in this Section 11.02, the applicable
Issuing Bank shall have a claim against such U.S. Revolving Facility Lender to
the same extent as if such Lender had defaulted on its obligations under
Section 2.05(d), but shall have no claim against any other Lender in respect of
such defaulted amount, notwithstanding the exchange of interests in the
applicable Borrower’s reimbursement obligations pursuant to Section 11.01. Each
other Lender shall have a claim against such defaulting U.S. Revolving Facility
Lender for any damages sustained by it as a result of such default, including,
in the event that such Letter of Credit shall expire undrawn, its CAM Percentage
of the defaulted amount.
     (c) In the event that after the CAM Exchange Date any Letter of Credit
shall expire undrawn, or an Unfunded Ancillary Credit Extension shall expire
without requiring payment, the Administrative Agent shall withdraw from the
Reserve Account of each Lender the amount remaining on deposit therein in
respect of such Letter of Credit, or Unfunded Ancillary Credit Extension, as
applicable, and distribute such amount to such Lender.
     (d) With the prior written approval of the Administrative Agent (not to be
unreasonably withheld), any Lender may withdraw the amount held in its Reserve
Account in respect of the undrawn amount of any Letter of Credit or Unfunded
Ancillary Credit Extension. Any Lender making such a withdrawal shall be
unconditionally obligated, in the event there shall subsequently be a drawing
under such Letter of Credit or payment in respect of an Unfunded Ancillary
Credit Extension, to pay over to the Administrative Agent, for the account of
the Issuing Bank or Ancillary Lender, as applicable, on demand, its CAM
Percentage of such drawing or payment.



--------------------------------------------------------------------------------



 



163

     (e) Pending the withdrawal by any Lender of any amounts from its Reserve
Account as contemplated by the above paragraphs, the Administrative Agent will,
at the direction of such Lender and subject to such rules as the Administrative
Agent may prescribe for the avoidance of inconvenience, invest such amounts in
Permitted Investments. Each Lender that has not withdrawn its amounts in its
Reserve Account as provided in paragraph (d) above shall have the right, at
intervals reasonably specified by the Administrative Agent, to withdraw the
earnings on investments so made by the Administrative Agent with amounts in its
Reserve Account and to retain such earnings for its own account.
     SECTION 11.03. Existing Credit Agreement; Effectiveness of this Agreement.
Until this Agreement becomes effective in accordance with the terms hereof, the
Existing Credit Agreement shall remain in full force and effect and shall not be
affected hereby. After the Restatement Effective Date, all obligations of the
Borrowers under the Existing Credit Agreement shall become obligations of the
Borrowers hereunder, secured by the Security Documents, and the provisions of
the Existing Credit Agreement shall be superseded by the provisions hereof.



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first written above.

            TRW AUTOMOTIVE HOLDINGS CORP.,
      by         /s/ Joseph S. Cantie         Name:   Joseph S. Cantie       
Title:   Executive Vice President and Chief Financial Officer     

            TRW AUTOMOTIVE INTERMEDIATE HOLDINGS CORP.,
      by         /s/ Joseph S. Cantie         Name:   Joseph S. Cantie       
Title:   Chief Financial Officer     

            TRW AUTOMOTIVE INC.,
      by        /s/ Joseph S. Cantie         Name:   Joseph S. Cantie       
Title:   Executive Vice President and Chief Financial Officer     



--------------------------------------------------------------------------------



 



 

            LUCAS INDUSTRIES LIMITED,
      by        /s/ Graham Plumley         Name:   Graham Plumley       
Title:   Director     

            TRW SYSTEMS LIMITED,
      by        /s/ Graham Plumley         Name:   Graham Plumley       
Title:   Director     



--------------------------------------------------------------------------------



 



 

            TRW BRAKING SYSTEMS POLSKA SP. Z O.O.,
      by        /s/ Ervin Appelfeld         Name:   Ervin Appelfeld       
Title:   Director     

            TRW POLSKA SP. Z O.O,
      By        /s/ Guenter Brenner         Name:   Guenter Brenner       
Title:   Director     

            TRW STEERING SYSTEMS POLAND SP. Z O.O,
      By        /s/ Graham Plumley         Name:   Graham Plumley       
Title:   Director     



--------------------------------------------------------------------------------



 



 

            TRW AUTOMOTIVE GMBH,
      By        /s/ Reinhard Lechner         Name:   Reinhard Lechner       
Title:   Director     

            TRW DEUTSCHLAND HOLDING GMBH,
      by        /s/ Reinhard Lechner         Name:   Reinhard Lechner       
Title:   Director     



--------------------------------------------------------------------------------



 



 

            JPMORGAN CHASE BANK, N.A. (f/k/a JPMORGAN
CHASE BANK), Individually and as
Administrative Agent, Collateral Agent and
Issuing Bank
      by        /s/ Marian N. Schulman         Name:   Marian N. Schulman       
Title:   Managing Director     



--------------------------------------------------------------------------------



 



 

            BANK OF AMERICA, N.A., as Syndication Agent,
      by        /s/ Chas McDonell         Name:   Chas McDonell        Title:  
Senior Vice President     

 